EXHIBIT 10.1
 
 
 GREEN ENVIROTECH HOLDINGS CORP.


INVESTMENT AGREEMENT


THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND
EXCHANGE COMMISSION OR ANY STATE OR OTHER SECURITIES AUTHORITIES.  THEY MAY NOT
BE SOLD OR TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT OR
AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE FEDERAL AND STATE
SECURITIES LAWS.


THIS INVESTMENT AGREEMENT DOES NOT CONSTITUTE AN OFFER TO SELL, OR A
SOLICITATION OF AN OFFER TO PURCHASE, ANY OF THE SECURITIES DESCRIBED HEREIN BY
OR TO ANY PERSON IN ANY JURISDICTION IN WHICH SUCH OFFER OR SOLICITATION WOULD
BE UNLAWFUL.  THESE SECURITIES HAVE NOT BEEN RECOMMENDED BY ANY FEDERAL OR STATE
SECURITIES AUTHORITIES, NOR HAVE SUCH AUTHORITIES CONFIRMED THE ACCURACY OR
DETERMINED THE ADEQUACY OF THIS DOCUMENT.  ANY REPRESENTATION TO THE CONTRARY IS
A CRIMINAL OFFENSE.


AN INVESTMENT IN THESE SECURITIES INVOLVES A HIGH DEGREE OF RISK.  THE INVESTOR
MUST RELY ON ITS OWN ANALYSIS OF THE INVESTMENT AND ASSESSMENT OF THE RISKS
INVOLVED.  


SEE ADDITIONAL LEGENDS AT SECTION 9.10.




THIS INVESTMENT AGREEMENT (this ”Agreement“ or “Investment Agreement”) is made
as of the 8th day of April, 2011, by and between Green EnviroTech Holdings
Corp., a corporation duly organized and existing under the laws of the State of
Delaware (the "Company"), and Centurion Private Equity, LLC, a Georgia Limited
Liability Company ("Investor").


RECITALS:


WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue to the Investor, and the Investor
shall purchase from the Company, from time to time as provided herein, shares of
the Company's Common Stock, as part of an offering of Common Stock by the
Company to Investor, for a maximum aggregate offering amount of up to Five
Million Dollars ($5,000,000) (the "Maximum Offering Amount"); and


WHEREAS, the solicitation of this Investment Agreement and, if accepted by the
Company, the offer and sale of the Common Stock are being made in reliance upon
the provisions of Regulation D ("Regulation D") promulgated under the Act,
Section 4(2) of the Act, and/or upon such other exemption from the registration
requirements of the Act as may be available with respect to any or all of the
purchases of Common Stock to be made hereunder.


 
 
1

--------------------------------------------------------------------------------

 
 
 
TERMS:


NOW, THEREFORE, the parties hereto agree as follows:


1. Certain Definitions.  As used in this Agreement (including the recitals
above), the following terms shall have the following meanings (such meanings to
be equally applicable to both the singular and plural forms of the terms
defined):


“4.9% Limitation” shall have the meaning set forth in Section 2.3.1(f).


“Accredited Investor” shall have the meaning set forth in Section 3.1.


“Act” shall mean the Securities Act of 1933, as amended.


“Additional Registration Statement” shall have the meaning set forth in the
Registration Rights Agreement.


“Advance Put Notice” shall have the meaning set forth in Section 2.3.1(a), the
form of which is attached hereto as Exhibit A.


“Advance Put Notice Date” shall have the meaning set forth in Section 2.3.1(a).


“Affiliate” shall have the meaning as set forth Section 6.5.


“Aggregate Issued Shares” equals the aggregate number of shares of Common Stock
issued to Investor pursuant to the terms of this Agreement or the Registration
Rights Agreement as of a given date, including Put Shares.


“Agreement” shall mean this Investment Agreement.


“Approved Primary Market” shall mean any of the following: the OTC QX, the OTC
QB, the NASDAQ Capital Market, the NASDAQ Global Market the NASDAQ Global Select
Market, the NYSE Amex, or the New York Stock Exchange.


“Authorized Law Firm” shall mean an independent law firm representing the
Company which, as of the date in question, (a) has at least 20 attorneys as
partners or employees and (b) has (and has represented to the Investor in
writing that it has) a liability insurance policy covering any liability the
Investor may incur for misstatements or omissions in the Prospectus or otherwise
related to the attorney’s issuance of the Put Opinions and Registration
Opinions, having no exclusions for such coverage, and having (i) policy limits
of at least $500,000 per occurrence and (ii) aggregate policy limits equal to at
least 300% of the sum of (x) total Put Dollar Amount of Put Shares that have
been purchased by the Investor in all Puts through the date in question, plus
(y) the Maximum Put Dollar Amount for the uncompleted Put for which the Put
Opinion and Registration Opinion in question are being issued, provided that
such aggregate policy limits shall not be required to exceed the Maximum
Offering Amount plus $3,000,000 (an “Authorized Legal Liability
Policy”).  Notwithstanding the above, the law firm of Sichenzia Ross Friedman
Ference LLP shall be considered an Authorized Law Firm so long as it retains at
least 20 attorneys as partners or employees.


“Authorized Auditor” shall mean an independent accounting firm representing the
Company which, as of the date in question, (a) has at least 20 independent
accountants as partners or employees and  (b) has (and has represented to the
Investor in writing that it has) a liability insurance policy covering any
liability the Investor may incur for misstatements or omissions in the
Prospectus or otherwise related to the accountant’s or the accounting firm’s
issuance of Bring Down Cold Comfort Letters, having no exclusions for such
coverage, and having (i) policy limits of at least $500,000 per occurrence and
(ii) aggregate policy limits equal to at least 300% of the sum of (x) the total
Put Dollar Amount of Put Shares that have been purchased by the Investor in all
Puts through the date in question, plus (y) the Maximum Put Dollar Amount for
the uncompleted Put for which the Bring Down Cold Comfort Letter in question is
being issued, provided that such aggregate policy limits shall not be required
to exceed the Maximum Offering Amount plus $3,000,000 (an “Authorized Auditor
Liability Policy”).


“Automatic Termination” shall have the meaning set forth in Section 2.3.2.


“Bring Down Cold Comfort Letters” shall have the meaning set forth in Section
2.3.7(b).
 
 
 
 
2

--------------------------------------------------------------------------------

 
 

 
“Business Day” shall mean shall mean any day other than a Saturday, Sunday or a
day on which commercial banks in the City of New York, New York are authorized
or required by law or executive order to remain closed.


“Calendar Month” shall mean the period of time beginning on the numeric day in
question in a Calendar Month and for Calendar Months thereafter, beginning on
the earlier of (i) the same numeric day of the next Calendar Month or (ii) the
last day of the next Calendar Month.  Each Calendar Month shall end on the day
immediately preceding the beginning of the next succeeding Calendar Month.


“Cap Amount” shall have the meaning set forth in Section 2.3.13.


“Capitalization Schedule” shall have the meaning set forth in Section 2.4.


“Change of Control” shall have the meaning set forth within the definition of
Major Transaction, below.


“Closing” shall mean one of (i) the Investment Commitment Closing and (ii) each
closing of a purchase and sale of Common Stock pursuant to Section 2.


"Closing Bid Price" means, for any security as of any date, the last closing bid
price for such security during Normal Trading on the OTC QB, or, if the OTC QB
is not the principal securities exchange or trading market for such security,
the last closing bid price during Normal Trading of such security on the
principal securities exchange or trading market where such security is listed or
traded as reported by such principal securities exchange or trading market, or
if the foregoing do not apply, the last closing bid price during Normal Trading
of such security in the over-the-counter market on the electronic bulletin board
for such security, or, if no closing bid price is reported for such security,
the average of the bid prices of any market makers for such security as reported
in the "pink sheets" by the Pink OTC Markets, Inc. If the Closing Bid Price
cannot be calculated for such security on such date on any of the foregoing
bases, the Closing Bid Price of such security on such date shall be the fair
market value as mutually determined by the Company and the Investor in this
Offering.  If the Company and the Investor in this Offering are unable to agree
upon the fair market value of the Common Stock, then such dispute shall be
resolved by an investment banking firm mutually acceptable to the Company and
the Investor in this offering and any fees and costs associated therewith shall
be paid by the Company.


 “Commission Documents” shall mean (1) all reports, schedules, registrations,
forms, statements, information and other documents filed with or furnished to
the SEC by the Company pursuant to the reporting requirements of the Exchange
Act, including all material filed or furnished pursuant to Section 13(a) or
15(d) of the Exchange Act, which have been filed or furnished by the Company
since December 31, 2009, including, without limitation, the Annual Report on
Form 10-K filed by the Company for the year ended December 31, 2010 (the “2010
Form 10-K”), the Company’s Quarterly Report on Form 10-Q for its fiscal quarters
ended March 31, 2010, June 30, 2010 and September 30, 2010, and such reports
which hereafter shall be filed with or furnished to the SEC by the Company,
including, without limitation, the Current Report, (2) the Registration
Statement, as the same may be amended from time to time, the Prospectus and each
Prospectus Supplement and (3) all information contained in such filings and all
documents and disclosures that have been and heretofore shall be incorporated by
reference therein.


“Commitment Closing Date” means the date of the Investment Commitment Closing.
 
“Commitment Shares” shall have the meaning set forth in Section 9.10(i).


“Commitment Period” shall have the meaning set forth in Section 2.3.2(g).


“Common Shares” shall mean the shares of Common Stock of the Company.


“Common Stock” shall mean the common stock of the Company, $0.001 par value.


“Company” shall have the meaning set forth in the opening paragraph hereof.


“Company Designated Maximum Put Dollar Amount” shall have the meaning set forth
in Section 2.3.1(a).
 
 
 
 
3

--------------------------------------------------------------------------------

 

 
“Company Designated Minimum Put Share Price” shall have the meaning set forth in
Section 2.3.1(a).


“Company Termination” shall have the meaning set forth in Section 2.3.14.


“Conditions to Investment Commitment Closing” shall have the meaning as set
forth in Section 2.2.2.


“Current Report” shall have the meaning ascribed to it in Section 6.10 hereof.


 “Delisting Event” shall mean any time during the term of this Investment
Agreement, that the Company’s Common Stock is not listed for and actively
trading on an Approved Primary Market or is suspended or delisted with respect
to the trading of the shares of Common Stock on such market or exchange.


“Disclosure Documents” shall have the meaning as set forth in Section 3.2.4.


“Due Diligence Review” shall have the meaning as set forth in Section 2.4.


“Effective Date” shall have the meaning set forth in Section 2.3.1.


“Evaluation Day” shall have the meaning set forth in Section 2.3.1(b).


“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.


“Excluded Day” shall have the meaning set forth in Section 2.3.1(b).


“Extended Put Period” shall mean the period of time between the Advance Put
Notice Date until the Pricing Period End Date.
 
“Fee Shares” shall have the meaning set forth in Section 9.10(i).


“FINRA” shall mean the Financial Industry Regulatory Authority.


“Indemnified Liabilities” shall have the meaning set forth in Section 8.


“Indemnitees” shall have the meaning set forth in Section 8.


“Indemnitor” shall have the meaning set forth in Section 8.


“Individual Put Limit” shall have the meaning set forth in Section 2.3.1(b).


“Ineffective Period” shall mean any period of time after the Effective Date
during the term hereof that the Registration Statement or any Additional
Registration Statement (each as defined herein) becomes ineffective or
unavailable for use for the sale or resale, as applicable, of any or all of the
Registrable Securities (as defined herein) for any reason (or in the event the
prospectus under either of the above is not current and deliverable).


“Intended Put Share Amount” shall have the meaning set forth in Section
2.3.1(a).


“Investment Commitment Closing” shall have the meaning set forth in Section
2.2.1.


“Investment Agreement” shall mean this Investment Agreement.


“Investment Commitment Opinion of Counsel” shall mean an opinion from Company’s
independent counsel, substantially in the form attached as Exhibit B, or such
other form as agreed upon by the parties, as to the Investment Commitment
Closing.


“Investment Date” shall mean the date of the Investment Commitment Closing.


“Investor” shall have the meaning set forth in the preamble hereto.


“Knowledge” means the actual Knowledge of the Company’s Chief Executive Officer
or Chief Financial Officer, after reasonable inquiry of all officers, directors
and employees of the Company who could reasonably be expected to have Knowledge
or information with respect to the matter in question.


“Legend” shall have the meaning set forth in Section 9.10(ii).


“Legend Removal Condition” shall have the meaning set forth in Section
9.10(iii).


“Liquidity Date” shall have the meaning set forth in Section 2.3.5(t).


“Major Transaction" shall mean and shall be deemed to have occurred at such time
upon any of the following events:


(i) a consolidation, merger or other business combination or event or
transaction following which the holders of Common Stock of the Company
immediately preceding such consolidation, merger, combination or event either
(i) no longer hold a majority of the shares of Common Stock of the Company or
(ii) no longer have the ability to elect the board of directors of the Company
(a “Change of Control”);


(ii) the sale or transfer of a material portion of the Company's assets not in
the ordinary course of business;


(iii) the purchase of assets by the Company not in the ordinary course of
business; or


(iv) a purchase, tender or exchange offer made to the holders of outstanding
shares of Common Stock.


“Market Price” shall equal the average of the three lowest daily VWAPS for the
Common Stock on the Principal Market for all Trading Days (regardless of whether
or not such days are Evaluation Days) during the Pricing Period for the
applicable Put.


“Material Adverse Change” means a change or changes in facts or circumstances
which, taken together with existing facts, circumstances or events, would
constitute a Material Adverse Effect.
 
 
 
 
4

--------------------------------------------------------------------------------

 

 
“Material Adverse Effect” means (i) any condition, occurrence, state of facts or
event having, or insofar as reasonably can be foreseen would likely have, any
material adverse effect on the legality, validity or enforceability of the
Transaction Documents or the transactions contemplated thereby, (ii) any
condition, occurrence, state of facts or event having, or insofar as reasonably
can be foreseen would likely have, any effect on the business, operations,
properties or condition (financial or otherwise) of the Company that is material
and adverse to the Company and its Subsidiaries, taken as a whole, and/or
(iii) any condition, occurrence, state of facts or event that would, or insofar
as reasonably can be foreseen would likely, prohibit or otherwise materially
interfere with or delay the ability of the Company to perform any of its
obligations under any of the Transaction Documents to which it is a party;
provided , however , that none of the following, individually or in the
aggregate, shall be taken into account in determining whether a Material Adverse
Effect has occurred or insofar as reasonably can be foreseen would likely occur:
(a) changes in conditions in the U.S. or global capital, credit or financial
markets generally, including changes in the availability of capital or currency
exchange rates, provided such changes shall not have affected the Company in a
materially disproportionate manner as compared to other similarly situated
companies; (b) changes generally affecting the industries in which the Company
is engaged, provided such changes shall not have affected the Company in a
materially disproportionate manner as compared to other similarly situated
companies; (c) any effect of the announcement of, or the consummation of the
transactions contemplated by, this Agreement and the other Transaction Documents
on the Company’s relationships, contractual or otherwise, with customers,
suppliers, vendors, bank lenders, strategic venture partners or employees; and
(d) the receipt of any notice that the Common Stock may be ineligible to
continue listing or quotation on the Trading Market, other than a final and
non-appealable notice that the listing or quotation of the Common Stock on the
Trading Market shall be terminated on a date certain.


“Material Facts” shall have the meaning set forth in Section 2.3.7(a).


“Maximum Put Dollar Amount” shall mean the lesser of (i) the Company Designated
Maximum Put Dollar Amount, if any, specified by the Company in a Put Notice, and
(ii) $500,000.


“Maximum Offering Amount” shall have the meaning set forth in the recitals
hereto.


“Nasdaq 20% Rule” shall have the meaning set forth in Section 2.3.13.


“NASDAQ Market” shall mean NASDAQ Capital Market, the NASDAQ Global Select
Market or the NASDAQ Global Market.


“Normal Trading” shall mean trading that occurs between 9:30 AM and 4:00 PM, New
York City Time, on any Trading Day, and shall expressly exclude “after hours”
trading.


“Numeric Day” shall mean the numerical day of the month of the Investment Date
or the last day of the Calendar Month in question, whichever is less.


“Offering” shall mean the Company’s offering of Common Stock issued under this
Investment Agreement.


“Officer’s Certificate” shall have the meaning set forth in Section 2.2.2(e).


“Opinion of Counsel” shall mean, as applicable, the Investment Commitment
Opinion of Counsel, the Put Opinion of Counsel and the Registration Opinion.


“Payment Due Date” shall have the meaning set forth in Section 2.3.11.


“Pricing Period” shall mean, unless otherwise shortened under the terms of this
Agreement, the period beginning on the Trading Day immediately following the Put
Date and ending on and including the date which is 15 Trading Days after such
Put Date.


“Pricing Period End Date” shall mean the last Trading Day of any Pricing Period.


“Principal Market” shall mean the single Approved Primary Market on which the
Common Stock is then listed or traded in the United States, provided that if the
Company’s Common Stock is simultaneously trading on more than one Approved
Primary Market, then the Principal Market shall be deemed to be the first market
or exchange on which the Common Stock is traded to appear, in order, on the
following list: (1) the New York Stock Exchange, (2) the NASDAQ Global Select
Market, (3) the NASDAQ Global Market, (4) the NASDAQ Capital Market, (5) the
NYSE Amex, (6) OTC QX, or (7) the OTC QB.


“Proceeding” shall have the meaning as set forth Section 5.1.


“Prospectus” shall have the meaning set forth in the Registration Rights
Agreement.


“Prospectus Supplement” means any prospectus supplement to the Prospectus filed
with the SEC from time to time pursuant to Rule 424(b) under the Securities Act,
including the documents incorporated by reference therein.


“Purchase” shall have the meaning set forth in Section 2.3.10.


“Put” shall have the meaning set forth in Section 2.3.1(d).


“Put Closing” shall have the meaning set forth in Section 2.3.11.


“Put Closing Date” shall have the meaning set forth in Section 2.3.11.
 
 
 
 
5

--------------------------------------------------------------------------------

 

 
“Put Conditions” shall have the meaning set forth in Section 2.3.5.


“Put Date” shall mean the date that is specified by the Company in any Put
Notice for which the Company intends to exercise a Put under Section 2.3.1,
unless the Put Date is postponed pursuant to the terms hereof, in which case the
“Put Date” is such postponed date.


“Put Dollar Amount” shall be determined by multiplying the Put Share Amount by
the respective Put Share Prices with respect to such Put Shares, subject to the
limitations herein.


“Put Interruption Date” shall have the meaning set forth in Section 2.3.4.


“Put Interruption Event” shall have the meaning set forth in Section 2.3.4.


“Put Interruption Notice” shall have the meaning set forth in Section 2.3.4.


“Put Notice” shall have the meaning set forth in Section 2.3.1(d), the form of
which is attached hereto as Exhibit C.


“Put Opinion of Counsel” shall mean an opinion from Company’s independent
counsel (which shall be an Authorized Law Firm when so required hereunder),
substantially in the form attached as Exhibit D, or such other form as agreed
upon by the parties, as to any Put Closing.


“Put Share Amount” shall have the meaning set forth in Section 2.3.1(b).


“Put Share Price” shall have the meaning set forth in Section 2.3.1(c).


“Put Shares” shall mean shares of Common Stock that are purchased by the
Investor pursuant to a Put.


“Registrable Securities” shall have the meaning set forth in the Registration
Rights Agreement.


“Registration Opinion” shall have the meaning set forth in Section 2.3.7(a), the
form of which is attached hereto as Exhibit E.


“Registration Opinion Deadline” shall have the meaning set forth in Section
2.3.7(a).


“Registration Rights Agreement” shall mean that certain registration rights
agreement entered into by the Company and Investor on even date herewith, in the
form attached hereto as Exhibit F, or such other form as agreed upon by the
parties.


“Registration Statement” shall have the meaning as set forth in the Registration
Rights Agreement.


“Regulation D” shall have the meaning set forth in the recitals hereto.


“Reporting Issuer” shall have the meaning set forth in Section 6.2.


“Required Put Documents” shall have the meaning set forth in Section 2.3.6.


“Resolutions” shall have the meaning set forth in Section 2.3.5(u).


“Schedule of Exceptions” shall have the meaning set forth in Section 5, and is
attached hereto as Exhibit G.


“SEC” shall mean the United States Securities and Exchange Commission or any
successor entity.  


“Secretary’s Certificate” shall have the meaning set forth in Section 2.2.2(a).


“Section 13(d) Outstanding Share Amount” shall have the meaning set forth in
Section 2.3.1(f).


“Securities” shall mean the Common Stock of the Company issuable pursuant to
this Investment Agreement, including but not limited to the Commitment Shares,
the Fee Shares and the Put Shares.


“Securities Act” shall mean the Securities Act of 1933, as amended.


 “Short Sales” shall mean “short sales” as defined in Rule 200 promulgated under
Regulation SHO under the Exchange Act.


“SOX ” shall mean the Sarbanes-Oxley Act of 2002 and the rules and regulations
of the SEC thereunder.
 
 
 
 
6

--------------------------------------------------------------------------------

 

 
“Stockholder 20% Approval” shall have the meaning set forth in Section 2.3.13.


“Subsidiary” shall mean any corporation or other entity of which at least a
majority of the securities or other ownership interest having ordinary voting
power (absolutely or contingently) for the election of directors or other
persons performing similar functions are at the time owned directly or
indirectly by the Company and/or any of its other Subsidiaries.


“Term” shall mean the term of this Agreement, which shall be a period of time
beginning on the date of this Agreement and ending on the Termination Date.


“Termination Date” shall mean the earlier of (i) the date that is two (2) years
after the Effective Date, (ii) the date that is thirty (30) Calendar Months
after the date of this Agreement, or (iii) the date that is thirty (30) Business
Days after the later of (a) the Put Closing Date on which the sum of the
aggregate Put Share Prices for all Put Shares equal the Maximum Offering Amount,
(b) the date that the Company has delivered a Termination Notice to the
Investor, and (c) the date of an Automatic Termination.


“Termination Notice” shall have the meaning set forth in Section 2.3.14.


“Third Party Reports” shall have the meaning set forth in Section 3.2.4.


“Trading Day” shall mean any day on which the Principal Market is open for
trading including any day on which the Principal Market is open for trading for
a period of time less than the customary time.


“Transaction Documents” means, collectively, this Agreement and the exhibits
hereto, the Registration Rights Agreement and each of the other agreements,
documents, certificates and instruments entered into or furnished by the parties
hereto in connection with the transactions contemplated hereby and thereby,
including, without limitation, the Disclosure Documents.


“Trading Market” means whichever Approved Primary Market is at the time the
principal trading exchange or market for the Common Stock.


“Trading Volume” shall mean the volume of shares of the Company’s Common Stock
that trade between 9:30 AM and 4:00 PM, New York City Time, on any Trading Day,
and shall expressly exclude any shares trading during “after hours” trading.


“Transfer Agent” shall have the meaning set forth in Section 6.9.


“Trigger Price” shall have the meaning set forth in Section 2.3.1(b).


“Unlegended Share Certificates” shall mean a certificate or certificates (or
electronically delivered shares, as appropriate) (in denominations as instructed
by Investor) representing the shares of Common Stock to which the Investor is
then entitled to receive, registered in the name of Investor or its nominee (as
instructed by Investor) and not containing a restrictive legend or stop transfer
order, including but not limited to the Put Shares for the applicable Put, and
the Commitment Shares and the Fee Shares when a Legend Removal Condition has
been met.


“Volume Limitations” shall have the meaning set forth in Section 2.3.1(b).


2.Purchase and Sale of Common Stock.


2.1  Offer to Subscribe.


Subject to the terms and conditions herein and the satisfaction of the
conditions to closing set forth in Sections 2.2 and 2.3 below and the other
terms and conditions set forth in this Agreement, Investor hereby agrees to
purchase such amounts of Common Stock as the Company may, in its sole and
absolute discretion, from time to time elect to issue and sell to Investor
according to one or more Puts pursuant to Section 2.3 below.


2.2 Investment Commitment.


2.2.1  Investment Commitment Closing.  The closing of this Agreement (the
“Investment Commitment Closing") shall be deemed to occur when this Agreement
has been duly executed and delivered by both the Company and the Investor, and
the other Conditions to Investment Commitment Closing set forth in Section 2.2.2
below have been met.


2.2.2  Conditions to Investment Commitment Closing.  As a prerequisite to the
Investment Commitment Closing, all of the following (the “Conditions to
Investment Commitment Closing”) shall have been satisfied within five (5)
Business Days of the Company’s execution and delivery of this Agreement:


 
(a)the following documents shall have been delivered to the Investor: (i) the
Registration Rights Agreement (duly executed by the Company and Investor), (ii)
the Investment Commitment Opinion of Counsel (signed by the Company’s counsel),
(iii) a Secretary's Certificate, substantially in the form of Exhibit H hereto
(“Secretary’s Certificate”), (A) attaching the Resolutions of the Company's
board of directors authorizing this transaction and certifying that they remain
in full force and effect without any amendment or supplement thereto as of the
Commitment Closing Date, (B) attaching a certified copy of the Company's
Certificate of Incorporation evidencing the incorporation and good standing of
the Company in its state of incorporation, issued by the secretary of state of
the state of incorporation within the ten (10) Business Days prior to the
Commitment Closing Date, and (C) attaching a true and complete copy of the
Bylaws of the Company and certifying that they remain in full force and effect;

 
 
 
7

--------------------------------------------------------------------------------

 
 

 
 
(b)this Investment Agreement, duly executed by the Company, shall have been
received by the Investor;



 
(c)the Company’s Common Stock shall be listed for trading and actually trading
on an Approved Primary Market;



 
(d)other than continuing losses described in the Disclosure Documents (provided
for in Section 3.2.4), up through the Investment Commitment Closing there have
been no Material Adverse Changes in the Company’s business prospects or
financial condition since the date of the last balance sheet included in the
Disclosure Documents, including but not limited to incurring material
liabilities;



 
(e)the representations and warranties of the Company in this Agreement shall be
true and correct in all material respects and the Conditions to Investment
Commitment Closing set forth in this Section 2.2.2 shall have been satisfied on
the date of such Investment Commitment Closing and all of the conditions and
limitations set forth in this Agreement for the applicable Closing has been
satisfied; and the Company shall deliver an Officer’s Certificate substantially
in the form of Exhibit I hereto (“Officer’s Certificate”), signed by an officer
of the Company, to such effect to the Investor; and



 
(f)        The Company shall have issued to the Investor, or shall have caused
its transfer agent to issue to the investor, certificates representing the
Commitment Shares and the Fee Shares, respectively, in the name of the Investor
or its designee (in which case such designee name shall have been provided to
the Company prior to the Commitment Closing Date), in consideration for the
Investor’s execution and delivery of this Agreement.  Such certificate shall be
delivered to the Investor by overnight courier at its address set forth in
Section 9.13 hereof.  For the avoidance of doubt, all of the Commitment Shares
and Fee Shares shall be fully earned upon receipt regardless of whether or not
the Registration Statement is filed or declared effective, regardless of whether
or not an Automatic Termination occurs and regardless of whether or not any Puts
are issued by the Company or settled hereunder.



2.3  Puts of Common Shares to the Investor.


2.3.1   Procedure to Exercise a Put. Subject to the Individual Put Limit, the
Maximum Offering Amount and the Cap Amount (if applicable), and subject to the
satisfaction of the Put Conditions and the other conditions and limitations set
forth in this Agreement, at any time beginning on the date on which the
Registration Statement is declared effective by the SEC (the “Effective Date”),
the Company may, in its sole and absolute discretion, elect to exercise one or
more Puts according to the following procedure, provided that each subsequent
Put Date after the first Put Date shall be no sooner than five (5) Business Days
following the preceding Pricing Period End Date and provided further that the
Company may not deliver a Put Notice and no Put shall occur if the VWAP for the
five (5) Trading Days immediately preceding the proposed Put Date is less than
the Trigger Price:


(a) Delivery of Advance Put Notice. At least three (3) Business Days but not
more than ten (10) Business Days prior to any intended Put Date, the Company
shall deliver advance written notice (the “Advance Put Notice,” the form of
which is attached hereto as Exhibit A, the date of such Advance Put Notice being
the “Advance Put Notice Date”) to Investor stating the Put Date for which the
Company shall, subject to the limitations and restrictions contained herein,
exercise a Put and stating the number of shares of Common Stock (subject to the
Individual Put Limit and the Maximum Put Dollar Amount) which the Company
intends to sell to the Investor for the Put (the “Intended Put Share
Amount”).   


The Company shall also designate in any Advance Put Notice (i) a maximum dollar
amount of Common Stock, not to exceed $500,000, which it shall sell to Investor
during the Put (the “Company Designated Maximum Put Dollar Amount”) and (ii) a
minimum purchase price per Put Share at which the Investor may purchase shares
of Common Stock pursuant to such Put Notice (a "Company Designated Minimum Put
Share Price"). The Company Designated Minimum Put Share Price shall be no
greater than the lesser of (i) 80% of the Closing Bid Price of the Company’s
common stock on the Trading Day immediately preceding the Advance Put Notice
Date, or (ii) the Closing Bid Price of the Company’s common stock on the Trading
Day immediately preceding the Advance Put Notice Date minus $0.0125 and shall be
no less than the lesser of (i) 70% of the Closing Bid Price of the Company’s
common stock on the Trading Day immediately preceding the Advance Put Notice
Date, or (ii) the Closing Bid Price of the Company’s common stock on the Trading
Day immediately preceding the Advance Put Notice Date minus $0.0125.  The
Company may decrease (but not increase) the Company Designated Minimum Put Share
Price for a Put at any time by giving the Investor written notice of such
decrease not later than 12:00 Noon, New York City time, on the Trading Day
immediately preceding the Trading Day that such decrease is to take effect.  A
decrease in the Company Designated Minimum Put Share Price shall have no
retroactive effect on the determination of Trigger Prices and Excluded Days for
days preceding the Trading Day that such decrease takes effect, provided that
the Put Share Price for all shares in a Put shall be calculated using the lowest
Company Designated Minimum Put Share Price, as decreased.


(b) Put Share Amount. The “Put Share Amount” is the number of shares of Common
Stock that the Investor shall be obligated to purchase in a given Put, and shall
equal the lesser of (i) the Intended Put Share Amount, and (ii) the Individual
Put Limit.  The “Individual Put Limit” shall equal the lesser of (A) 2,000,000
shares, (B) 15% of the sum of the aggregate daily reported Trading Volumes in
the outstanding Common Stock on the Company’s Principal Market for all
Evaluation Days (as defined below) in the Pricing Period, excluding any block
trades that exceed 20,000 shares of Common Stock, (C) the number of Put Shares
which, when multiplied by their respective Put Share Prices, equals the Maximum
Put Dollar Amount, and (D) the 4.9% Limitation (collectively referred to herein
as the “Volume Limitations”).  Company agrees not to trade Common Stock or
arrange for Common Stock to be traded for the purpose of artificially increasing
the Volume Limitations.    


For purposes of this Agreement:


"Trigger Price" for any Pricing Period shall mean the greater of (i) the Company
Designated Minimum Put Share Price, plus $0.01, or (ii) the Company Designated
Minimum Put Share Price divided by 0.97, provided that if the Company does not
specify a Company Designated Minimum Put Share Price, the “Trigger Price” shall
equal $.01.


An “Excluded Day” shall mean each Trading Day during a Pricing Period where the
lowest intra-day trading price of the Common Stock is less than the Trigger
Price and each Trading Day defined in Section 2.3.4 as an “Excluded Day.”   


An “Evaluation Day” shall mean each Trading Day during a Pricing Period that is
not an Excluded Day.   
 
 
 
 
8

--------------------------------------------------------------------------------

 

 
(c) Put Share Price.  If the Market Price for the Put is greater than $0.10, the
purchase price for the Put Shares (the “Put Share Price”) sold in that Put shall
equal 97% of the Market Price for such Put, but shall in no event be less than
the Company Designated Minimum Put Share Price for such Put, if applicable.  If
the Market Price for the Put is $0.10 or less, the purchase price for the Put
Shares (the “Put Share Price”) sold in that Put shall equal the lesser of (i)
97% of the Market Price for such Put or (ii) the Market Price for such Put minus
$0.01, but shall in no event be less than the Company Designated Minimum Put
Share Price for such Put, if applicable.


(d) Delivery of Put Notice.  After delivery of an Advance Put Notice, on the Put
Date specified in the Advance Put Notice the Company shall deliver written
notice (the “Put Notice,” the form of which is attached hereto as Exhibit C) to
Investor stating (i) the Put Date, (ii) the Intended Put Share Amount as
specified in the Advance Put Notice (such exercise a “Put”), (iii) the Company
Designated Maximum Put Dollar Amount (if applicable), and (iv) the Company
Designated Minimum Put Share Price (if applicable).  In order to effect delivery
of the Put Notice, the Company shall (i) send the Put Notice by facsimile on the
Put Date so that such notice is received by the Investor by 4:00 p.m., New York,
NY time, and (ii) surrender such notice on the Put Date to a courier for
overnight delivery to the Investor (or two (2) day delivery in the case of an
Investor residing outside of the U.S.).


(e) Delivery of Required Put Documents. On or before the Put Date for such Put,
the Company shall deliver the Required Put Documents (as defined in Section
2.3.6 below) to the Investor (or to an agent of Investor, if Investor so
directs).  Unless otherwise specified by the Investor, the Put Shares of Common
Stock shall be delivered to the Investor in accordance with Section 2.3 by
crediting the Investor’s or its designees’ account at DTC through its
Deposit/Withdrawal at Custodian (DWAC) system.


 (f) Limitation on Investor's Obligation to Purchase Shares. Notwithstanding
anything to the contrary in this Agreement, in no event shall the Investor be
required to purchase, and an Intended Put Share Amount may not include, an
amount of Put Shares, which when added to the number of shares of Common Stock
of the Company then beneficially owned by the Investor as determined in
accordance with Section 13(d) of the Exchange Act, would exceed 4.9% of the
number of shares of Common Stock outstanding (on a fully diluted basis, to the
extent that inclusion of unissued shares is mandated by Section 13(d) of the
Exchange Act) on the Put Date for such Pricing Period (the “Section 13(d)
Outstanding Share Amount”).  Each Put Notice shall include a representation of
the Company as to the Section 13(d) Outstanding Share Amount on the related Put
Date.  In the event that the Section 13(d) Outstanding Share Amount is different
on any date during a Pricing Period than on the Put Date associated with such
Pricing Period, then the number of shares of Common Stock outstanding on such
date during such Pricing Period shall govern for purposes of determining whether
the number of shares beneficially owned by the Investor following the issuance
of the subject Put Shares, would constitute in excess of 4.9% of the Section
13(d) Outstanding Share Amount.  The limitation set forth in this Section
2.3.1(f) is referred to as the “4.9% Limitation.”


2.3.2  Termination of Right to Put.  The Company’s right to initiate subsequent
Puts to the Investor shall terminate permanently (each, an “Automatic
Termination”) upon the occurrence of any of the following:


(a) if, at any time, either the Company or any director or executive officer of
the Company has engaged in a transaction or conduct related to the Company that
has resulted in (i) a Securities and Exchange Commission enforcement action, or
(ii) a civil judgment or criminal conviction for fraud or misrepresentation, or
for any other offense that, if prosecuted criminally, would constitute a felony
under applicable law;


(b) on any date after a cumulative time period or series of time periods,
consisting only of Ineffective Periods, that continues for a period of ten (10)
consecutive Business Days or for more than an aggregate of thirty (30) Business
Days in any 365-day period, provided that the Company’s right to initiate Puts
shall resume if, thereafter, the Registration Statement remains current and
effective for twenty (20) consecutive Trading Days so long as it was never
ineffective for more than an aggregate of eighty (80) Trading Days;


(c) if at any time the Company has filed for and/or is subject to any
bankruptcy, insolvency, reorganization or liquidation proceedings or other
proceedings for relief under any bankruptcy law or any law for the relief of
debtors instituted by or against the Company or any subsidiary of the Company,
and such action has not been dismissed within ninety (90) days of filing;


(d)  if any person commences a proceeding against the Company pursuant to or
within the meaning of any bankruptcy law which remains undismissed for a period
of 60 days;


(e)  if the Company pursuant to or within the meaning of any bankruptcy law; (A)
commences a voluntary case, (B) consents to the entry of an order for relief
against it in an involuntary case, (C) consents to the appointment of a
Custodian of it or for all or substantially all of its property, (D) makes a
general assignment for the benefit of its creditors or is generally unable to
pay its debts as the same become due;


(f)  a court of competent jurisdiction enters an order or decree under any
bankruptcy law that (A) is for relief against the Company in an involuntary
case, (B) appoints a Custodian of the Company or for all or substantially all of
its property, or (C) orders the liquidation of the Company or any Subsidiary;


(g) after the sooner of (i) the date that is two (2) years after the Effective
Date, (ii) the date that is thirty (30) Calendar Months after the date of this
Agreement, or (iii) the Put Closing Date on which the aggregate of the Put
Dollar Amounts for all Puts equal the Maximum Offering Amount (the period from
the date of this Agreement to the sooner or (i), (ii) or (iii) is referred to as
the “Commitment Period”);


(h) the Company has breached any covenant in Section 5, Section 6, Section 8 or
Section 9 hereof and such breach, if curable, has not been cured within a period
of thirty (30) days, unless a specific cure period is specified in this Section
2.3.2, in which case such specific cure period in this Section shall apply;


(i) if no Registration Statement has been declared effective by the date that is
one (1) year after the date of this Agreement, the Automatic Termination shall
occur on the date that is one (1) year after the date of this Agreement.
 
 
 
 
9

--------------------------------------------------------------------------------

 

 
 (j)  the suspension from trading or failure of the Common Stock to be listed on
an Approved Primary Market for a period of three (3) consecutive Trading Days;


(k)  the delisting of the Company’s Common Stock from the Principal Market,
provided, however, that the Common Stock is not immediately thereafter trading
on another Approved Primary Market, provided that the Company’s right to
initiate Puts shall resume if the Company’s Common Stock thereafter trades for
twenty (20) consecutive Trading Days on an Approved Primary Market;


(l)  the failure for any reason by the Transfer Agent to issue Commitment Shares
or Fee Shares to the Investor, without restrictive legends, pursuant to a legend
removal request, within ten (10) Trading Days after the applicable Required
Delivery Date; or


(m)  the Company breaches any representation, warranty, covenant or other term
or condition under any Transaction Document if such breach could have a Material
Adverse Effect and except, in the case of a breach of a covenant which is
reasonably curable, only if such breach continues for a period of at least five
(5) Business Days after notice thereof is provided to the Company by Investor,
unless a specific cure period is specified in this Section 2.3.2, in which case
such specific cure period in this Section shall apply.


For purposes of clarification, notwithstanding any Automatic Termination
hereunder, the Investor shall retain all of the Commitment Shares and the Fee
Shares in consideration for this Agreement.


2.3.3   Maximum Offering Amount.  The Investor shall not be obligated to
purchase any additional Put Shares once the aggregate Put Dollar Amount paid by
Investor equals the Maximum Offering Amount.


2.3.4 Put Termination; Put Interruption.  If, by 4:00PM New York City time on
the Put Date specified in an Advance Put Notice, the Company has not (i)
delivered all of the Required Put Documents to the Investor and (ii) delivered
the executed Officer’s Put Certificate to the Investor confirming that all Put
Conditions for the Put have been met and all Required Put Documents for the Put
have been delivered, the Put shall be automatically terminated (an “Automatic
Put Termination”).  In the event of an Automatic Put Termination, the Company
may initiate a new Put anytime thereafter by delivering a new Advance Put Notice
at least three (3) Trading Days before the new Put Date specified therein.  In
the event of a Put Interruption Event (as defined below), in each case during
any Pricing Period, then (A) the Company shall notify the Investor in writing (a
“Put Interruption Notice”) as soon as possible by facsimile and overnight
courier, but no later than the end of the Business Day in which the Company
becomes aware of such facts, (B) the Pricing Period shall be extended or
shortened, as applicable, such that the Pricing Period End Date is the tenth
(10th) Trading Day after the date of such Put Interruption Notice from the
Company, (the “Put Interruption Date”), (C) each Trading Day from and including
the Put Interruption Date through and including the Pricing Period End Date for
the applicable Put (as extended or shortened, if applicable), shall be
considered to be an “Excluded Day,” as that term is used in this Agreement, and
(D) the Company Designated Minimum Put Share Price, if any, shall not apply to
the affected Put.  In the event that a Put Interruption Event occurs after an
Advance Put Notice Date, but before the applicable Put Date, that Put shall be
deemed to be terminated, and the Company may deliver an Advance Put Notice for a
new Put anytime beginning on the following Trading Day, if otherwise allowed
under this Agreement.  A “Put Interruption Event” shall mean any of the
following: (i) an Automatic Termination, (ii) the failure of one of the items
specified in Section 2.3.5 below to be true and correct on any day during an
Extended Pricing Period, or (iii) the occurrence of one of the following events:


(a) the Company has announced a subdivision or combination, including a reverse
split, of its Common Stock or has subdivided or combined its Common Stock;


(b) the Company has paid a dividend of its Common Stock or has made any other
distribution of its Common Stock;


(c) the Company has made a distribution of all or any portion of its assets or
evidences of indebtedness to the holders of its Common Stock;


(d) a Major Transaction has occurred; or


(e) the Company discovers or is notified of the existence of Material Facts
which are not covered by the Prospectus or any Ineffective Period or Delisting
Event occurs.


2.3.5   Conditions Precedent to the Right of the Company to Deliver an Advance
Put Notice or a Put Notice.  The right of the Company to deliver an Advance Put
Notice or a Put Notice is subject to the satisfaction, on the date of delivery
of such Advance Put Notice or Put Notice, of each of the following conditions
(the “Put Conditions”):


 
(a)
Investment Commitment Closing. The Conditions to Investment Commitment Closing
shall have been timely satisfied as required in this Agreement and the
Investment Commitment Closing shall have occurred;



 
(b)
Time Since Prior Put Notice. At least five Trading Days shall have passed from
the most recent Pricing Period End Date until the Put Date for the proposed Put;



 
(c)
Required Put Documents. The Investor shall have received the Required Put
Documents on or before the applicable Put Date;



 
(d)
Listing. The Company’s Common Stock shall be listed for and actively trading on
an Approved Primary Market and the Commitment Shares, the Fee Shares and the Put
Shares shall be so listed;



 
(e)      No Suspension of Trading in or Delisting of Common Stock.  Trading in
the Common Stock shall not have been suspended or delisted by the SEC, the
Trading Market or the FINRA, the Company shall not have received any final and
non-appealable notice that the listing or quotation of the Common Stock on the
Trading Market shall be terminated on a date certain, and, at any time prior to
the applicable Put Date and applicable Put Closing Date, trading in securities
generally as reported on the Trading Market shall not have been suspended or
limited, nor shall a banking moratorium have been declared either by the United
States or New York State authorities, nor shall there have occurred any material
outbreak or escalation of hostilities or other national or international
calamity or crisis of such magnitude in its effect on, or any Material Adverse
Change in, any financial, credit or securities market;



 
(f)Registration Effective; No Stop Order. (1) The Company shall have satisfied
any and all obligations pursuant to the Registration Rights Agreement,
including, but not limited to, the filing of the Registration Statement with the
SEC with respect to the resale of all Registrable Securities and the requirement
that the Registration Statement shall have been declared effective under the
Securities Act by the SEC and shall remain current and effective such that the
Investor shall be permitted to utilize the Prospectus therein to resell (a) all
of the Commitment Shares, (b) all of the Fee Shares, (c) all of the Shares
issued pursuant to all prior Put Notices, and (d) all of the Shares issuable
pursuant to the applicable Put Notice, (2) there shall exist no Material Facts
or material non-public information that is not covered by the Prospectus (as
supplemented or amended) and (3) the Company shall have satisfied and shall be
in compliance with any and all obligations pursuant to this Agreement and the
Registration Rights Agreement. The Registration Statement is not subject to an
Ineffective Period as defined in the Registration Rights Agreement, the
Prospectus included therein is current and deliverable, and to the Company’s
Knowledge there is no notice of any investigation or inquiry concerning any stop
order with respect to the Registration Statement;   

 
 
 
 
10

--------------------------------------------------------------------------------

 

 
 
(g)No Knowledge of Events Which Would Suspend Registration.  The Company shall
have no Knowledge of any event that, in the Company’s opinion, is more likely
than not to have the effect of causing any Registration Statement to be
suspended or otherwise ineffective (which event is more likely than not to occur
within the thirty Business Days following the date on which such Advance Put
Notice and Put Notice is deemed delivered);



 
(h)       No Material Notices. None of the following events shall have occurred
and be continuing: (a) receipt of any request by the SEC or any other federal or
state governmental authority for any additional information relating to the
Registration Statement, the Prospectus or any Prospectus Supplement, or for any
amendment of or supplement to the Registration Statement, the Prospectus, or any
Prospectus Supplement; (b) the issuance by the SEC or any other federal or state
governmental authority of any stop order suspending the effectiveness of the
Registration Statement or prohibiting or suspending the use of the Prospectus or
any Prospectus Supplement, or of the suspension of qualification or exemption
from qualification of the securities for offering or sale in any jurisdiction,
or the initiation or contemplated initiation of any proceeding for such purpose;
or (c) the occurrence of any event or the existence of any condition or state of
facts, which makes any statement of a material fact made in the Registration
Statement, the Prospectus or any Prospectus Supplement untrue or which requires
the making of any additions to or changes to the statements then made in the
Registration Statement, the Prospectus or any Prospectus Supplement in order to
state a material fact required by the Securities Act to be stated therein or
necessary in order to make the statements then made therein (in the case of the
Prospectus or any Prospectus Supplement, in light of the circumstances under
which they were made) not misleading, or which requires an amendment to the
Registration Statement or a supplement to the Prospectus or any Prospectus
Supplement to comply with the Securities Act or any other law (other than the
transactions contemplated by the applicable Put Notice and the settlement
thereof). The Company shall have no Knowledge of any event that could reasonably
be expected to have the effect of causing the suspension of the effectiveness of
the Registration Statement or the prohibition or suspension of the use of the
Prospectus or any Prospectus Supplement in connection with the resale of the
Registrable Securities by the Investor;



 
(i)Representations and Warranties True and Correct.  The representations and
warranties of the Company in Section 5 hereof are true and correct as of the Put
Date in all material respects as if made on such date, the Company has satisfied
its obligations under Section 2.3 hereof and the conditions to Investor’s
obligations set forth in this Section 2.3.5 are satisfied as of such Closing,
and the Company shall deliver a certificate, signed by an officer of the
Company, to such effect to the Investor;



 
(j)Authorization and Reservation of Shares.  The Company shall have authorized
by all necessary corporate action and reserved for issuance a sufficient number
of Common Shares for the purpose of enabling the Company to satisfy any
obligation to issue Common Shares pursuant to any Put;



 
(k)Cap Amount Not Exceeded.  If the Aggregate Issued Shares after the Closing of
the Put would exceed the Cap Amount, the Company shall have obtained the
Stockholder 20% Approval as specified in Section 2.3.13, if the Company’s Common
Stock is listed on a NASDAQ Market, and such approval is required by the rules
of the NASDAQ;



 
(l)4.9% Limitation Not Exceeded. The aggregate number of Put Shares to be issued
in the Put, when combined with the number of shares of Common Stock of the
Company then beneficially owned by the Investor, would not cause the Investor to
exceed the 4.9% Limitation (as defined herein);



 
(m)Maximum Offering Amount Not Exceeded. The aggregate number of Put Shares to
be issued in the Put, when combined with all Put Share issued in prior Puts,
would not cause the Maximum Offering Amount to be exceeded;



 
(n)   No Adverse Law, Rule, Regulation, or Pending Proceeding.  There is not
then in effect any law, rule or regulation prohibiting or restricting the
transactions contemplated hereby, or requiring any consent or approval which
shall not have been obtained, nor is there any pending or threatened proceeding
or investigation which may have the effect of prohibiting or adversely affecting
any of the transactions contemplated by this Agreement;



 
(o)No Pending or Threatened Injunctions. No statute, rule, regulation, executive
order, decree, ruling or injunction shall have been enacted, entered,
promulgated or adopted by any court or governmental authority of competent
jurisdiction that prohibits the transactions contemplated by this Agreement, and
no actions, suits or proceedings shall be in progress, pending or threatened by
any person (other than the Investor or any affiliate of the Investor), that seek
to enjoin or prohibit the transactions contemplated by this Agreement.  For
purposes of this paragraph (i), no proceeding shall be deemed pending or
threatened unless one of the parties has received written or oral notification
thereof prior to the applicable Put Closing Date;



 
(p)Put Shares DTC Eligible.  The Put Shares delivered to the Investor are DTC
eligible and can be immediately converted into electronic form;



 
(q)No Allegation of Section 5 Violation.  There has been no assertion by the SEC
that there has been a violation of Section 5 of the Securities Act caused by the
integration of the private sale of common stock to the Investor and the public
offering pursuant to the Registration Statement, and there have been no claims
made by third parties against the Investor based on a such an alleged Section 5
violation;



 
 (r)       Compliance with Laws.  The Company shall have complied with all
applicable federal, state and local governmental laws, rules, regulations and
ordinances in connection with the execution, delivery and performance of this
Agreement and the other Transaction Documents to which it is a party and the
consummation of the transactions contemplated hereby and thereby, including,
without limitation, the Company shall have obtained all permits and
qualifications required by any applicable state securities or “blue sky” laws
for the offer and sale of the Securities by the Company to the Investor and the
subsequent resale of the Registrable Securities by the Investor (or shall have
the availability of exemptions therefrom);

  
 
(s)      No Material Adverse Effect. No condition, occurrence, state of facts or
event constituting a Material Adverse Effect shall have occurred and be
continuing;

 
 
(t)       No Restrictive Legends. If requested by the Investor from and after
the earlier of (x) the Effective Date, or (y) the date that the Commitment
Shares and the Fee Shares can be sold under Rule 144 without volume restrictions
(the earlier of (x) and (y) is referred to in this Agreement as the “Liquidity
Date”), the Company shall have either (i) issued and delivered (or caused to be
issued and delivered) to the Investor certificates representing the Commitment
Shares and the Fee Shares, that are free from all restrictive and other legends
or (ii) caused the Company’s transfer agent to credit the Investor’s or its
designee’s account at DTC through its Deposit/Withdrawal at Custodian (DWAC)
system with a number of shares of Common Stock equal to the number of Commitment
Shares and Fee Shares represented by the certificate delivered by the Investor
to the Company in accordance with Section 9.10(iii) of this Agreement. It is
agreed and understood that, even though the Company was at one time a “Shell
Company” under Rule 144(i)(1)(i) and Rule 405 of the Act,  it is no longer a
Shell Company and the Liquidity Date of the shares issued to the Investor shall
be six (6) months after the date of such issuance, provided that the Company
remains current in its public reporting under the Exchange Act hereafter.



 
(u)
Resolutions Adopted.  The Board of Directors of the Company shall have adopted
resolutions (“Resolutions”) substantially in the form attached hereto as Exhibit
J, which shall be in full force and effect without any amendment or supplement
thereto as of the Put Date;

 
 
 

 
 
11

--------------------------------------------------------------------------------

 
 
(v)No Material Non-Public Information.  The Investor shall not be in possession
of any material non-public information. If the Company discovers or is notified
that the Investor is in possession of material non-public information or
discovers or is notified of the existence of Material Facts or material
non-public information or any Ineffective Period occurs, the Company shall not
initiate a Put until the Prospectus is amended to include any existing Material
Facts or material non-public information  and the Company’s counsel (who is a
member of a Authorized Law Firm) provides in a Registration Opinion that no
Material Facts or material non-public information exists that is not included in
the Prospectus.



 
(w)
Compliance With Covenants. The Company shall have complied in all material
respects with all covenants under this Agreement.



 
(x)
Reporting Issuer.  The Company shall be a Reporting Issuer and shall be current
on all periodic public filings required to be made with the SEC.



 
(y)
No Bankruptcy Proceedings.  The Company shall not have filed for and/or be
subject to any bankruptcy, insolvency, reorganization or liquidation proceedings
or other proceedings for relief under any bankruptcy law or any law for the
relief of debtors instituted by or against the Company or any subsidiary of the
Company, or instituted involuntarily against the Company.



 
(z)
At Least Two Independent Board Members.  The Company shall have at least two (2)
independent members on its board of directors prior to initiating each Put, and
shall represent so to the Investor in writing.





2.3.6 Documents Required to be Delivered on the Put Date as Conditions to
Closing of any Put.  The Closing of any Put and Investor’s obligations hereunder
shall additionally be conditioned upon the delivery to the Investor of each of
the following (the “Required Put Documents”) on or within three (3) Business
Days before the applicable Put Date (or such earlier time as may be specifically
required under the terms hereof):


(a) a number of Unlegended Share Certificates equal to the Intended Put Share
Amount, which shall be delivered by crediting the Investor’s or its designees’
account at DTC through its Deposit/Withdrawal at Custodian (DWAC) system (unless
the Investor requests physical certificates, in which such certificates shall be
in denominations of not more than 50,000 shares per certificate);


(b) the following documents: Put Opinion of Counsel (which shall be issued by an
Authorized Law Firm when so required hereunder), Registration Opinion (which
shall be issued by an Authorized Law Firm when so required hereunder), Officer’s
Certificate, the Officer’s Put Certificate in the form of Exhibit K attached
hereto, Secretary’s Certificate, Resolutions, Put Notice, a Bring Down Cold
Comfort Letter (which shall be issued by an Authorized Auditor when so required
hereunder), and any report or disclosure required under Section 2.3.7 or Section
2.4 hereof, each dated as of the Put Date or a date within three Business Days
prior to the Put Date;


(c) all documents, instruments and other writings required to be delivered on or
before the Put Date pursuant to any provision of this Agreement in order to
implement and effect the transactions contemplated herein.


 
2.3.7   Accountant’s Letter and Registration Opinion.



(a)  The Company shall have caused to be delivered to the Investor, (i) whenever
required by Section 2.3.7(b) or by Section 2.5.3, and (ii) on the date that is
three (3) Business Days prior to each Put Date (the “Registration Opinion
Deadline”), an opinion of the Company's independent counsell (which shall be an
Authorized Law Firm when so required hereunder), in substantially the form of
Exhibit E (the “Registration Opinion”), addressed to the Investor stating, inter
alia, that, after due inquiry, no facts (“Material Facts”) have come to such
counsel's attention that have caused it to believe that the Registration
Statement is subject to an Ineffective Period or to believe that the
Registration Statement, any Additional Registration Statement (as each may be
amended, if applicable), and any related prospectuses, contain an untrue
statement of material fact or omits a material fact required to make the
statements contained therein, in light of the circumstances under which they
were made, not misleading.  If a Registration Opinion cannot be delivered by the
Company's independent counsel to the Investor on the Registration Opinion
Deadline due to the existence of Material Facts or an Ineffective Period, the
Company shall promptly notify the Investor and as promptly as possible amend
each of the Registration Statement and any Additional Registration Statements,
as applicable, and any related prospectus or cause such Ineffective Period to
terminate, as the case may be, and deliver such Registration Opinion and updated
prospectus as soon as possible thereafter.  If at any time after a Put Notice
shall have been delivered to Investor but before the related Pricing Period End
Date, the Company acquires Knowledge of such Material Facts or any Ineffective
Period occurs, the Company shall promptly notify the Investor and shall deliver
a Put Interruption Notice to the Investor pursuant to Section 2.3.4 by facsimile
and overnight courier by the end of that Business Day.  


(b)(i)  the Company shall engage its independent auditors, as required by the
Securities Act, which shall be an Authorized Auditor (as defined herein) and
shall be an independent registered public accounting firm within the meaning of
SOXA as required by the rules of the Public Company Accounting Oversight Board,
to perform the procedures in accordance with the provisions of Statement on
Auditing Standards No. 71, as amended, as agreed to by the parties hereto, and
reports thereon substantially in the form of Exhibit L hereto (the “Bring Down
Cold Comfort Letters”) as shall have been reasonably requested by the Investor
with respect to certain financial information contained in the Registration
Statement and shall have delivered to the Investor such a report addressed to
the Investor, on the date that is three (3) Business Days prior to each Put
Date, except as otherwise limited herein.


(ii)  in the event that the Investor shall have requested delivery of a Bring
Down Cold Comfort Letter pursuant to Section 2.4.3, the Company shall engage its
Authorized Auditor to perform certain agreed upon procedures and report thereon
as shall have been reasonably requested by the Investor with respect to certain
financial information of the Company and the Company shall deliver to the
Investor a copy of such report addressed to the Investor.  In the event that the
report required by this Section 2.3.7(b) cannot be delivered by the Company's
Authorized Auditor, the Company shall, if necessary, promptly revise the
Registration Statement and the Company shall not deliver a Put Notice until such
report is delivered.


2.3.8Limitation on Company’s Obligation to Deliver Opinions of Counsel and
Accountants’ Letters.  Notwithstanding the above, after the first Put, the
Company shall not be required to include the 10b-5 paragraph in the Registration
Opinion and shall not be required to deliver a Bring Down Cold Comfort Letter
(collectively, the “Professional Opinions”) to the Investor with respect to each
subsequent Put unless, at the time of the Put Notice for such subsequent Put,
either (A) the sum of (i) the aggregate Purchase Price of the Put Shares that
have been sold by the Company since the last date that such Professional
Opinions were delivered to the Investor plus (ii) the Company Designated Maximum
Put Dollar Amount for the then current Put Notice, exceeds $500,000 or (B) six
(6) months or more have passed since the last date that such Professional
Opinions were delivered to the Investor.
 
 
 
 
12

--------------------------------------------------------------------------------

 

 
2.3.9           Special Requirement for Counsel Providing Opinions of Counsel
And Accounting Reports After $500,000 Has Been Put.  Once the Investor has
purchased Put Shares having an aggregate Purchase Price of $500,000 (when
aggregated with the maximum amount of Put Shares that the Investor would be
required to purchase under the then current Put)(the date of such occurrence,
the “Qualification Trigger Date”), then


(A) the Put Opinions and Registration Opinions that are issued for the then
current Put and any Put Opinions and Registration Opinions that are issued
anytime thereafter pursuant to this Agreement shall be issued by an attorney
with an Authorized Law Firm,  and


(B) any Bring Down Cold Comfort Letters that are issued for the then current Put
and any Bring Down Cold Comfort Letters that are issued anytime thereafter
pursuant to this Agreement shall be issued by an Authorized Auditor.


By not later than the Qualification Trigger Date (and again promptly following
each time  that the Company changes its law firm or auditor, and each time that
the liability policy coverage of either the Authorized Law Firm or Authorized
Auditor materially changes), the Company shall cause its Authorized Law Firm to
provide a copy of the Authorized Legal Liability Policy to the Investor and to
cause its Authorized Auditor to provide the Investor with a copy of their
Authorized Auditor Liability Policy. Notwithstanding the foregoing, the
requirement to have the Authorized Law Firm provide a copy of the Authorized
Legal Liability Policy shall not apply if the Authorized Law Firm is Sichenzia
Ross Friedman Ference LLP.


2.3.10   Investor’s Obligation and Right to Purchase Shares.    Subject to the
conditions set forth in this Agreement, following the Investor's receipt of a
validly delivered Put Notice, the Investor shall be required to purchase (each a
“Purchase”) from the Company a number of Put Shares equal to the Put Share
Amount, in the manner described below.


2.3.11   Mechanics of Put Closing.  Each of the Company and the Investor shall
deliver all documents, instruments and writings required to be delivered by
either of them pursuant to this Agreement at or prior to each Put
Closing.  Subject to such delivery and the satisfaction of the conditions set
forth in this Section 2, the closing of the purchase by the Investor of Put
Shares shall occur by 5:00 PM, New York City Time, on the date which is five (5)
Business Days following the applicable Pricing Period End Date (the “Payment Due
Date”) at the offices of Investor.  On each or before each Payment Due Date, the
Investor shall deliver to the Company, in the manner specified in Section 7
below, the Put Dollar Amount to be paid for such Put Shares, determined as
aforesaid.  The closing (each a “Put Closing”) for each Put shall occur on the
date that (i) the Company has delivered to the Investor all Required Put
Documents, (ii)_each of the Put Conditions have been satisfied and (iii) the
Investor has delivered to the Company such Put Dollar Amount (each a “Put
Closing Date”).


2.3.12 Limitation on Short Sales.  The Investor and its affiliates shall not
engage in short sales of the Company's Common Stock during the Commitment
Period; provided, however, that the Investor may enter into any short exempt
sale or any short sale or other hedging or similar arrangement it deems
appropriate with respect to Put Shares after it receives a Put Notice with
respect to such Put Shares so long as such sales or arrangements do not involve
more than the number of such Put Shares specified in the Put Notice.


2.3.13  Cap Amount.  If the Company becomes listed on a NASDAQ Market, then,
unless the Company has obtained the necessary approval (“Stockholder 20%
Approval”) of its shareholders as required under the Nasdaq 20% Rule or unless
otherwise permitted by Nasdaq, in no event shall the Aggregate Issued Shares
exceed the maximum number of shares of Common Stock (the “Cap Amount”) that the
Company can, without stockholder approval, so issue pursuant to Nasdaq Rule
5635(d) (or any other applicable Nasdaq Rules or any successor rule) (the
“Nasdaq 20% Rule”).


2.3.14   Investment Agreement Termination.   The Company may terminate (a
“Company Termination”) its right to initiate future Puts by providing written
notice (“Termination Notice”) to the Investor, by facsimile and overnight
courier, at any time other than during an Extended Put Period, provided that
such termination shall have no effect on the parties’ other rights and
obligations under this Agreement and the Registration Rights
Agreement.  Notwithstanding the above, any Put Interruption Notice occurring
during an Extended Put Period is governed by Section 2.3.4.


2.3.15 Return of Excess Common Shares.  In the event that the number of Put
Shares purchased by the Investor in any Put pursuant to its obligations
hereunder is less than the Intended Put Share Amount, the Investor shall
promptly return to the Company any shares of Common Stock in the Investor’s
possession that are not being purchased by the Investor, unless the parties
mutually agree for the Investor to retain such excess Common Shares to apply to
the next Put.


2.4     Due Diligence Review.  The Company shall make available for inspection
and review by the Investor (the “Due Diligence Review”), advisors to and
representatives of the Investor (who may or may not be affiliated with the
Investor and who are reasonably acceptable to the Company), any underwriter
participating in any disposition of Common Stock on behalf of the Investor
pursuant to the Registration Statement, any Additional Registration
Statement, or amendments or supplements thereto or any blue sky, FINRA or other
filing, all financial and other records, all filings with the SEC, and all other
corporate documents and properties of the Company as may be reasonably necessary
for the purpose of such review, and cause the Company's officers, directors and
employees to supply all such information reasonably requested by the Investor or
any such representative, advisor or underwriter in connection with such
Registration Statement (including, without limitation, in response to all
questions and other inquiries reasonably made or submitted by any of them),
prior to and from time to time after the filing and effectiveness of the
Registration Statement for the sole purpose of enabling the Investor and such
representatives, advisors and underwriters and their respective accountants and
attorneys to conduct initial and ongoing due diligence with respect to the
Company and the accuracy of the Registration Statement.  Upon request by the
Investor, the Company shall provide, or cause its Authorized Law Firm and
Authorized Auditor to provide, a copy of their respective liability insurance
policies. Prior to filing the initial Registration Statement, the Company shall
provide to the Investor (i) a schedule setting forth all of the Indebtedness of
the Company as of the date of the schedule (“Schedule of Indebtedness”) and (ii)
a schedule setting forth the fully diluted capitalization of the Company as of
the date of the schedule (the “Capitalization Schedule”), along with a signed
certification from an authorized officer of the Company certifying that each
such schedule is true and correct as of the date thereof.
 
 
 
13

--------------------------------------------------------------------------------

 
 

 
        2.4.1Treatment of Nonpublic Information.  Nothing herein shall require
the Company to disclose non-public information to the Investor or its advisors
or representatives, provided, however, that notwithstanding anything herein to
the contrary, the Company will immediately notify the Investor or its advisors
or representatives of the existence of any event or circumstance (without any
obligation to disclose the specific event or circumstance) of which it becomes
aware after the Registration Statement is declared effective, constituting
non-public information (whether or not requested of the Company specifically or
generally during the course of due diligence by such persons or entities),
which, if not disclosed in the prospectus included in the Registration Statement
would cause such prospectus to include a material misstatement or to omit a
material fact required to be stated therein in order to make the statements,
therein, in light of the circumstances in which they were made, not misleading.
The Company shall not disclose nonpublic information to the Investor or to its
advisors or representatives unless prior to disclosure of such information the
Company identifies such information as being nonpublic information and provides
the Investor and such advisors and representatives with the opportunity to
accept or refuse to accept such nonpublic information for review.  The Company
may, as a condition to disclosing any nonpublic information hereunder, require
the Investor and its advisors and representatives to enter into a
confidentiality agreement (including an agreement with such advisors and
representatives prohibiting them from trading in Common Stock during such period
of time as they are in possession of nonpublic information) in form reasonably
satisfactory to the Company and the Investor.  The Company shall ensure that any
information disclosed by the Company to the Investor in connection with the
Agreement shall cease to be material non-public information on or prior to the
Liquidity Date and that if any material non-public information arises in the
future, the Prospectus shall be promptly amended or supplemented to cover such
information in accordance with the terms of the Registration Rights Agreement.
 
       Nothing herein shall require the Company to disclose nonpublic
information to the Investor or its advisors or representatives, and the Company
represents that it does not disseminate nonpublic information to any investors
who purchase stock in the Company in a public offering, to money managers or to
securities analysts, provided, however, that notwithstanding anything herein to
the contrary, the Company will, as hereinabove provided, immediately notify the
advisors and representatives of the Investor and, if any, underwriters, of any
event or the existence of any circumstance (without any obligation to disclose
the specific event or circumstance) of which it becomes aware, constituting
nonpublic information (whether or not requested of the Company specifically or
generally during the course of due diligence by and such persons or entities),
which, if not disclosed in the Prospectus included in the Registration
Statement, would cause such Prospectus to include a material misstatement or to
omit a material fact required to be stated therein in order to make the
statements therein, in light of the circumstances in which they were made, not
misleading.  Nothing contained in this Section 2.4 shall be construed to mean
that such persons or entities other than the Investor (without the written
consent of the Investor prior to disclosure of such information) may not obtain
nonpublic information in the course of conducting due diligence in accordance
with the terms of this Agreement; provided, however, that in no event shall the
Investor's advisors or representatives disclose to the Investor the nature of
the specific event or circumstances constituting any nonpublic information
discovered by such advisors or representatives in the course of their due
diligence without the written consent of the Investor prior to disclosure of
such information.


2.4.2   Disclosure of Misstatements and Omissions. The Investor's advisors or
representatives shall make complete disclosure to the Investor's counsel of all
events or circumstances constituting nonpublic information discovered by such
advisors or representatives in the course of their due diligence upon which such
advisors or representatives form the opinion that the Registration Statement
contains an untrue statement of a material fact or omits a material fact
required to be stated in the Registration Statement or necessary to make the
statements contained therein, in the light of the circumstances in which they
were made, not misleading.  Upon receipt of such disclosure, the Investor's
counsel shall consult with the Company's independent counsel in order to address
the concern raised as to the existence of a material misstatement or omission
and to discuss appropriate disclosure with respect thereto; provided, however,
that such consultation shall not constitute the advice of the Company's
independent counsel to the Investor as to the accuracy of the Registration
Statement and related Prospectus.


2.4.3   Procedure if Material Facts are Reasonably Believed to be Untrue or are
Omitted.  In the event after such consultation the Investor or the Investor's
counsel reasonably believes that the Registration Statement contains an untrue
statement of a material fact or omits a material fact required to be stated in
the Registration Statement or necessary to make the statements contained
therein, in light of the circumstances in which they were made, not misleading,
and the Company, after a request from the Investor, has failed to promptly
provide reasonable information indicating that that the Registration Statement
is in fact complete, accurate and current, then


(a) the Company shall promptly file with the SEC an amendment to the
Registration Statement or, if permitted by law, a supplement to the then-current
Prospectus or Prospectus Supplement, responsive to such alleged untrue statement
or omission and provide the Investor, as promptly as practicable, with copies of
the Registration Statement and related Prospectus or Prospectus Supplement, as
so amended or modified, or


(b) if the Company disputes the existence of any such material misstatement or
omission, (i) the Company's independent counsel (who is a member of an
Authorized Law Firm) shall provide the Investor's counsel with a Registration
Opinion, at the Company’s expense, and (ii) in the event the dispute relates to
the adequacy of financial disclosure and the Investor shall reasonably request,
the Company shall promptly cause its Authorized Auditor to provide to the
Company a Bring Down Cold Comfort Letter outlining the performance of such
"agreed upon procedures" as shall be reasonably requested by the Investor and
the Company shall promptly provide the Investor with a copy of such letter.


3.Representations, Warranties and Covenants of Investor. Investor hereby
represents and warrants to and agrees with the Company as follows:


3.1  Accredited Investor.  Investor is an accredited investor (“Accredited
Investor”), as defined in Rule 501 of Regulation D.


3.2  Investment Experience; Access to Information; Independent Investigation.


3.2.1   Access to Information.  Investor or Investor’s professional advisor has
been granted the opportunity to ask questions of and receive answers from
representatives of the Company, its officers, directors, employees and agents
concerning the terms and conditions of this Offering, the Company and its
business and prospects, and to obtain any additional information which Investor
or Investor’s professional advisor deems necessary to verify the accuracy and
completeness of the information received.
 
 
 
 
14

--------------------------------------------------------------------------------

 

 
3.2.2   Reliance on Own Advisors.  Investor has relied completely on the advice
of, or has consulted with, Investor’s own personal tax, investment, legal or
other advisors and has not relied on the Company or any of its affiliates,
officers, directors, attorneys, accountants or any affiliates of any thereof and
each other person, if any, who controls any of the foregoing, within the meaning
of Section 15 of the Act for any tax or legal advice (other than reliance on
information in the Disclosure Documents as defined in Section 3.2.4 below and on
the Opinion of Counsel).  The foregoing, however, does not limit or modify
Investor’s right to rely upon covenants, representations and warranties of the
Company in this Agreement.


3.2.3 Capability to Evaluate.  Investor has such Knowledge and experience in
financial and business matters so as to enable such Investor to utilize the
information made available to it in connection with the Offering in order to
evaluate the merits and risks of the prospective investment, which are
substantial, including without limitation those set forth in the Disclosure
Documents (as defined in Section 3.2.4 below).


3.2.4   Disclosure Documents.  Investor, in making Investor’s investment
decision to subscribe for the Investment Agreement hereunder, represents that
(a) Investor has received and had an opportunity to review (i) the Company’s
Annual Report on Form 10-K for the year ended December 31, 2010, and (ii) the
Company’s quarterly report on Form 10-Q for the quarters ended March 31, 2010,
June 30, 2010 and September 30, 2010; (b) Investor has read, reviewed, and
relied solely on the documents described in (a) above, the Company’s
representations and warranties and other information in this Agreement,
including the exhibits, documents prepared by the Company which have been
specifically provided to Investor in connection with this Offering (the
documents described in this Section 3.2.4 (a) and (b) are collectively referred
to as the “Disclosure Documents”), and an independent investigation made by
Investor and Investor’s representatives, if any; (c) Investor has, prior to the
date of this Agreement, been given an opportunity to review material contracts
and documents of the Company which have been filed as exhibits to the Company’s
filings under the Act and the Exchange Act and has had an opportunity to ask
questions of and receive answers from the Company’s officers and directors; and
(d) is not relying on any oral representation of the Company or any other
person, nor any written representation or assurance from the Company other than
those contained in the Disclosure Documents or incorporated herein or
therein.  The foregoing, however, does not limit or modify Investor’s right to
rely upon covenants, representations and warranties of the Company in Sections 5
and 6 of this Agreement.  Investor acknowledges and agrees that the Company has
no responsibility for, does not ratify, and is under no responsibility
whatsoever to comment upon or correct any reports, analyses or other comments
made about the Company by any third parties, including, but not limited to,
analysts’ research reports or comments (collectively, “Third Party Reports”),
and Investor has not relied upon any Third Party Reports in making the decision
to invest.


3.2.5  Investment Experience; Fend for Self.  Investor has substantial
experience in investing in securities and it has made investments in securities
other than those of the Company.  Investor acknowledges that Investor is able to
fend for Investor’s self in the transaction contemplated by this Agreement, that
Investor has the ability to bear the economic risk of Investor’s investment
pursuant to this Agreement and that Investor is an "Accredited Investor" by
virtue of the fact that Investor meets the investor qualification standards set
forth in Section 3.1 above.  Investor has not been organized for the purpose of
investing in securities of the Company, although such investment is consistent
with Investor’s purposes.


3.3  Exempt Offering Under Regulation D.


3.3.1  No General Solicitation.  The Investment Agreement was not offered to
Investor through, and Investor is not aware of, any form of general solicitation
or general advertising, including, without limitation, (i) any advertisement,
article, notice or other communication published in any newspaper, magazine or
similar media or broadcast over television or radio, and (ii) any seminar or
meeting whose attendees have been invited by any general solicitation or general
advertising.


3.3.2  Restricted Securities.  Investor understands that the Investment
Agreement is, the Common Stock issued at each Put Closing will be characterized
as "restricted securities" under the federal securities laws inasmuch as they
are being acquired from the Company in a transaction exempt from the
registration requirements of the federal securities laws and that under such
laws and applicable regulations such securities may not be transferred or resold
without registration under the Act or pursuant to an exemption therefrom.  In
this connection, Investor represents that Investor is familiar with Rule 144
under the Act, as presently in effect, and understands the resale limitations
imposed thereby and by the Act.


3.3.3  Disposition.  Investor further agrees not to sell, transfer, assign, or
pledge the Securities (except for any bona fide pledge arrangement to the extent
that such pledge does not require registration under the Act or unless an
exemption from such registration is available and provided further that if such
pledge is realized upon, any transfer to the pledgee shall comply with the
requirements set forth herein), or to otherwise dispose of all or any portion of
the Securities unless and until:


(a)There is then in effect a registration statement under the Act and any
applicable state securities laws covering such proposed disposition and such
disposition is made in accordance with such registration statement and in
compliance with applicable prospectus delivery requirements; or


(b)(i) Investor shall have notified the Company of the proposed disposition and
shall have furnished the Company with a statement of the circumstances
surrounding the proposed disposition to the extent relevant for determination of
the availability of an exemption from registration, and (ii) if reasonably
requested by the Company, Investor shall have furnished the Company with an
opinion of counsel, reasonably satisfactory to the Company, that such
disposition will not require registration of the Securities under the Act or
state securities laws.  It is agreed that the Company will not require the
Investor to provide opinions of counsel for transactions made pursuant to Rule
144 provided that Investor and Investor’s broker, if necessary, provide the
Company with the necessary representations and documents for counsel to the
Company to issue an opinion with respect to such transaction.
 
 
 
 
15

--------------------------------------------------------------------------------

 

 
The Investor is entering into this Agreement for its own account and the
Investor has no present arrangement or intention to sell the security
represented by this Agreement to or through any person or entity, has no present
arrangement (whether or not legally binding) to sell the Common Stock to or
through any person or entity and has no present intention to sell such Common
Stock to or through any person or entity; provided, however, that by making the
representations herein, the Investor does not agree to hold the Common Stock for
any minimum or other specific term and reserves the right to dispose of the
Common Stock at any time in accordance with federal and state securities laws
applicable to such disposition.


3.4  Due Authorization.


3.4.1 Authority.  The person executing this Investment Agreement, if executing
this Agreement in a representative or fiduciary capacity, has full power and
authority to execute and deliver this Agreement and each other document included
herein for which a signature is required in such capacity and on behalf of the
subscribing individual, partnership, trust, estate, corporation or other entity
for whom or which Investor is executing this Agreement.  Investor has reached
the age of majority (if an individual) according to the laws of the state in
which he or she resides.


3.4.2  Due Organization; Due Authorization.  Investor is duly and validly
organized, validly existing and in good standing as a limited liability company
under the laws of Georgia with full power and authority to purchase the
Securities to be purchased by Investor and to execute and deliver this
Agreement.  


3.5No Registration As A Dealer. The Investor is not and will not be required to
be registered as a "dealer" under the Exchange Act, either as a result of its
execution and performance of its obligations under this Agreement or otherwise.




4.Acknowledgments.  


4.1  Risks of Investment.  The Investor recognizes that an investment in the
Company involves substantial risks, including the potential loss of Investor's
entire investment herein.  Investor recognizes that the Disclosure Documents,
this Agreement and the exhibits hereto do not purport to contain all the
information, which would be contained in a registration statement under the Act;


4.2  No Government Approval.  The Investor and the Company each acknowledge that
no federal or state agency has passed upon the Securities, recommended or
endorsed the Offering, or made any finding or determination as to the fairness
of this transaction;


4.3  No Registration, Restrictions on Transfer.  The Investor acknowledges that,
as of the date of this Agreement, the Securities and any component thereof have
not been registered under the Act or any applicable state securities laws by
reason of exemptions from the registration requirements of the Act and such
laws, and may not be sold, pledged (except for any limited pledge in connection
with a margin account of Investor to the extent that such pledge does not
require registration under the Act or unless an exemption from such registration
is available and provided further that if such pledge is realized upon, any
transfer to the pledgee shall comply with the requirements set forth herein),
assigned or otherwise disposed of in the absence of an effective registration of
the Securities and any component thereof under the Act or unless an exemption
from such registration is available;


4.4  Restrictions on Transfer.  The Investor acknowledges that it may not
attempt to sell, transfer, assign, pledge or otherwise dispose of all or any
portion of the Securities or any component thereof in the absence of either an
effective registration statement or an exemption from the registration
requirements of the Act and applicable state securities laws;


4.5  No Assurances of Registration.  There can be no assurance that any
registration statement will become effective at the scheduled time, or ever, or
remain effective when required, and Investor acknowledges that it may be
required to bear the economic risk of Investor's investment for an indefinite
period of time;


4.6  Exempt Transaction.  Investor understands that the Securities are being
offered and sold in reliance on specific exemptions from the registration
requirements of federal and state law and that the representations, warranties,
agreements, acknowledgments and understandings set forth herein are being relied
upon by the Company in determining the applicability of such exemptions and the
suitability of Investor to acquire such Securities.


4.7  Legends.  The Company agrees and acknowledges that the certificates
representing the Put Shares shall not bear a legend restricting the sale or
transfer thereof.


4.8Investor’s Resources.  The Company agrees and acknowledges that the Investor
has not represented, and does not represent, that it now has or at any time in
the future will have assets at any given time equal to the Maximum Offering
Amount available for investment pursuant to this Agreement, but only covenants
to make payment of the applicable Put Share Price for each Put when due under
the terms of this Agreement.


5.Representations, Warranties and Covenants of the Company.  The Company hereby
makes the following representations and warranties to Investor (which shall be
true at the signing of this Agreement, and as of any such later date as
specified hereunder) and agrees with Investor that, except as set forth in the
“Schedule of Exceptions” attached hereto as Exhibit G:


5.1  Organization, Good Standing, and Qualification.  The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware, USA and has all requisite corporate power and
authority to carry on its business as now conducted and as proposed to be
conducted.  The Company is duly qualified to transact business and is in good
standing in each jurisdiction in which the failure to so qualify would, in the
Company’s opinion, have a material adverse effect on the business or properties
of the Company and its subsidiaries taken as a whole.  The Company is not the
subject of any pending, threatened or, to its Knowledge, contemplated
investigation or administrative or legal proceeding (a “Proceeding”) by the
Internal Revenue Service, the taxing authorities of any state or local
jurisdiction, or the Securities and Exchange Commission, the FINRA, the Nasdaq
Stock Market, Inc. or any state securities commission, or any other governmental
entity, which have not been disclosed in the Disclosure Documents.  None of the
disclosed Proceedings, if any, will, in the Company’s opinion, have a material
adverse effect upon the Company. Each of the Company’s subsidiaries, if any, the
jurisdiction of incorporation or organization of each, and the percentage of the
Company’s ownership of each is as set forth in Schedule 5.1 annexed hereto.


5.2  Corporate Condition.  The Company's condition is, in all material respects,
as described in the Disclosure Documents (as further set forth in any
subsequently filed Disclosure Documents, if applicable), except for changes in
the ordinary course of business and normal year-end adjustments that are not, in
the aggregate, materially adverse to the Company.  There have been no Material
Adverse Changes to the Company’s business, financial condition, or prospects
from the dates of such Disclosure Documents through the date of the Investment
Commitment Closing.  The financial statements as contained in the 10-K and 10-Q
have been prepared in accordance with generally accepted accounting principles,
consistently applied (except as otherwise permitted by Regulation S-X of the
Exchange Act, or Generally Accepted Accounting Principles, as applicable),
subject, in the case of unaudited interim financial statements, to customary
year end adjustments and the absence of certain footnotes, and fairly present
the financial condition of the Company as of the dates of the balance sheets
included therein and the consolidated results of its operations and cash flows
for the periods then ended.  Without limiting the foregoing, there are no
material liabilities, contingent or actual, that are not disclosed in the
Disclosure Documents (other than liabilities incurred by the Company in the
ordinary course of its business, consistent with its past practice, after the
period covered by the Disclosure Documents).  The Company has paid all material
taxes that are due, except for taxes that it reasonably disputes.  There is no
material claim, litigation, or administrative proceeding pending or, to the best
of the Company’s Knowledge, threatened against the Company, except as disclosed
in the Disclosure Documents.  This Agreement and the Disclosure Documents do not
contain any untrue statement of a material fact and do not omit to state any
material fact required to be stated therein or herein necessary to make the
statements contained therein or herein not misleading in the light of the
circumstances under which they were made.  No event or circumstance exists
relating to the Company which, under applicable law, requires public disclosure
but which has not been so publicly announced or disclosed.
 
 
 
 
16

--------------------------------------------------------------------------------

 

 
5.3           Commission Documents, Financial Statements. 


(a)            The Company has timely filed (giving effect to permissible
extensions in accordance with Rule 12b-25 under the Exchange Act) all Commission
Documents. The Company has delivered or made available to the Investor via EDGAR
or otherwise true and complete copies of the Commission Documents filed with or
furnished to the SEC prior to the Commitment Closing Date (including, without
limitation, the 2010 Form 10-K). No Subsidiary of the Company is required to
file or furnish any report, schedule, registration, form, statement, information
or other document with the SEC. As of its filing date, each Commission Document
filed with or furnished to the SEC prior to the Commitment Closing
Date (including, without limitation, the 2010 Form 10-K) complied in all
material respects with the requirements of the Securities Act or the Exchange
Act, as applicable, and other federal, state and local laws, rules and
regulations applicable to it, and, as of its filing date (or, if amended or
superseded by a filing prior to the Commitment Closing Date, on the date of such
amended or superseded filing), such Commission Document did not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in light
of the circumstances under which they were made, not misleading. The
Registration Statement, on the date it is filed with the SEC, on the date it is
declared effective by the SEC, on each Put Date and on each Put Closing Date,
shall comply in all material respects with the requirements of the Securities
Act (including, without limitation, Rule 415 under the Securities Act) and shall
not contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary in order to make the statements
therein not misleading, except that this representation and warranty shall not
apply to statements in or omissions from the Registration Statement made in
reliance upon and in conformity with information relating to the Investor
furnished to the Company in writing by or on behalf of the Investor expressly
for use therein (which to the Company’s Knowledge are not false or misleading).
The Prospectus and each Prospectus Supplement required to be filed pursuant to
this Agreement or the Registration Rights Agreement, when taken together, on its
date, on each Put Date and on each Put Closing Date, shall comply in all
material respects with the requirements of the Securities Act (including,
without limitation, Rule 424(b) under the Securities Act) and shall not contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading, except that this representation and warranty shall not apply to
statements in or omissions from the Prospectus or any Prospectus Supplement made
in reliance upon and in conformity with information relating to the Investor
furnished to the Company in writing by or on behalf of the Investor expressly
for use therein (which to the Company’s Knowledge are not false or misleading).
Each Commission Document (other than the Registration Statement, the Prospectus
or any Prospectus Supplement) to be filed with or furnished to the SEC after the
Commitment Closing Date and incorporated by reference in the Registration
Statement, the Prospectus or any Prospectus Supplement required to be filed
pursuant to this Agreement or the Registration Rights Agreement (including,
without limitation, the Current Report), when such document is filed with or
furnished to the SEC and, if applicable, when such document becomes effective,
as the case may be, shall comply in all material respects with the requirements
of the Securities Act or the Exchange Act, as applicable, and other federal,
state and local laws, rules and regulations applicable to it, and shall not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. The Company has delivered or made available to the Investor via
EDGAR or otherwise true and complete copies of all comment letters and
substantive correspondence received by the Company from the SEC relating to the
Commission Documents filed with or furnished to the SEC as of the Commitment
Closing Date, together with all written responses of the Company thereto. There
are no outstanding or unresolved comments or undertakings in such comment
letters received by the Company from the SEC. The SEC has not issued any stop
order or other order suspending the effectiveness of any registration statement
filed by the Company under the Securities Act or the Exchange Act.
 
(b)        The financial statements, together with the related notes and
schedules, of the Company included in the Commission Documents comply as to form
in all material respects with all applicable accounting requirements and the
published rules and regulations of the SEC and all other applicable rules and
regulations with respect thereto as may be subject to any applicable out of
period adjustments disclosed in the Commission Documents. Such financial
statements, together with the related notes and schedules, have been prepared in
accordance with GAAP applied on a consistent basis during the periods involved
(except (i) as may be otherwise indicated in such financial statements or the
notes thereto or (ii) in the case of unaudited interim statements, to the extent
they may not include footnotes or may be condensed or summary statements and are
subject to customary year-end audit adjustments), and fairly present in all
material respects the financial condition of the Company and its consolidated
Subsidiaries as of the dates thereof and the results of operations and cash
flows for the periods then ended (subject, in the case of unaudited statements,
to normal year-end audit adjustments).
 
(c)           The Company has timely filed with the SEC and made available to
the Investor via EDGAR or otherwise all certifications and statements required
by (x) Rule 13a-14 or Rule 15d-14 under the Exchange Act or (y) 18 U.S.C.
Section 1350 (Section 906 of the Sarbanes-Oxley Act of 2002 (“ SOXA ”)) with
respect to all relevant Commission Documents.  The Company is in compliance in
all material respects with the provisions of SOXA applicable to it as of the
date hereof.  The Company maintains disclosure controls and procedures required
by Rule 13a-15 or Rule 15d-15 under the Exchange Act; such controls and
procedures are effective to ensure that all material information concerning the
Company and its Subsidiaries is made known on a timely basis to the individuals
responsible for the timely and accurate preparation of the Company’s Commission
filings and other public disclosure documents.  As used in this Section 5.3(c),
the term “file” shall be broadly construed to include any manner in which a
document or information is furnished, supplied or otherwise made available to
the SEC.




(d)           KBL, LLP (the “Accounting Firm”), who shall express their opinion
on the audited financial statements and related schedules to be included or
incorporated by reference in the Registration Statement and the Prospectus are,
with respect to the Company, independent public accountants as required by the
Securities Act and is an independent registered public accounting firm within
the meaning of SOXA as required by the rules of the Public Company Accounting
Oversight Board.


5.4  Authorization.  All corporate action on the part of the Company by its
officers, directors and stockholders necessary for the authorization, execution
and delivery of this Agreement and all of the Transaction Documents, the
performance of all obligations of the Company hereunder and the authorization,
issuance and delivery of the Common Stock being sold hereunder have been taken,
and this Agreement and the Registration Rights Agreement constitute valid and
legally binding obligations of the Company, enforceable in accordance with their
terms, except insofar as the enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, or other similar laws affecting
creditors’ rights generally or by principles governing the availability of
equitable remedies.  The Company has obtained all consents and approvals
required for it to execute, deliver and perform each agreement referenced in the
previous sentence.  The Board of Directors of the Company shall have adopted
resolutions granting the above authorizations (the "Resolutions") and, as a
condition to each Put, such Resolutions shall not have been amended or rescinded
prior to such Put Date.


5.5   Valid Issuance of Common Stock.  The Commitment Shares, the Fee Shares and
Put Shares, when issued, sold and delivered in accordance with the terms hereof,
for the consideration expressed herein, will be validly issued, fully paid and
nonassessable, will be issued free of any preemptive rights and, based in part
upon the representations of Investor in this Agreement, will be issued in
compliance with all applicable U.S. federal and state securities laws.  


5.6.        Securities Act. The Company has complied and shall comply with all
applicable federal and state securities laws in connection with the offer,
issuance and sale of the Securities hereunder, including, without limitation,
the applicable requirements of the Securities Act. Without limiting the
generality of the foregoing, the Company satisfies, and the Registration
Statement upon filing with the SEC and at the time it is declared effective by
the SEC shall satisfy, all of the requirements of the Securities Act to register
the resale of the Registrable Securities by the Investor in accordance with the
Registration Rights Agreement on a delayed or continuous basis under Rule 415
under the Securities Act at then-prevailing market prices, and not fixed prices.
The Company is not, and has never been, an issuer identified in, or subject to,
Rule 144(i).
 
 
 
17

--------------------------------------------------------------------------------

 

 
5.7  Compliance with Other Instruments.  The Company is not in violation or
default of any provisions of its Certificate of Incorporation or Bylaws, each as
amended and in effect on and as of the date of the Agreement, or of any material
provision of any material instrument or material contract to which it is a party
or by which it is bound or of any provision of any federal or state judgment,
writ, decree, order, statute, rule or governmental regulation applicable to the
Company, which would, in the Company’s opinion, have a material adverse effect
on the Company's business or prospects, or on the performance of its obligations
under this Agreement or the Registration Rights Agreement.  The execution,
delivery and performance of this Agreement and the other agreements entered into
in conjunction with the Offering and the consummation of the transactions
contemplated hereby and thereby will not (a) result in any such violation or be
in conflict with or constitute, with or without the passage of time and giving
of notice, either a default under any such provision, instrument or contract or
an event which results in the creation of any lien, charge or encumbrance upon
any assets of the Company, which would, in the Company’s opinion, have a
material adverse effect on the Company’s business or prospects, or on the
performance of its obligations under this Agreement, the Registration Rights
Agreement, or (b) violate the Company’s Certificate of Incorporation or By-Laws
or (c) violate any statute, rule or governmental regulation applicable to the
Company which violation would, in the Company’s opinion, have a material adverse
effect on the Company's business or prospects.


5.8  Reporting Company.  The Company is subject to the reporting requirements of
the Exchange Act and has filed all reports required by the Exchange Act since
the date the Company first became subject to such reporting obligations. The
Company undertakes to furnish Investor with copies of such reports as may be
reasonably requested by Investor prior to consummation of this Offering and
thereafter, to make such reports available, for the full term of this Agreement,
including any extensions thereof, and for as long as Investor holds the
Securities.  The Common Stock is duly listed or approved for quotation on the
OTC QB.  The Company is not in violation of the listing requirements of the OTC
QB and does not reasonably anticipate that the Common Stock will be delisted by
the OTC QB for the foreseeable future.  


5.9.        Listing and Maintenance Requirements. The Company files reports with
the SEC pursuant to Section 15(d) of the Exchange Act. The Company has not, in
the 12 months preceding the Commitment Closing Date, received notice from any
Trading Market on which the Common Stock is or has been listed or quoted to the
effect that the Company is not in compliance with the listing or maintenance
requirements of such Trading Market. The Company currently is, and has no reason
to believe that it will not in the foreseeable future continue to be, in
compliance with all such listing and maintenance requirements.


5.10.        Indebtedness; Solvency.  The Company’s Annual Report on Form 10-K
for its fiscal year ended December 31, 2010 sets forth, as of December 31, 2010,
all outstanding secured and unsecured Indebtedness of the Company or any
Subsidiary, or for which the Company or any Subsidiary has commitments through
such date.  For the purposes of this Agreement, “Indebtedness ” shall mean
(a) any liabilities for borrowed money (other than trade accounts payable
incurred in the ordinary course of business), (b) all guaranties, endorsements,
indemnities and other contingent obligations in respect of Indebtedness of
others, whether or not the same are or should be reflected in the Company’s
balance sheet (or the notes thereto), except guaranties by endorsement of
negotiable instruments for deposit or collection or similar transactions in the
ordinary course of business; and (c) the present value of any lease payments due
under leases required to be capitalized in accordance with GAAP.  There is no
existing or continuing default or event of default in respect of any
Indebtedness of the Company or any of its Subsidiaries. The Company has not
taken any steps, and does not currently expect to take any steps, to seek
protection pursuant to Title 11 of the United States Code or any similar federal
or state bankruptcy law or law for the relief of debtors, nor does the Company
have any Knowledge that its creditors intend to initiate involuntary bankruptcy,
insolvency, reorganization or liquidation proceedings or other proceedings for
relief under Title 11 of the United States Code or any other federal or state
bankruptcy law or any law for the relief of debtors. The Company is financially
solvent and is generally able to pay its debts as they become due.
 
5.11  No Antidilution Triggered.  There are no securities or instruments
containing anti-dilution or similar provisions that will be triggered by the
issuance of the Securities.  


5.12  Intellectual Property.  The Company has valid, unrestricted and exclusive
ownership of or rights to use the patents, trademarks, trademark registrations,
trade names, copyrights, know-how, technology and other intellectual property
necessary to the conduct of its business.  The Commission Documents list all
patents, trademarks, trademark registrations, trade names and copyrights of the
Company.  The Company has granted such licenses or has assigned or otherwise
transferred a portion of (or all of) such valid, unrestricted and exclusive
patents, trademarks, trademark registrations, trade names, copyrights, know-how,
technology and other intellectual property necessary to the conduct of its
business.  The Company has been granted licenses, know-how, technology and/or
other intellectual property necessary to the conduct of its business.  To the
best of the Company’s Knowledge after due inquiry, the Company is not infringing
on the intellectual property rights of any third party, nor is any third party
infringing on the Company’s intellectual property rights.  There are no
restrictions in any agreements, licenses, franchises, or other instruments that
preclude the Company from engaging in its business as presently conducted.


5.13  Not a “Shell” Company.  The Company is not a “Shell Company” within the
meaning of Rule 144(i) or Rule 405 of the Act and has not been a Shell Company
since November 20, 2009.


5.14  No Rights of Participation.  No person or entity, including, but not
limited to, current or former stockholders of the Company, underwriters,
brokers, agents or other third parties, has any right of first refusal,
preemptive right, right of participation, or any similar right to participate in
the financing contemplated by this Agreement which has not been waived.


5.15  No Advance Regulatory Approval.  The Company acknowledges that this
Investment Agreement, the transaction contemplated hereby and the Registration
Statement contemplated hereby have not been approved by the SEC, or any other
regulatory body and there is no guarantee that this Investment Agreement, the
transaction contemplated hereby and the Registration Statement contemplated
hereby will ever be approved by the SEC or any other regulatory body.  The
Company is relying on its own analysis and is not relying on any representation
by Investor that either this Investment Agreement, the transaction contemplated
hereby or the Registration Statement contemplated hereby has been or will be
approved by the SEC or other appropriate regulatory body.


5.16  Underwriter’s Fees and Rights of First Refusal.  The Company is not
obligated to pay any compensation or other fees, costs or related expenditures
in cash or securities to any underwriter, broker, agent or other representative
in connection with this Offering.
5.17  Availability of Suitable Form for Registration.  The Company is currently
eligible and agrees to maintain its eligibility to register the resale of its
Common Stock on a registration statement on a suitable form under the Act.


5.18  No Integrated Offering.  Neither the Company, nor any of its affiliates,
nor any person acting on its or their behalf, has directly or indirectly made
any offers or sales of any of the Company’s securities or solicited any offers
to buy any security under circumstances that would prevent the parties hereto
from consummating the transactions contemplated hereby pursuant to an exemption
from registration under Regulation D of the Act or would require the issuance of
any other securities to be integrated with this Offering under the Rules of the
SEC.  The Company has not engaged in any form of general solicitation or
advertising in connection with the offering of the Common Stock.


5.19 Foreign Corrupt Practices.  Neither the Company, nor any of its
subsidiaries, nor any director, officer, agent, employee or other person acting
on behalf of the Company or any subsidiary has, in the course of its actions
for, or on behalf of, the Company, used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expenses relating to
political activity; made any direct or indirect unlawful payment to any foreign
or domestic government official or employee from corporate funds; violated or is
in violation of any provision of the U.S.  Foreign Corrupt Practices Act of
1977, as amended; or made any bribe, rebate, payoff, influence payment, kickback
or other unlawful payment to any foreign or domestic government official or
employee.
 
 
 
 
18

--------------------------------------------------------------------------------

 

 
5.20  Absence of Certain Company Control Person Actions Or Events.  For purposes
hereof, “Company Control Person” means each director, executive officer,
promoter, and such other Persons as may be deemed in control of the Company
pursuant to Rule 405 under the 1933 Act or Section 20 of the Exchange Act.  To
the Company’s Knowledge, during the past ten (10) years:


(i) No petition under the federal bankruptcy laws or any state insolvency law
was filed by or against, and no receiver, fiscal agent or similar officer was
appointed by a court for the business or property of such Company Control
Person, or any partnership in which he was a general partner at or within two
years before the time of such filing, or any corporation or business association
of which he was an executive officer at or within two years before the time of
such filing;


(ii) No Company Control Person was convicted in a criminal proceeding or is a
named subject of a pending criminal proceeding (excluding traffic violations and
other minor offenses), or has not been convicted of, found guilty of, or have
pled guilty nolo contendere of a crime or felony, entered into a pre trial
diversion for or otherwise been charged for any action, misdemeanor or felony,
involving fraud, dishonesty, breach of trust, contract or money laundering, or
which may be considered to be a crime concerning moral turpitude, including but
not limited to any disciplinary action by any branch of the United State
military, regulatory bodies, including but not limited to any professional
licensing authority [or has been the Defendant in a civil action for fraud or
material breach of a financing agreement];


(iii) No Company Control Person has been the subject of any order, judgment or
decree, that was not subsequently reversed, suspended or vacated, of any court
of competent jurisdiction, permanently or temporarily enjoining him from, or
otherwise limiting, the following activities:


(A) acting, as an investment advisor, underwriter, broker or dealer in
securities, or as an affiliated person, director or employee of any investment
company, bank, savings and loan association or insurance company, as a futures
commission merchant, introducing broker, commodity trading advisor, commodity
pool operator, floor broker, any other Person regulated by the Commodity Futures
Trading Commission (“CFTC”) or engaging in or continuing any conduct or practice
in connection with such activity;


(B) engaging in any type of business practice; or


(C) engaging in any activity in connection with the purchase or sale of any
security or commodity or in connection with any violation of federal or state
securities laws or federal commodities laws;


(iv) No Company Control Person has been the subject of any order, judgment or
decree, not subsequently reversed, suspended or vacated, of any federal or state
authority barring, suspending or otherwise limiting for more than 60 days the
right of such Company Control Person to engage in any activity described in
paragraph (iii) of this item, or to be associated with Persons engaged in any
such activity; or


(v) No Company Control Person was found by a court of competent jurisdiction in
a civil action or by the CFTC or SEC to have violated any federal or state
securities law, and the judgment in such civil action or finding by the CFTC or
SEC has not been subsequently reversed, suspended, or vacated.


5.21           Representations Correct.  The foregoing representations,
warranties and agreements are true, correct and complete in all material
respects, and shall survive any Put Closing and the issuance of the shares of
Common Stock thereby.


5.22 Tax Status.  The Company has made or filed all federal and state income and
all other tax returns, reports and declarations required by any jurisdiction to
which it is subject (unless and only to the extent that the Company has set
aside on its books provisions reasonably adequate for the payment of all unpaid
and unreported taxes) and has paid all taxes and other governmental assessments
and charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and has set aside on its books provision reasonably adequate for the payment of
all taxes for periods subsequent to the periods to which such returns, reports
or declarations apply.  There are no unpaid taxes in any material amount claimed
to be due by the taxing authority of any jurisdiction, and the officers of the
Company know of no basis for any such claim.


5.23           Material Agreements.  Except as set forth in the Commission
Documents, neither the Company nor any Subsidiary of the Company is a party to
any written or oral contract, instrument, agreement commitment, obligation, plan
or arrangement, a copy of which would be required to be filed with the SEC as an
exhibit to an annual report on Form 10-K (collectively, “ Material
Agreements ”).  Except as set forth in the Commission Documents, the Company and
each of its Subsidiaries have performed in all material respects all the
obligations required to be performed by them under the Material Agreements, have
received no notice of default or an event of default by the Company or any of
its Subsidiaries thereunder and are not aware of any basis for the assertion
thereof, and neither the Company or any of its Subsidiaries nor, to the
Knowledge of the Company, any other contracting party thereto are in default
under any Material Agreement now in effect, the result of which would have a
Material Adverse Effect.  Except as set forth in the Commission Documents, each
of the Material Agreements is in full force and effect, and constitutes a legal,
valid and binding obligation enforceable in accordance with its terms against
the Company and/or any of its Subsidiaries and, to the Knowledge of the Company,
each other contracting party thereto, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation, conservatorship, receivership or similar laws relating to, or
affecting generally the enforcement of, creditor’s rights and remedies or by
other equitable principles of general application.


5.24Transactions With Affiliates.  Except as set forth in the Disclosure
Documents, none of the officers, directors, or employees of the Company is
presently a party to any transaction with the Company (other than for services
as employees, officers and directors), including any contract, agreement or
other arrangement providing for the furnishing of services to or by, providing
for rental of real or personal property to or from, or otherwise requiring
payments to or from any officer, director or such employee or, to the Knowledge
of the Company, any corporation, partnership, trust or other entity in which any
officer, director, or any such employee has a substantial interest or is an
officer, director, trustee or partner.


          5.25   Application of Takeover Protections.  The Company has not
adopted and will not adopt any “poison pill” provision that will be applicable
to Investor as a result of transactions contemplated by this Agreement.


5.26                Investment Company Act Status.  The Company is not, and as a
result of the consummation of the transactions contemplated by the Transaction
Documents and the application of the proceeds from the sale of the Shares as set
forth in the Prospectus and any Prospectus Supplement shall not be, an
“investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.
 
5.27             Taxes.  The Company and each of its Subsidiaries (i) has filed
all necessary federal, state and foreign income and franchise tax returns or has
duly requested extensions thereof, except for those the failure of which to file
would not have a Material Adverse Effect, (ii) has paid all federal, state,
local and foreign taxes due and payable for which it is liable, except to the
extent that any such taxes are being contested in good faith and by appropriate
proceedings, except for such taxes the failure of which to pay would not have a
Material Adverse Effect, and (iii) does not have any tax deficiency or claims
outstanding or assessed or, to the Company’s Knowledge, proposed against it
which would have a Material Adverse Effect. There are no unpaid taxes in any
material amount claimed to be due by the taxing authority of any jurisdiction,
and the officers of the Company and its Subsidiaries know of no basis for any
such claim. The Company is not operated in such a manner as to qualify as a
passive foreign investment company, as defined in Section 1297 of the U.S.
Internal Revenue Code of 1986, as amended.
 
 
 
19

--------------------------------------------------------------------------------

 
 
 
5.28              Insurance. The Company and each of its Subsidiaries are
insured by insurers of recognized financial responsibility against such losses
and risks and in such amounts as management of the Company believes to be
prudent and customary in the businesses in which the Company and its
Subsidiaries are engaged. Neither the Company nor any such Subsidiary has been
refused any insurance coverage sought or applied for, and neither the Company
nor any such Subsidiary has any reason to believe that it will be unable to
renew its existing insurance coverage as and when such coverage expires or to
obtain similar coverage from similar insurers as may be necessary to continue
its business at a cost that would not have a Material Adverse Effect.


5.29             U.S. Real Property Holding Corporation. Neither the Company nor
any of its Subsidiaries is, or has ever been, and so long as any of the
Securities are held by the Investor, shall become a U.S. real property holding
corporation within the meaning of Section 897 of the Code.


5.30           Acknowledgment Regarding Investor's Purchase of Shares. The
Company acknowledges and agrees that the Investor is acting solely in the
capacity of an arm's length purchaser with respect to the Equity Line
Transaction Documents and the transactions contemplated hereby and thereby. The
Company further acknowledges that the Investor is not acting as a financial
advisor or fiduciary of the Company (or in any similar capacity) with respect to
the Equity Line Transaction Documents and the transactions contemplated hereby
and thereby and any advice given by the Investor or any of its respective
representatives or agents in connection with the Transaction Documents and the
transactions contemplated hereby and thereby is merely incidental to the
Investor's purchase of the Securities, and is not being relied on by the
Company. The Company further represents to the Investor that the Company's
decision to enter into the Transaction Documents has been based solely on the
independent evaluation by the Company and its representatives.


5.31           Lock-Up. The Company shall cause its officers, directors, and any
related parties under control of the Company, to refrain from selling Common
Stock during each Pricing Period, and the Company shall use best efforts to
cause other insiders or Affiliates to refrain from selling any Common Stock
during each Pricing Period.


5.32Other Agreements.  The Company has not, directly or indirectly, made any
agreements with the Investor under a subscription in the form of this Agreement
for the purchase of Common Stock, relating to the terms or conditions of the
transactions contemplated hereby or thereby except as expressly set forth
herein, respectively, or in exhibits hereto or thereto.


5.33Major Transactions.  As of the date of this Agreement, there are no other
Major Transactions currently pending or contemplated by the Company.


5.34Financings.  As of the date of this Agreement, there are no other financings
currently pending or contemplated by the Company.


5.35  Acknowledgment of Limitations on Put Amounts.  The Company understands and
acknowledges that the amounts available under this Investment Agreement are
limited, among other things, based upon the liquidity of the Company’s Common
Stock traded on its Principal Market.


5.36   Dilution.  The number of shares of Common Stock issuable as Put Shares
may increase substantially in certain circumstances, including, but not
necessarily limited to, the circumstance wherein the trading price of the Common
Stock declines during the period between the Effective Date and the end of the
Commitment Period.  The Company’s executive officers and directors fully
understand the nature of the transactions contemplated by this Agreement and
recognize that they have a potential dilutive effect.  The board of directors of
the Company has concluded, in its good faith business judgment, that such
issuance is in the best interests of the Company.  The Company specifically
acknowledges that, whenever the Company elects to initiate a Put, its obligation
to issue the Put Shares is binding upon the Company and enforceable regardless
of the dilution such issuance may have on the ownership interests of other
shareholders of the Company.  The Company acknowledges that the Investor may
sell shares of Common Stock during any Pricing Period, and may enter into a
short exempt sale or any short sale or other hedging or similar arrangement in
accordance with Section 2.3.10 during any Pricing Period, and that such sales,
short sales or hedging arrangements may serve to lower the Purchase Price
thereby having a potential dilutive effect on the Company’s Common Stock. 
 
 
5.37           Certain Fees.  Except for the placement fee payable by the
Company to David Ryan (“Finder”), which shall be set forth in a separate
engagement letter between the Company and Finder (a true and complete fully
executed copy of which has heretofore been provided to the Investor) (the
“Placement Agent Engagement Letter”), no brokers, finders or financial advisory
fees or commissions shall be payable by the Company or any Subsidiary (or any of
their respective Affiliates) with respect to the transactions contemplated by
the Transaction Documents.


5.38           All material representations in the Company’s public filings from
the date that is one (1) year prior to the date of this Investment Agreement up
through the date of the Investment Agreement and up through the date of each Put
Notice, if such representation is made in conjunction with a Put were true and
correct when made.


5.39  No Material Non-Public Information.  The Company has not furnished to the
Investor any information concerning the Company that will constitute material
nonpublic information on or after the Liquidity Date.


6.Additional Covenants of the Company.


6.1  Independent Auditors.  The Company shall, until at least the Termination
Date, maintain as its independent auditors an accounting firm authorized to
practice before the SEC.


6.2  Corporate Existence and Taxes; Change in Corporate Entity.  The Company
shall, until at least the Termination Date, maintain its corporate existence in
good standing and remain a “Reporting Issuer” (defined as a Company which files
periodic reports under the Exchange Act) and shall pay all its taxes when due
except for taxes which the Company disputes.  Notwithstanding the terms of
Section 9.2 below, the Company may, at any time after the date hereof, enter
into any merger, consolidation or corporate reorganization of the Company with
or into, or transfer all or substantially all of the assets of the Company to,
another entity only if the resulting successor or acquiring entity in such
transaction, if not the Company (the “Surviving Entity”), (i) has Common Stock
listed for trading on a Nasdaq Market or on another national stock exchange and
is a Reporting Issuer, (ii) assumes by written instrument the Company's
obligations with respect to this Investment Agreement, the Registration Rights
Agreement and the other agreements referred to herein, including but not limited
to the obligations to deliver to the Investor shares of Common Stock and/or
securities that Investor is entitled to receive pursuant to this Investment
Agreement.  


6.3           Registration Rights.  The Company will enter into a registration
rights agreement covering the resale of the Common Shares substantially in the
form of the Registration Rights Agreement attached as Exhibit F.  During the
period from the Effective Date through the Termination Date, the Company shall
use its best efforts to maintain the continuous effectiveness of the
Registration Statement under the Securities Act.
  
 
 
 
20

--------------------------------------------------------------------------------

 
 
6.4.             Blue Sky.  The Company shall take such action, if any, as is
necessary in order to obtain an exemption for or to qualify the Securities for
sale to the Investor pursuant to the Transaction Documents and for the
subsequent resale of Securities by the Investor into the Principal Market and
such other jurisdictions within the United States as Investor reasonably
requests in writing, in each case, under applicable state securities or “blue
sky” laws and shall provide evidence of any such action so taken to the Investor
from time to time following the Commitment Closing Date.


6.5   Asset Transfers.  The Company shall not (i) transfer, sell, convey or
otherwise dispose of any of its material assets to any subsidiary except for a
cash or cash equivalent consideration and for a proper business purpose or (ii)
transfer, sell, convey or otherwise dispose of any of its material assets to any
Affiliate, as defined below, during the Term of this Agreement.  For purposes
hereof, “Affiliate” shall mean any officer of the Company, director of the
Company or owner of twenty percent (20%) or more of the Common Stock or other
securities of the Company.


6.6   Reserved.


6.7  Opinion of Counsel.  Investor shall, concurrent with the Investment
Commitment Closing, receive an opinion letter from the Company’s legal counsel,
in the form of the Investment Commitment Opinion of Counsel attached as Exhibit
B, or in such form as agreed upon by the parties, and shall, concurrent with
each Put Date, receive an opinion letter from the Company’s legal counsel, in
the form of the Put Opinion of Counsel attached as Exhibit D or in such form as
agreed upon by the parties.


6.8   Listing.  Subject to the remainder of this Section 6.8, the Company shall
ensure that its shares of Common Stock (including all Commitment Shares, the Fee
Shares and Put Shares) are listed and available for trading on the OTC
QB.  Thereafter, the Company shall (i) use its best efforts to continue the
listing and trading of its Common Stock on an Approved Primary Market; and (ii)
comply in all material respects with the Company’s reporting, filing and other
obligations under the By-Laws or rules of FINRA and such exchanges, as
applicable.


6.9     The Company’s Instructions to Transfer Agent.  The Company will instruct
the Transfer Agent of the Common Stock (the “Transfer Agent”), by delivering
irrevocable instructions to issue certificates, registered in the name of each
Investor or its nominee, for the Commitment Shares, the Fee Shares and for the
Put Shares in such amounts as specified from time to time by the Company upon
any exercise by the Company of a Put.  Such certificates shall not bear a Legend
unless issuance with a Legend is permitted by the terms of this Agreement and
Legend removal is not permitted by Section 9.10(ii) hereof and the Company shall
cause the Transfer Agent to issue such certificates without a Legend, and the
Irrevocable Instructions to Transfer Agent shall so indicate.  Nothing in this
Section shall affect in any way Investor’s obligations and agreement set forth
in Sections 3.3.2 or 3.3.3 hereof to resell the Securities pursuant to an
effective registration statement and to deliver a prospectus in connection with
such sale or in compliance with an exemption from the registration requirements
of applicable securities laws.  If (a) an Investor provides the Company with an
opinion of counsel, which opinion of counsel shall be in form, substance and
scope reasonably acceptable to counsel for the Company, to the effect that the
Securities to be sold or transferred may be sold or transferred pursuant to an
exemption from registration or (b) an Investor transfers Securities, pursuant to
Rule 144, to a transferee which is an accredited investor, the Company shall
permit the transfer.  The Company acknowledges that a breach by it of its
obligations hereunder will cause irreparable harm to an Investor by vitiating
the intent and purpose of the transaction contemplated hereby.  Accordingly, the
Company acknowledges that the remedy at law for a breach of its obligations
under this Section 6.9 will be inadequate and agrees, in the event of a breach
or threatened breach by the Company of the provisions of this Section 6.9, that
an Investor shall be entitled, in addition to all other available remedies, to
an injunction restraining any breach and requiring immediate issuance and
transfer, without the necessity of showing economic loss and without any bond or
other security being required.


6.10   Initial Public Announcements and Required Filings.  The Company shall, at
or before 8:30 a.m., New York City time, on the first Trading Day after the
Commitment Closing Date, issue a press release (the “Press Release”) reasonably
acceptable to the Investor disclosing the execution of this Agreement and the
Registration Rights Agreement by the Company and the Investor and the issuance
of the Commitment Shares and the Fee Shares to the Investor, and briefly
describing the transactions contemplated thereby. Any Press Release or other
public announcement relating to this financing shall be submitted to the
Investor for review at least two (2) Business Days prior to the planned
release.  The Company shall not disclose the Investor’s name in any press
release or other public announcement without the Investor’s prior written
approval, except as may be required under applicable law.  The Company shall
obtain the Investor’s written approval of the Press Release prior to issuance by
the Company.  


At or before 8:30 a.m., New York City time, on the second Trading Day following
the Commitment Closing Date, the Company shall file a Current Report on Form 8-K
describing all the material terms of the transactions contemplated by the
Transaction Documents in the form required by the Exchange Act and attaching
copies of each of this Agreement, the Registration Rights Agreement and the
Press Release as exhibits thereto (including all exhibits thereto, the “Current
Report”). The Company shall provide the Investor a reasonable opportunity to
comment on a draft of such Current Report and shall give due consideration to
such comments. From and after the Liquidity Date, the Company shall have
disclosed all material, nonpublic information delivered to the Investor (or the
Investor’s representatives or agents) by the Company or any of its Subsidiaries,
or any of their respective officers, directors, employees, agents or
representatives (if any) in connection with the transactions contemplated by the
Transaction Documents. The Investor covenants that until such time as the
transactions contemplated by this Agreement are publicly disclosed by the
Company as described in this Section 6.10, the Investor will maintain the
confidentiality of all disclosures made to it in connection with the
transactions contemplated by the Transaction Documents (including the existence
and terms of the transactions), except that the Investor may disclose the terms
of such transactions to its financial, accounting, legal and other advisors. Not
later than 15 calendar days following the Commitment Closing Date, the Company
shall file a Form D with respect to the Securities in accordance with Regulation
D and shall provide a copy thereof to the Investor promptly after such filing.
The Company shall prepare and file with the SEC the Registration Statement
(including the prospectus therein) covering only the resale by the Investor of
the Registrable Securities in accordance with the Securities Act and the
Registration Rights Agreement.


6.11   Change in Law or Policy.  In the event of a change in law, or policy of
the SEC, as evidenced by a No-Action letter or other written statements of the
SEC or FINRA which causes the Investor or the Company to be unable to perform
its obligations hereunder, this Agreement shall be automatically terminated,
provided that notwithstanding any termination under this Section 6.11, the
Investor shall retain full ownership of the Commitment Shares and the Fee Shares
as partial consideration for its commitment hereunder.


6.12    Notice of Certain Litigation.   Promptly following the commencement
thereof, the Company shall provide the Investor written notice and a description
in reasonable detail of any litigation or proceeding to which the Company or any
subsidiary of the Company is a party; in which the amount involved is $250,000
or more and which is not covered by insurance or in which injunctive or similar
relief is sought.


6.13     Broker/Dealer.  The Investor shall use one or more broker-dealers to
effectuate all sales, if any, of Securities that it may purchase or otherwise
acquire from the Company pursuant to the Transaction Documents, as applicable,
which (or whom) shall be unaffiliated with the Investor and the Finder and not
then currently engaged or used by the Company (collectively, the
“Broker-Dealer”). The Investor shall be solely responsible for all fees and
commissions of the Broker-Dealer, which shall not exceed customary brokerage
fees and commissions.


7.Subscription and Wiring Instructions; Irrevocability.


 
(a)Wire transfer of Subscription Funds.  Investor shall deliver Put Dollar
Amounts (as payment towards any Put Share Price) by wire transfer, to the
Company pursuant to a wire instruction letter to be provided by the Company, and
signed by the Company.



 
(b)Irrevocable Subscription.  Investor hereby acknowledges and agrees, subject
to the provisions of any applicable laws providing for the refund of
subscription amounts submitted by Investor, that this Agreement is irrevocable
and that Investor is not entitled to cancel, terminate or revoke this Agreement
or any other agreements executed by such Investor and delivered pursuant hereto,
and that this Agreement and such other agreements shall survive the death or
disability of such Investor and shall be binding upon and inure to the benefit
of the parties and their heirs, executors, administrators, successors, legal
representatives and assigns.  

 
 
 
 
21

--------------------------------------------------------------------------------

 
 

 
8.Indemnification.


In consideration of the Investor’s execution and delivery of the Investment
Agreement, the Registration Rights Agreement and acquiring the Securities
thereunder and in addition to all of the Company’s other obligations under the
Transaction Documents, the Company shall defend, protect, indemnify and hold
harmless Investor and all of its stockholders, officers, directors, employees
and direct or indirect investors and any of the foregoing person’s agents,
members, partners or other representatives (including, without limitation, those
retained in connection with the transactions contemplated by this Agreement)
(collectively, the “Indemnitees”) from and against any and all actions, causes
of action, suits, claims, losses, costs, penalties, fees, liabilities and
damages, and expenses in connection therewith (irrespective of whether any such
Indemnitee is a party to the action for which indemnification hereunder is
sought), and including reasonable attorney’s fees and disbursements (the
“Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to (a) any material misrepresentation or omission,
or breach of any representation or warranty made by the Company in the
Prospectus, Transaction Documents or any other certificate, instrument or
documents contemplated hereby or thereby, (b) any material breach of any
covenant, agreement or obligation of the Company contained in the Transaction
Documents or any other certificate, instrument or document contemplated hereby
or thereby, or (c) any cause of action, suit or claim, derivative or otherwise,
by any stockholder of the Company based on a breach or alleged breach by the
Company or any of its officers or directors of their fiduciary or other
obligations to the stockholders of the Company, except to the extent such
liabilities result primarily from Indemnitees’ gross negligence, recklessness or
bad faith in performing its obligations under the Transaction Documents.


To the extent that the foregoing undertaking by the Company may be unenforceable
for any reason, the Company shall make the maximum contribution to the payment
and satisfaction of each of the Indemnified Liabilities which it would be
required to make if such foregoing undertaking was enforceable which is
permissible under applicable law.


Promptly after receipt by an Indemnified Party of notice of the commencement of
any action pursuant to which indemnification may be sought, such Indemnified
Party will, if a claim in respect thereof is to be made against the other party
(hereinafter “Indemnitor”) under this Section 8, deliver to the Indemnitor a
written notice of the commencement thereof and the Indemnitor shall have the
right to participate in and to assume the defense thereof with counsel
reasonably selected by the Indemnitor.  The failure to deliver written notice to
the Indemnitor within a reasonable time of the commencement of any such action,
to the extent that such failure is materially prejudicial to the Indemnitor’s
ability to defend such action, shall relieve the Indemnitor of liability to the
Indemnified Party under this Section 8, but the omission to so deliver written
notice to the Indemnitor will not relieve it of any liability that it may have
to any Indemnified Party other than under this Section 8 to the extent it is
prejudicial.


9.           Miscellaneous.


9.1   Representations and Warranties Survive the Closing;
Severability.  Investor’s and the Company’s representations and warranties shall
survive the Investment Date and any Put Closing contemplated by this Agreement
notwithstanding any due diligence investigation made by or on behalf of the
party seeking to rely thereon.  In the event that any provision of this
Agreement becomes or is declared by a court of competent jurisdiction to be
illegal, unenforceable or void, or is altered by a term required by the
Securities Exchange Commission to be included in the Registration Statement,
this Agreement shall continue in full force and effect without said provision;
provided that if the removal of such provision materially changes the economic
benefit of this Agreement to the Investor, this Agreement shall terminate.


9.2  Successors and Assigns.  The Transaction Documents, including this
Investment Agreement, shall not be assignable by the Investor.  The Transaction
Documents, including this Investment Agreement, shall not be assignable by the
Company except in conjunction with a transaction permitted under the terms of
Section 6.2 above.


9.3     Execution in Counterparts Permitted.  This Agreement may be executed in
one or more counterparts, each of which shall be deemed an original, all of
which together shall constitute one (1)  and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other parties.  This Agreement, once executed by a party, may be delivered to
the other parties hereto by facsimile transmission or an e-mailed “PDF” of a
copy of this Agreement bearing the signature of the party so delivering this
Agreement.


9.4     Titles and Subtitles; Gender.  The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.  The use in this Agreement of a
masculine, feminine or neuter pronoun shall be deemed to include a reference to
the others.


9.5     Written Notices, Etc. Any notice, demand or request required or
permitted to be given by the Company or Investor pursuant to the terms of this
Agreement shall be in writing and shall be deemed given when delivered
personally, or by facsimile or upon receipt if by overnight or two (2) day
courier, addressed to the parties at the addresses and/or facsimile telephone
number of the parties set forth at the end of this Agreement or such other
address as a party may request by notifying the other in writing; provided,
however, that in order for any notice to be effective as to the Investor such
notice shall be delivered and sent, as specified herein, to all the
addresses and facsimile telephone numbers of the Investor set forth at the end
of this Agreement or such other address and/or facsimile telephone number as
Investor may request in writing.


9.6     Expenses. Except as set forth in the Registration Rights Agreement, each
of the Company and Investor shall pay all costs and expenses that it
respectively incurs, with respect to the negotiation, execution, delivery and
performance of this Agreement.


9.7           Entire Agreement; Written Amendments Required.  This Agreement,
including the Exhibits attached hereto, the Common Stock certificates, the
Registration Rights Agreement, and the other documents delivered pursuant hereto
constitute the full and entire understanding and agreement between the parties
with regard to the subjects hereof and thereof, and no party shall be liable or
bound to any other party in any manner by any warranties, representations or
covenants, whether oral, written, or otherwise except as specifically set forth
herein or therein.  Except as expressly provided herein, neither this Agreement
nor any term hereof may be amended, waived, discharged or terminated other than
by a written instrument signed by the party against whom enforcement of any such
amendment, waiver, discharge or termination is sought. The Disclosure Documents
and all exhibits to this Agreement are hereby incorporated by reference in, and
made a part of, this Agreement as if set forth in full herein.


9.8           Headings.  The article, section and subsection headings in this
Agreement are for convenience only and shall not constitute a part of this
Agreement for any other purpose and shall not be deemed to limit or affect any
of the provisions hereof. Unless the context clearly indicates otherwise, each
pronoun herein shall be deemed to include the masculine, feminine, neuter,
singular and plural forms thereof. The terms “including,” “includes,” “include”
and words of like import shall be construed broadly as if followed by the words
“without limitation.”  The terms “herein,” “hereunder,” “hereof” and words of
like import refer to this entire Agreement instead of just the provision in
which they are found.  


9.9Reporting Entity for the Common Stock.  The reporting entity relied upon for
the determination of the trading price or trading volume of the Common Stock on
the Principal Market on any given Trading Day for the purposes of this Agreement
shall be the Bloomberg L.P.  The written mutual consent of the Investor and the
Company shall be required to employ any other reporting entity. 
 
 
 
 
22

--------------------------------------------------------------------------------

 
 
9.10           Fees and Expenses.
 
(i)  Commitment Shares and Fee Shares. Not later than three (3) Business Days
after the date of the execution and delivery of this Agreement, in consideration
for the Investor’s execution and delivery of this Agreement, the Company shall
issue to the Investor a number of shares of restricted Common Stock (the
“Commitment Shares”) having a value equal to $150,000 (which represents 3% of
the Maximum Offering Amount) and a number of shares of restricted Common Stock
(the “Fee Shares”) having a value equal to $20,000.00, in each case based upon a
deemed valuation per share equal to 100% of the VWAP of the Company’s Common
Stock for the 5 trading days immediately preceding the issuance date of such
shares.  The certificate(s) representing the Commitment Shares and Fee Shares
shall be delivered to the Investor by overnight courier at its address set forth
in Section 9.12 hereof. For the avoidance of doubt, all of the Commitment Shares
and Fee Shares shall be fully earned as of the Commitment Closing Date
regardless of whether any Puts are issued by the Company or settled hereunder.
Upon issuance, the Commitment Shares and the Fee Shares shall constitute
“restricted securities” as such term is defined in Rule 144(a)(3) under the
Securities Act and, subject to the provisions of subsection (iv) of this Section
9.10, the certificate(s) representing the Commitment Shares and Fee Shares shall
bear the restrictive legend set forth below in subsection (iii) of this Section
9.10. The Commitment Shares and Fee Shares shall constitute Registrable
Securities and shall be included in the Registration Statement in accordance
with the terms of the Registration Rights Agreement. The Investor acknowledges
that the Company has issued the Fee Shares to the Investor as of the execution
of this Agreement.


(ii)  Legends. The certificate representing the Commitment Shares and the
certificate representing the Fees Shares, except as set forth below, shall each
bear a restrictive legend (“Legend”) in substantially the following form (and a
stop-transfer order may be placed against transfer of such stock certificate):
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL TO THE HOLDER
(IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY,
THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD OR ELIGIBLE
TO BE SOLD PURSUANT TO RULE 144 UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING,
THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR
OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.
 
Notwithstanding the foregoing and for the avoidance of doubt, all Shares to be
issued in respect of any Put Notice delivered to the Investor pursuant to this
Agreement shall be issued to the Investor in accordance with Section 2.3 by
crediting the Investor’s or its designees’ account at DTC through its
Deposit/Withdrawal at Custodian (DWAC) system, and all such Shares shall be
freely tradable and transferable and without restriction on resale (and no
stop-transfer order shall be placed against transfer thereof), and the Company
shall not take any action or give instructions to any transfer agent of the
Company otherwise.
 
(iii)  Removal of Legend.  If either (a) the Registration Statement is
Effective, or (b) such holder provides the Company with an opinion of counsel,
in form, substance and scope reasonably acceptable to counsel for the Company
(the reasonable cost of which shall be borne by the Investor), to the effect
that a public sale or transfer of such Security may be made without registration
under the Act, or (c) such holder provides the Company with reasonable
assurances (which assurances shall be adequate to the Company or the Company’s
counsel) that such Security can be sold pursuant to Rule 144 (each, a “Legend
Removal Condition”), then the Company shall, no later than two Trading Days
following the delivery by the Investor to the Company or the Company’s transfer
agent (with notice to the Company) of a legended certificate representing the
Commitment Shares and a legended certificate representing the Fee Shares (each
endorsed or with stock powers attached, signatures guaranteed, and otherwise in
form necessary to affect the reissuance and/or transfer, if applicable), as
directed by the Investor, either: (A) issue and deliver (or cause to be issued
and delivered) to the Investor a certificate(s) representing such Commitment
Shares and Fee Shares that is free from all restrictive and other legends or (B)
cause the Company’s transfer agent to credit the investor’s or its designee’s
account at DTC through its Deposit/Withdrawal at Custodian (DWAC) system with a
number of shares of Common Stock equal to the number of Commitment Shares and
Fee Shares represented by the certificate(s) so delivered by the Investor (the
date by which such certificate is required to be delivered to the investor or
such credit is so required to be made to the account of the Investor or its
designee at DTC pursuant to the foregoing is referred to herein as the “Required
Delivery Date ”).


9.11           Former Shell Company.  Investor acknowledges and agrees that the
Company was, at one time, a “shell company” as defined in Rule 12b-2 under the
Exchange Act.  Pursuant to Rule 144(i) under the Securities Act, securities
issued by a current or former shell company (such as the Securities) that
otherwise meet the holding period and other requirements of Rule 144
nevertheless cannot be sold in reliance on Rule 144 until one year after the
date on which such company filed current “Form 10 information” (as defined in
Rule 144(i)) with the SEC reflecting that it ceased being a shell company (and
that, in the Company’s case, such Form 10 Information was filed on May 14,
2010), and provided that at the time of a proposed sale pursuant to Rule 144,
the issuer is subject to the reporting requirements of section 13 or 15(d) of
the Exchange Act and has filed all reports and other materials required to be
filed by section 13 or 15(d) of the Exchange Act, as applicable, during the
preceding 12 months (or for such shorter period that the issuer was required to
file such reports and materials), other than Form 8-K reports.  As a result,
shares issued without legend may need to be returned to have such legend affixed
to them in the event that the Registration Statement is not effective and the
Company ceases to be subject to the reporting requirements of section 13 or
15(d) of the Exchange Act or fails to file a required report, subject to legend
removal once a Legend Removal Condition has again been met.


9.12           Specific Enforcement, Governing Law, Consent to Jurisdiction,
Waiver of Jury Trial.
 
(i)  The Company and the Investor acknowledge and agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that either party shall be entitled to an injunction or
injunctions to prevent or cure breaches of the provisions of this Agreement by
the other party and to enforce specifically the terms and provisions hereof
(without the necessity of showing economic loss and without any bond or other
security being required), this being in addition to any other remedy to which
either party may be entitled by law or equity.
 
(ii) Governing Law and Jurisdiction.  All questions concerning the construction,
validity, enforcement and interpretation of this Agreement and the other
Transaction Documents shall be governed by and construed and enforced in
accordance with the internal laws of the State of Georgia without regard to the
principles of conflicts of law thereof.  Each party agrees that all legal
proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement and any other Transaction Documents
(whether brought against a party hereto or its respective affiliates, directors,
officers, shareholders, employees or agents) shall be commenced exclusively in
the state and federal courts sitting in the City of Atlanta, Georgia. Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in the City of Atlanta, Georgia for the adjudication of
any dispute hereunder or in connection herewith or with any transaction
contemplated hereby or discussed herein (including with respect to the
enforcement of any of the Transaction Documents), and hereby irrevocably waives,
and agrees not to assert in any suit, action or proceeding, any claim that it is
not personally subject to the jurisdiction of any such court, that such suit,
action or proceeding is improper or is an inconvenient venue for such
proceeding.  If either party shall commence an action or proceeding to enforce
any provisions of the Transaction Documents, then the prevailing party in such
action or proceeding shall be reimbursed by the other party for its reasonable
attorneys’ fees and other costs and expenses incurred with the investigation,
preparation and prosecution of such action or proceeding.  THE PARTIES HEREBY
WAIVE ALL RIGHTS TO, AND AGREES NOT TO REQUEST, A TRIAL BY JURY FOR ADJUDICATION
OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT
OR ANY TRANSACTION CONTEMPLATED HEREBY OR BY ANY OF THE TRANSACTION DOCUMENTS.  


 
 
 
23

--------------------------------------------------------------------------------

 
9.13           Notices.  Any notice, demand, request, waiver or other
communication required or permitted to be given hereunder shall be in writing
and shall be effective (a) upon hand delivery or facsimile (with facsimile
machine confirmation of delivery received) at the address or number designated
below (if delivered on a Business Day during normal business hours where such
notice is to be received), or the first Business Day following such delivery (if
delivered other than on a Business Day during normal business hours where such
notice is to be received) or (b) on the second Business Day following the date
of mailing by express courier service, fully prepaid, addressed to such address,
or upon actual receipt of such mailing, whichever shall first occur. The address
for such communications shall be:
 
If to the Company:
 
Green EnviroTech Holdings Corp.
Attn:  Gary M. De Laurentiis, CEO
PO Box 692
5300 Claus Road
Riverbank, CA 95367
Phone:  209-863-9000
Fax:  209-863-9900 
 
With a copy (which shall not constitute notice) to:
 
Andrea  Cataneo, Esq.
Sichenzia Ross Friedman Ference LLP
61 Broadway,
NY, NY  10006
Office: (212) 398-3471
Fax: (212) 930-9725
Email: ACataneo@SRFF.COM
 
If to the Investor:  
Attn: Eric S. Swartz
1120 Sanctuary Parkway, Suite 325
Alpharetta, GA 30009
Telephone Number: (770) 640-8130
begin_of_the_skype_highlighting     end_of_the_skype_highlighting
Fax:  (770) 777-5844
 


With a copy (which shall not constitute notice) to:
 
Attn: P. Bradford Hathorn, Esq.
1120 Sanctuary Parkway, Suite 325
Alpharetta, GA  30009
Telephone Number: (770) 640-8130
begin_of_the_skype_highlighting     end_of_the_skype_highlighting
Fax:  (770) 777-5844
                                            Email:
BradHathorn@RoswellCapitalPartners.com


Either party hereto may from time to time change its address for notices by
giving at least 10 days advance written notice of such changed address to the
other party hereto.


9.14           Construction. The parties agree that each of them and their
respective counsel has reviewed and had an opportunity to revise the Transaction
Documents and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents. In addition, each and every
reference to share prices and shares of Common Stock in any Transaction Document
shall be subject to adjustment for any stock splits, stock combinations, stock
dividends, recapitalizations and other similar transactions that occur on or
after the date of this Agreement
 
The undersigned hereby subscribes for the Maximum Offering Amount and
acknowledges that this Agreement and the subscription represented hereby shall
not be effective unless accepted by the Company as indicated below.








[INTENTIONALLY LEFT BLANK]
 
 
24

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the undersigned Investor does represent and certify under
penalty of perjury that the foregoing statements are true and correct and that
Investor by the following signature(s) executed this Agreement.


Dated this 8th day of April, 2011.




CENTURION PRIVATE EQUITY, LLC




By: /s/ Eric S. Swartz
           Eric S. Swartz, Manager  




SECURITY DELIVERY INSTRUCTIONS:
Centurion Private Equity, LLC
c/o Eric S. Swartz
1120 Sanctuary Parkway, Suite 325
Alpharetta, GA 30009
Telephone: (770) 640-8130
Fax: 770-777-5844


THIS AGREEMENT IS ACCEPTED BY THE COMPANY IN THE AMOUNT OF THE MAXIMUM OFFERING
AMOUNT ON THE 8TH DAY OF APRIL, 2011.




GREEN ENVIROTECH HOLDINGS CORP.




By: /s/ Gary M. DeLaurentiis
Gary M. De Laurentiis, President & CEO


Address:


Green EnviroTech Holdings Corp.
Attn:  Gary M. De Laurentiis, CEO
PO Box 692
5300 Claus Road
Riverbank, CA 95367
Phone:  209-863-9000
Fax: 209-863-9900
Email:  garyd@greenenvirotech.com
 
 
 
 
 
25

--------------------------------------------------------------------------------

 


Exhibit List to the
INVESTMENT AGREEMENT




ExhibitAAdvance Put Notice
ExhibitBInvestment Commitment Opinion of Counsel
ExhibitCPut Notice
ExhibitDPut Opinion of Counsel
ExhibitERegistration Opinion of Counsel
ExhibitFRegistration Rights Agreement
ExhibitGSchedule of Exceptions
ExhibitHSecretary’s Certificate
ExhibitI Officer’s Certificate
ExhibitJ Resolutions
Exhibit     KOfficer’s Put Certificate
ExhibitLForm of Bring Down Cold Comfort Letter
Schedule 5.1 – List of Subsidiaries and ownership.




 
 
26

--------------------------------------------------------------------------------

 
 
 
 
EXHIBIT A
ADVANCE PUT NOTICE






GREEN ENVIROTECH HOLDINGS CORP. (the "Company") hereby intends, subject to the
Individual Put Limit (as defined in the Investment Agreement), to elect to
exercise a Put to sell the number of shares of Common Stock of the Company
specified below, to Centurion Private Equity, LLC, as of the Intended Put Date
written below, all pursuant to that certain Investment Agreement (the
“Investment Agreement”) by and between the Company and Centurion Private Equity,
LLC dated on or about April 8, 2011.






Date of Advance Put Notice: ___________________




Intended Put Date: ___________________________




Intended Put Share Amount: __________________


Company Designation Maximum Put Dollar Amount (Optional):
________________________________________.


Company Designation Minimum Put Share Price (Optional):
________________________________________.




GREEN ENVIROTECH HOLDINGS CORP.




By:
Gary M. De Laurentiis, President & CEO


Address:
Green EnviroTech Holdings Corp.
Attn:  Gary M. De Laurentiis, CEO
PO Box 692
5300 Claus Road
Riverbank, CA 95367
Phone:  209-863-9000
Fax: 209-863-9900
Email:  garyd@greenenvirotech.com


 
 
 
 
 
27

--------------------------------------------------------------------------------

 
 
 


Exhibit B
April 8, 2011




Centurion Private Equity, LLC
1120 Sanctuary Parkway, Suite 325
Alpharetta, GA 30009




Re:           Green EnviroTech Holdings Corp.
Investment Commitment Opinion


 
Gentlepersons,


We have acted as special counsel to Green EnviroTech Holdings Corp., a Delaware
corporation ("Company"), in connection with the preparation, execution and
delivery of an Investment Agreement, dated as of April 8, 2011, by and between
the Company and the Investor named therein ("Investment Agreement"), and the
issuance and sale of shares of the Company's Common Stock, $0.001 par value
("Common Stock"), provided for thereunder.  This opinion is being delivered to
you pursuant to Section 6.7 of the Investment Agreement.  Capitalized terms used
herein without definition have the respective meanings assigned to them in the
Investment Agreement and Registration Rights Agreement described therein.


In connection with and as the basis for these opinions, we have examined
originals or copies, certified or otherwise identified to us, of certain
documents, corporate records and other instruments, including the following (i)
the Certificate of Incorporation of the Company, as amended, certified by the
Secretary of the Company; (ii) By-laws of the Company as in effect on April 8,
2011, as certified by an officer of the Company, (iii) a certificate dated April
5, 2011, 2011 by the Secretary of State of the State of Delaware regarding the
existence and good standing of the Company as a corporation under the laws of
the State of Delaware; (iv) copies, certified to our satisfaction, of
resolutions adopted by the Board of Directors of the Company on April 8, 2011,
(v) the Investment Agreement; (vi) the Registration Rights Agreement; and (vii)
Irrevocable Instructions to Transfer Agents; .  The foregoing are sometimes
referred to in this Opinion as the "Transaction Documents."


We have also examined such other documents, records, certificates and questions
of law as we have considered necessary or appropriate for the purpose of this
opinion.


We have also examined, relied upon, and assumed the accuracy, where appropriate,
of the representations and warranties of the Company and the other parties
thereto contained in the Transaction Documents as to the matters of fact therein
represented.  As to certain questions of fact material to the opinions contained
herein, we have, when appropriate, relied upon the representations of each party
made in the Investment Agreement and other Transaction Documents and
certificates or statements of public officials and officers and agents of the
Company, and we have assumed that any certificates or statements of public
officials dated earlier than the date hereof are accurate on the date hereof as
if made on and as of such date.
 


In rendering the opinions set forth in this opinion letter, we assume the
following:


(a)           the legal capacity of each natural person;


(b)           the legal existence of all parties to the transactions referred to
in the Transaction Documents excluding the Company;


(c)           the power and authority of each person other than the Company or
person(s) acting on behalf of the Company to execute, deliver and perform each
document executed and delivered and to do each other act done or to be done by
such person;
 
 
 
28

--------------------------------------------------------------------------------

 
 

 
(d)           the authorization, execution and delivery by each person other
than the Company and/or person(s) acting on behalf of the Company of each
document executed and delivered or to be executed and delivered by such person;


(e)           the legality, validity, binding effect and enforceability as to
each person other than the Company or person(s) acting on behalf of the Company
of each document executed and delivered or to be executed or delivered and of
each other act done or to be done by such person;


 (f)           the payment of all the required documentary stamps taxes and fees
imposed upon the execution, filing or recording of the Transaction Documents;


(g)           that there have been no undisclosed modifications of any provision
of any document reviewed by us in connection with the rendering of the opinions
set forth in this opinion letter and no undisclosed prior waiver of any right or
remedy contained in the Transaction Documents;


(h)           the genuineness of each signature (other than the signatures of
the officers of the Company), the completeness of each document submitted to us,
the authenticity of each document reviewed by us as an original, the conformity
to the original of each document reviewed by us as a copy and the authenticity
of the original of each document received by us as a copy;


(i)           the truthfulness of each statement as to all factual matters
otherwise not known to us to be untruthful contained in any document encompassed
within the due diligence review undertaken by us;


(j)           the accuracy on the date of this letter as well as on the date
stated in all governmental certifications of each statement as to each factual
matter contained in such governmental certifications;


(k)           that the addressee has acted in good faith, without notice of
adverse claims, and has complied with all laws applicable to it that affect the
transactions referred to in the Transaction Documents;


(l)           that the transactions referred to in the Transaction Documents
comply with all tests of good faith, fairness and conscionability required by
law;


(m)           that routine procedural matters such as service of process or
qualification to do business in the relevant jurisdictions will be satisfied by
the parties seeking to enforce the Transaction Documents;


(n)           that all statutes, judicial and administrative decisions, and
rules and regulations of governmental agencies constituting the law for which we
are assuming responsibility are published (e.g., reported court decisions and
the specialized reporting services of BNA, CCH and Prentice-Hall) publicly
available, or otherwise generally accessible (e.g., including but not limited to
LEXIS, WESTLAW, SEC.gov or the SEC’s Manual of Publicly Available Telephone
Interpretations) by lawyers practicing in our judicial circuit;


(o)           that other agreements related to the transactions referred to in
the Transaction Documents will be enforced as written;


(p)           that no action, discretionary or otherwise, will be taken by or on
behalf of the Company in the future that might result in a violation of law;


(q)           that there are no other agreements or understandings among the
parties that would modify the terms of the Transaction Documents or the
respective rights or obligations of the parties to the Transaction Documents;


(r)           that with respect to the Transaction Documents and to the
transactions referred to therein, there has been no mutual mistake of fact and
there exists no fraud or duress; and


(s)           the constitutionality and validity of all relevant laws,
regulations and agency actions, except with respect to a law that has been held
by a court to be unconstitutional or invalid and a reported case has otherwise
held or widespread concern has been expressed by commentators over such court’s
determination that the law is unconstitutional or invalid as reflected in
materials which lawyers routinely consult with .


Whenever a statement herein is qualified by "to our knowledge" or similar
phrase, it means that, during the course of our representation of the Company
for the purposes of this opinion letter, (1) no information that would give
those lawyers who participated in the preparation of the letter (collectively,
the "Opinion Letter Participants") current actual knowledge of the inaccuracy of
such statement has come to their attention; (2) we have not undertaken any
independent investigation or inquiry to determine the accuracy of such
statement; (3) any limited investigation or inquiry otherwise undertaken by the
Opinion Letter Participants during the preparation of this opinion letter should
not be regarded as such an investigation or inquiry; and (4) no inference as to
our knowledge of any matters bearing on the accuracy of any such statement
should be drawn from the fact of our representation of the Company. We also call
to your attention to the fact that we are not general counsel to the Company and
we are not familiar with all aspects of the Company’s business affairs.  We have
not conducted an independent audit of the Company or their files.


The validity, binding effect and enforceability of the Transaction Documents may
be limited or otherwise affected by (a) bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance or other similar statutes, rules, regulations
or other laws affecting the enforcement of creditors’ rights and remedies
generally and (b) the unavailability of, or limitation on the availability of, a
particular right or remedy (whether in a proceeding in equity or at law) because
of an equitable principle or a requirement as to commercial reasonableness,
conscionability or good faith.  In addition, certain remedies, waivers and other
provisions contained in the Transaction Documents might not be enforceable;
nevertheless, such unenforceability will not render such agreements invalid as a
whole or preclude the practical realization of the benefits to the Investor
thereunder.
 
Based on the foregoing, and subject to the qualifications and limitations stated
in this letter, we are of the opinion that:


1.           The Company is duly incorporated, validly existing and in good
standing in the State of Delaware.
 
2.           The execution, delivery and performance of the Transaction
Documents, the issuance of the Common Stock, the issuance of the Commitment
Shares, the Fee Shares and the Put Shares have been duly approved by all
required corporate action on the part of the Company, and except for approval by
the Company's stockholders of the issuance of Common Stock in excess of the Cap
Amount, no further consents of the Company or its Board of Directors or
stockholders are required.
 
3.           In the course of the preparation of the Transaction Documents,
which involved, among other things, discussions and inquiries concerning the
various legal matters and the review of certain corporate records, documents and
proceedings, we participated in conferences with certain officers and other
representatives of the Company during which the contents of the Transaction
Documents and related matters were discussed, and we advised the Company as to
the requirements of the Securities Act (including Regulation D thereunder) and
the applicable rules and regulations thereunder.  During the course of the
representation nothing has come to our attention to cause us to have reason to
believe that the Transaction Documents contained any untrue statement of a
material fact or omit a material fact required to be stated therein or necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading.
 
 
 
 
29

--------------------------------------------------------------------------------

 
 
4.           The authorized capital stock of the Company consists of 250,000,000
shares of Common Stock ($0.001 par value) and 25,000,000 shares of Preferred
Stock ($0.001 par value).  To our knowledge, the outstanding shares of Common
Stock and Preferred Stock of the Company are validly authorized and issued,
fully paid and non-assessable, without any personal liability attaching to the
ownership thereof, and such shares of capital stock have not been issued, and
are not owned or held in violation of any preemptive or similar rights of
stockholders.
 
5.           When the Put Shares are issued in accordance with the Investment
Agreement, such shares of Common Stock will be duly authorized, validly issued,
fully paid and nonassessable shares of Common Stock of the Company, free of all
statutory or, to our knowledge, preemptive or similar rights.
 
6.           The Investment Agreement, the Registration Rights Agreement and the
irrevocable Instructions to Transfer Agent have been duly executed and delivered
and are valid and binding obligations of the Company, enforceable in accordance
with their respective terms.  The Company has the requisite corporate power and
authority to enter into and perform its obligations under the Investment
Agreement, the Registration Rights Agreement and the Transfer Agent
Instructions, and to issue the Common Shares in accordance with the terms of the
Investment Agreement.  The execution and delivery of the Investment Agreement
and the Registration Rights Agreement by the Company and the consummation by it
of the transactions contemplated thereby have been duly authorized by all
necessary corporate action, and no further consent or authorization of the
Company or its Board of Directors or stockholders is required.
 
7.           It will not be necessary, in connection with the execution of the
Investment Agreement and the issuance and sale of the Put Shares, or the
Commitment Shares or the Fee Shares to register such securities under the
Securities Act of 1933, as Amended (the “Securities Act”) and applicable state
securities laws, and such execution, issuance and sale are exempt from such
registration under Section 4(2) and/or Regulation D Rule 506 of the Securities
Act.
 
8.           The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated thereby will not, (i) violate the Certificate of Incorporation or
By-laws of the Company, or result in a violation of any federal or Georgia law,
rule or regulation (or order, judgment or decree known to us) of a type
generally recognized as being directly applicable to the Company and the
transactions contemplated by the Transaction Documents, (ii) to our knowledge,
conflict with, or constitute a default (or an event which with notice or lapse
of time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any
material  agreements, indenture or instrument to which the Company is a party or
by which it is bound or any material agreement, indenture or instrument entered
into subsequent thereto of which we are aware.  Assuming and relying upon the
accuracy of the relevant representations and agreements of the Investor to the
Investment Agreement, the Company is not required to obtain any consent,
approval or action of, or make any filings with, or give any notice to, any
corporation, person or firm or any public, governmental or judicial authority,
except as may have been duly obtained or made, as the case may be, and are in
full force and effect (other than any SEC, FINRA or state securities filings set
forth in the Investment Agreement which may be required to be made by the
Company, any registration statement under the Act which may be filed pursuant to
the Transaction Documents and authorization by the Company's stockholders of the
issuance of the securities pursuant to the Transaction Documents) in order for
it to execute, deliver or perform any of its obligations under the Transaction
Documents or issue and sell the securities in accordance with the terms of the
Transaction Documents.
 
9.           To our knowledge, there is no litigation, arbitration, claim,
governmental or other proceeding (formal or informal), or investigation pending
or threatened, with respect to the Company or any of its operations, businesses,
properties, or assets, except as may be properly described in the Company's
reports filed under the Exchange Act, or such as individually or in the
aggregate do not now have, and will not in the future have, a material adverse
effect upon the operations, business, properties or assets of the Company.
 
Our opinions expressed above are specifically subject to the following
limitations, exceptions, qualifications and assumptions:
 
A.           The effect of bankruptcy, insolvency, reorganization, moratorium
and other similar laws relating to or affecting the relief of debtors or the
rights and remedies of creditors generally, including without limitation the
effect of statutory or other law regarding fraudulent conveyances and
preferential transfers.
 
B.           Limitations imposed by state law, federal law or general equitable
principles upon the specific enforceability of any of the remedies, covenants or
other provisions of any applicable agreement and upon the availability of
injunctive relief or other equitable remedies, regardless of whether enforcement
of any such agreement is considered in a proceeding in equity or at law.
 
C.           We express no opinion and assume no responsibility as to the effect
of, or consequences resulting from, any legislative act or other change in law
occurring after the date of this letter.


D.           We express no opinion on the enforceability, under certain
circumstances, of provisions to the effect that failure to exercise or delay in
exercising any right or remedy will not operate as a waiver of that right or
remedy.


E.           We express no opinion on the enforceability, in certain
circumstances, of provisions waiving broadly or vaguely stated rights, statutory
or other rights representing public policy, or unknown future rights and of
provisions that rights or remedies are not exclusive.


F.           We express no opinion on limitations on the exercise of certain
contractual rights and remedies if the defaults are not material or the
penalties bear no reasonable relation to the damage suffered by the aggrieved
party as a result of the delinquencies or defaults.


G.           We express no opinion with respect to any application of the usury
laws of any jurisdiction.


H.           As to the conclusion expressed in paragraph 9, we have made no
independent investigation or inquiry and have relied on the statements of
officers of the Company and our examination of the Company's reports filed under
the Exchange Act.  No inference as to our knowledge of any matters bearing on
the accuracy of any such statements should be drawn from the fact of our
representation of the Company.
 
 
 
 
 
30

--------------------------------------------------------------------------------

 

 
 
I.           This opinion letter is governed by, and shall be interpreted in
accordance with, the Legal Opinion Accord (the "Accord") of the ABA Section of
Business Law (1991). As a consequence, it is subject to a number of
qualifications, exceptions, definitions, limitations on coverage and other
limitations, all as more particularly described in the Accord, including the
General Qualifications and the Equitable Principles Limitation, and this opinion
letter should be read in conjunction therewith.
 
We are counsel admitted to practice in the State of New York and we do not
express any opinion with respect to the effect or applicability of the laws of
any jurisdiction, other than the laws of the State of New York, Delaware and
Georgia (subject to the qualifications set forth in this letter), and the
federal laws of the United States of America. We note that the Company is a
corporation incorporated under the laws of the State of Delaware and that the
Transaction Documents shall be governed by Georgia law. Because we are not
members of the bars of the States of Delaware or Georgia and have not examined
the laws of these states, we are unable to express an opinion as to matters
relating to Delaware or Georgia law without assuming for purposes of this
opinion (and we have assumed, with your permission) that the Company is a New
York corporation and that the Transaction Documents shall be governed by New
York law. We do not, however, express any opinion on any aspect of the laws of
the State of Delaware or Georgia, nor do we express an opinion as to whether any
Delaware or Georgia law is the same as, or in any respect similar to, New York
law.


 In furnishing the opinion regarding the valid existence and good standing of
the Company, we have relied solely upon a good standing certificate issued by
the Secretary of State of Delaware on April 5, 2011.
 
This opinion is rendered only with regard to the matters set out in the numbered
paragraphs above.  No other opinions are intended nor should they be inferred.


The opinions expressed herein are given to you solely for your use in connection
with the transaction contemplated by the Transactions Documents and may not be
relied upon by, or delivered to, any other person or entity or for any other
purpose without our prior written consent.


Very truly yours,
 




Sichenzia Ross Friedman Ference LLP
 
 
 
 
 
31

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
PUT NOTICE


GREEN ENVIROTECH HOLDINGS CORP., (the "Company") hereby elects to exercise a Put
to sell shares of common stock ("Common Stock") of the Company to Centurion
Private Equity, LLC (the “Investor”), as of the Put Date, at the Put Share Price
and for the number of Put Shares written below, all pursuant to that certain
Investment Agreement (the “Investment Agreement”) by and between the Company and
Centurion Private Equity, LLC dated on or about April 8, 2011.


Put Date: _________________


Intended Put Share Amount (from Advance Put Notice): _________________ Common
Shares




Company Designation Maximum Put Dollar Amount (Optional):
________________________________________.


Company Designation Minimum Put Share Price (Optional):
________________________________________.




Note:  Capitalized terms shall have the meanings ascribed to them in this
Investment Agreement.






GREEN ENVIROTECH HOLDINGS CORP.


By:
Gary M. De Laurentiis, President & CEO




Address:
Green EnviroTech Holdings Corp.
Attn:  Gary M. De Laurentiis, CEO
PO Box 692
5300 Claus Road
Riverbank, CA 95367
Phone:  209-863-9000
Fax: 209-863-9900
Email:  garyd@greenenvirotech.com








 
32

--------------------------------------------------------------------------------

 
 
 
 
EXHIBIT D
 
 PUT OPINION




_______, 20__


Centurion Private Equity, LLC
1120 Sanctuary Parkway, Suite 325
Alpharetta, GA 30009


Re:                 Green EnviroTech Holdings Corp.
Put Opinion


Gentlepersons,


We have acted as special counsel to Green EnviroTech Holdings Corp., a Delaware
corporation ("Company"), in connection with the Regulation D Common Stock
Private Equity Line Investment Agreement, dated as of April 8, 2011, by and
between the Company and the Investor named therein (“Investment Agreement”), and
the issuance and sale of shares of the Company’s Common Stock, $0.001 par value
(“Common Stock”), provided for thereunder.  This opinion is being delivered to
you pursuant to Section 2.3.5(b) of the Investment Agreement in connection with
the Put Notice and Closing provided for therein.  Capitalized terms used herein
without definition have the respective meanings assigned to them in the
Investment Agreement and Registration Rights Agreement.


In connection with and as the basis for these opinions, we have examined
originals or copies, certified or otherwise identified to me, of certain
documents, corporate records and other instruments, including the following (i)
the Articles of Incorporation of the Company, as amended, certified by the
Secretary of the Company; (ii) the By-laws of the Company as in effect on April
8, 2011, as certified by an officer of the Company, (iii) a certificate dated
__________, 20___ by the Secretary of State of the State of Delaware regarding
the existence and good standing of the Company as a corporation under the laws
of the State of Delaware; (iv) copies, certified to our satisfaction, of
resolutions adopted by the Board of Directors of the Company on April 8, 2011,
(v) the Investment Agreement; (vi) the Registration Rights Agreement; and (vii)
Irrevocable Instructions to Transfer Agent. The foregoing are sometimes referred
to in this Opinion as the “Transaction Documents.”


We have also examined such other documents, records, certificates and questions
of law as we have considered necessary or appropriate for the purpose of this
opinion.


We have also examined, relied upon, and assumed the accuracy, where appropriate,
of the representations and warranties of the Company and the other parties
thereto contained in the Transaction Documents as to the matters of fact therein
represented.  As to certain questions of fact material to the opinions contained
herein, we have, when appropriate, relied upon the representations of each party
made in the Investment Agreement and other Transaction Documents and
certificates or statements of public officials and officers and agents of the
Company, and we have assumed that any certificates or statements of public
officials dated earlier date hereof are accurate on the date hereof as if made
on and as of such date.


In our examination of Transaction Documents described above, we have assumed the
genuineness of all signatures of parties other than the Company, the
authenticity of all documents submitted to us as originals and the conformity to
authentic originals of all documents submitted to us as copies.


With respect to our opinions in paragraph 2 hereof that the Put Shares, when
issued, upon exercise of the Puts Shares and any shares of Common Stock issued
in fulfillment of the terms of the Transaction Documents, respectively, will be
validly issued, we have assumed that (i) such Common Stock will be evidenced by
appropriate certificates, duly executed and delivered and (ii) the Company will
maintain a sufficient number of authorized and unissued shares of Common Stock,
at all times while the Investment Agreement is outstanding, to permit the
issuance of the Put Shares.


In addition, we have assumed that the representations and warranties as to
factual matters and acknowledgments made by each Investor in Sections 3 and 4 of
the Investment Agreement are true.  We have also assumed that each Investor has
received all of the documents that each Investor was required to receive under
the Investment Agreement.


Whenever a statement herein is qualified by "to our knowledge" or similar
phrase, it means that, during the course of our representation of the Company
for the purposes of this opinion letter, (1) no information that would give
those lawyers who participated in the preparation of the letter (collectively,
the "Opinion Letter Participants") current actual knowledge of the inaccuracy of
such statement has come to their attention; (2) we have not undertaken any
independent investigation or inquiry to determine the accuracy of such
statement; (3) any limited investigation or inquiry otherwise undertaken by the
Opinion Letter Participants during the preparation of this opinion letter should
not be regarded as such an investigation or inquiry; and (4) no inference as to
our knowledge of any matters bearing on the accuracy of any such statement
should be drawn from the fact of our representation of the Company. We also call
to your attention to the fact that we are not general counsel to the Company and
we are not familiar with all aspects of the Company’s business affairs.  We have
not conducted an independent audit of the Company or their files.
 
 
 
33

--------------------------------------------------------------------------------

 
 

 


Based upon and subject to the foregoing and the qualifications, limitations and
assumptions set forth herein, it is our opinion that, as of the date hereof:


1. The Company is a corporation duly incorporated and validly existing under the
laws the State of Delaware.  The Company has the corporate power and authority
to carry on its business as disclosed in the Commission Documents.


2. When the Put Shares are issued in accordance with the Investment Agreement,
such shares of Common Stock will be duly authorized, validly issued, fully paid
and nonassessable shares of Common Stock of the Company, free of all statutory
or, to our knowledge, preemptive or similar rights.


3.  The Transaction Documents have been duly executed and delivered and are
valid and binding obligations of the Company, enforceable in accordance with
their respective terms.


4. It will not be necessary, in connection with the issuance and sale of the Put
Shares, to register such securities under the Securities Act of 1933, as Amended
(“Securities Act”) and applicable state securities laws, and such issuance and
sale are exempt from such registration under Section 4(2) and/or Regulation D
Rule 506 of the Securities Act.


The execution, delivery and performance of the Transaction Documents, the
issuance of the Commitment Shares, the Fee Shares and the Put Shares have been
duly approved by all required corporate action on the part of the Company, and
no further consents of the Company or its Board of Directors or stockholders are
required.


5. In the course of the preparation of the Transaction Documents, which
involved, among other things, discussions and inquiries concerning the various
legal matters and the review of certain corporate records, documents and
proceedings, we participated in conferences with certain officers and other
representatives of the Company during which the contents of the Transaction
Documents and related matters were discussed, and we advised the Company as to
the requirements of the Securities Act (including Regulation D thereunder) and
the applicable rules and regulations thereunder.  During the course of the
representation nothing has come to our attention to cause us to have reason to
believe that the Transaction Documents contained any untrue statement of a
material fact or omit a material fact required to be stated therein or necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading.


6. To our knowledge, there is no litigation, arbitration, claim, governmental or
other proceeding (formal or informal), or investigation pending or threatened,
with respect to the Company or any of its operations, businesses, properties, or
assets, except as may be properly described in the Company's reports filed under
the Exchange Act, or such as individually or in the aggregate do not now have,
and will not in the future have, a material adverse effect upon the operations,
business, properties or assets of the Company.


The opinions set forth herein are subject to the following qualifications,
limitations and assumptions:


(a) Our opinion in paragraph 3 above as to the enforceability of the Transaction
Documents is subject to (i) bankruptcy, insolvency, reorganization, moratorium
and other laws and legal principles of general application now or hereafter in
effect relating to or limiting the rights of creditors, and (ii) such opinion
does not mean that


(x) any particular remedy is available upon a material default or


(y) that a court will enforce every provision of a contract exactly as it is
written.  In addition, certain provisions of the Transaction Documents
(including, without limitation, indemnification provisions and provisions in the
nature of liquidated damages or penalties) may not be enforceable in whole or in
part under the laws or public policies of the United States or the State of
Georgia.


(b) We have assumed (i) that the Transaction Documents constitute the legal,
valid and binding obligations of the parties thereto other than the Company,
enforceable in accordance with the respective terms, (ii) that the parties to
the Transaction Documents, other than the Company, have the requisite corporate
power and authority to enter into such agreements and to perform their
respective obligations thereunder and (iii) that each of the parties to the
Transaction Documents, other than the Company, have duly authorized, executed
and delivered the Transaction Documents.  We have also assumed the legal
capacity of all natural persons whose acts are relevant to the opinions rendered
herein.


(c) We express no opinion and assume no responsibility as to the effect of, or
consequences resulting from, any legislative act or other change in law
occurring after the date of this letter.


(d) We express no opinion on the enforceability, under certain circumstances, of
provisions to the effect that failure to exercise or delay in exercising any
right or remedy will not operate as a waiver of that right or remedy.


(e) We express no opinion on the enforceability, in certain circumstances, of
provisions waiving broadly or vaguely stated rights, statutory or other rights
representing public policy, or unknown future rights and of provisions that
rights or remedies are not exclusive.


(f) We express no opinion on limitations on the exercise of certain contractual
rights and remedies if the defaults are not material or the penalties bear no
reasonable relation to the damage suffered by the aggrieved party as a result of
the delinquencies or defaults.


(g) We express no opinion with respect to any application of the usury laws of
any jurisdiction.
 
 
 
 
 
34

--------------------------------------------------------------------------------

 

 
We are counsel admitted to practice in the State of New York and we do not
express any opinion with respect to the effect or applicability of the laws of
any jurisdiction, other than the laws of the State of New York, Delaware and
Georgia (subject to the qualifications set forth in this letter), and the
federal laws of the United States of America. We note that the Company is a
corporation incorporated under the laws of the State of Delaware and that the
Transaction Documents shall be governed by Georgia law. Because we are not
members of the bars of the States of Delaware or Georgia and have not examined
the laws of these states, we are unable to express an opinion as to matters
relating to Delaware or Georgia law without assuming for purposes of this
opinion (and we have assumed, with your permission) that the Company is a New
York corporation and that the Transaction Documents shall be governed by New
York law. We do not, however, express any opinion on any aspect of the laws of
the State of Delaware or Georgia, nor do we express an opinion as to whether any
Delaware or Georgia law is the same as, or in any respect similar to, New York
law.


 In furnishing the opinion regarding the valid existence and good standing of
the Company, we have relied solely upon a good standing certificate issued by
the Secretary of State of Delaware on _______, 2011.
 
This opinion is rendered only with regard to the matters set out in the numbered
paragraphs above.  No other opinions are intended nor should they be inferred.


The opinions expressed herein are given to you solely for your use in connection
with the transaction contemplated by the Transaction Documents and may not be
relied upon by, or delivered to, any other person or entity or for any other
purpose without our prior written consent.




Very truly yours,




______________________________
SICHENZIA ROSS FRIEDMAN FERENCE LLP
 
 
 
 
 
 
35

--------------------------------------------------------------------------------

 
 
 
EXHIBIT E


______, 20__


Centurion Private Equity, LLC
1120 Sanctuary Parkway, Suite 325
Alpharetta, GA 30009


Re:                 Green EnviroTech Holdings Corp. (the “Company”)
Registration Opinion


Gentlepersons,


Unless otherwise defined herein, defined capitalized defined terms shall have
the meanings set forth in the Investment Agreement dated as of April 8, 2011, by
and between the Company and Centurion Private Equity, LLC as the Investor named
therein (“Investment Agreement”). [For an opinion given by the law firm of
Sichenzia Ross Friedman Ference LLP: We (the “Law Firm”) hereby represent that
we are an independent law firm representing the Company which, as of the date in
question has at least 20 attorneys.] [For an opinion given by a law firm other
than Sichenzia Ross Friedman Ference LLP, on or after the Qualification Trigger
Date, as defined in Section 2.3.9 of the Investment Agreement: We (the “Law
Firm”) hereby represent that we are an “Authorized Law Firm,” as such term is
defined in the Investment Agreement.] Supplementing the Put Opinion of Counsel
issued pursuant to the Investment Agreement, the following supplemental opinions
are provided pursuant to Section 2.3.7 of the Investment Agreement:


(a) The Registration Statement has become effective under the Securities Act,
and to our knowledge after due inquiry, no stop order suspending the
effectiveness of the Registration Statement is in effect, and no proceedings for
that purpose have been instituted or are pending before, or are threatened by
the Securities and Exchange Commission.


(b) We have participated in the preparation of the Registration Statement and
related Prospectus and after due inquiry nothing has come to our attention to
cause us to have reason to believe that the Registration Statement, the related
Prospectus, or any Amendment or Supplement thereto, at the time it became
effective or as of the date hereof, contained any untrue statement of a material
fact required to be stated therein or omitted to state any material fact
required to be stated therein or necessary to make the statements therein not
misleading, or that the Prospectus or any Supplement thereto contained any
untrue statement of a material fact or omitted to state a material fact
necessary in order to make statements therein, in light of the circumstances
under which they were made, not misleading.


All of the qualifications, limitations and assumptions contained in the related
Put Opinion are hereby incorporated by reference.


This opinion is rendered only with regard to the matters set out in the numbered
paragraphs above.  No other opinions are intended nor should they be inferred.


The opinions expressed herein are given to you solely for your use in connection
with the transaction contemplated by the Transaction Documents and may not be
relied upon by, or delivered to, any other person or entity or for any other
purpose without my prior written consent.


Very truly yours,




______________________________
SICHENZIA ROSS FRIEDMAN FERENCE LLP
 
 
 
 
 
36

--------------------------------------------------------------------------------

 
 
REGISTRATION RIGHTS AGREEMENT


This Registration Rights Agreement (this "Agreement"), dated as of April 8,
2011, by and between Green EnviroTech Holdings Corp., a Delaware corporation
(the "Company"), and Centurion Private Equity, LLC, a limited liability company
organized under the laws of the state of Arizona (”Investor” or the “Holder”).


WHEREAS:


A.   The Company and the Investor have entered into that certain Investment
Agreement, dated as of the date hereof (the “Investment Agreement”), pursuant to
which the Company may issue, from time to time, to the Investor up to an
aggregate of $5,000,000.00 of newly issued shares of the Company’s common stock,
$0.001 par value (“Common Stock”), subject to the Individual Put Limit for each
Put (as each such term is defined in the Investment Agreement), as provided for
therein.


B.   Pursuant to the terms of, and in consideration for the Investor entering
into, the Investment Agreement, the Company has issued to the Investor the
Commitment Shares and Fee Shares (as each is defined in the Investment
Agreement) in accordance with the terms of the Investment Agreement.


C.     Pursuant to the terms of, and in consideration for the Investor entering
into, the Investment Agreement, and to induce the Investor to execute and
deliver the Investment Agreement, the Company has agreed to provide the Investor
with certain registration rights under the Securities Act of 1933, as amended,
and the rules and regulations thereunder, or any similar successor statute
(collectively, the "1933 Act" or the “Securities Act”), and applicable state
securities laws with respect to the Registrable Securities (as defined herein)
as set forth herein.


NOW, THEREFORE, In consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Investor
hereby agree as follows:


1.  DEFINITIONS.


As used in this Agreement, the following terms shall have the following meanings
(each capitalized term not otherwise defined herein shall have the meaning
ascribed to it in the Investment Agreement):


“1934 Act” shall mean the Securities Exchange Act of 1934, as amended.


“Additional Registration Statement” shall have the meaning ascribed to it in
Section 3(c) below.


“Additional Registration Effectiveness Deadline” shall have the meaning ascribed
to it in Section 3(c) below.




“Additional Registration Filing Deadline” shall have the meaning ascribed to it
in Section 3(c) below.


“Commission” shall mean the Securities and Exchange Commission.


“Commitment Shares” shall have the meaning ascribed to it in the Investment
Agreement.


"Cutback Shares" means any of the Registrable Securities not included in any of
the Registration Statements previously declared effective hereunder as a result
of a limitation on the maximum number of shares of Common Stock of the Company
permitted to be registered by the staff of the SEC pursuant to Rule 415.


“Effective Date” shall mean the date that the initial Registration Statement is
first declared effective by the Commission.
 
 
 
37

--------------------------------------------------------------------------------

 
 

 
“Effectiveness Deadline,” (a) with respect to the Initial Registration
Statement, shall mean the one hundred twentieth (120th) calendar day after the
date hereof (or the one hundred fiftieth (150th) calendar day after the date
hereof in the event that such Registration Statement is subject to review by the
SEC) and (b) with respect to any Additional Registration Statements which may be
required pursuant to Section 3(c), shall mean the Additional Registration
Effectiveness Deadline; provided, however, that in the event the Company is
notified by the Commission that one or more of the above Registration Statements
will not be reviewed or is no longer subject to further review and comments, the
Effectiveness Deadline as to such Registration Statement shall be the fifth
Trading Day following the date on which the Company is so notified if such date
precedes the dates otherwise required above.


“Exclusion Period” shall have the meaning set forth in Section 3(q) below.


“Fee Shares” shall have the meanin ascribed to it in the Investment Agreement.


“Filing Deadline” shall mean the Initial Registration Filing Deadline, or any
applicable Additional Registration Filing Deadline.


“FINRA” shall mean the Financial Industry Regulatory Authority (f/k/a the
National Association of Securities Dealers, Inc.).


“Holder” shall mean the Holder of the Registrable Securities, which shall be
Centurion Private Equity, LLC or any permitted assignee therefrom.


“Initial Registration Filing Deadline” shall mean, with respect to the Initial
Registration Statement required hereunder, the date that is sixty (60) calendar
days from the date of this Agreement.


“Initial Registration Minimum” means a number of Registrable Securities equal to
the lesser of (i) the total number of Registrable Securities and (ii) the
maximum number of Registrable Securities which could be registered for resale by
the Company without causing the Commission to prohibit the Company from
conducting such offering in accordance with the provisions of Rule 415 as
advised by the staff of the Commission (the “Staff”) in a written comment letter
or otherwise (which number shall be no less than one-third (1/3) of the number
of issued and outstanding shares of Common Stock that are held by non-affiliates
of the Company on the day immediately prior to the filing date of the Initial
Registration Statement, unless the Staff expressly requires otherwise).


“Investment Agreement” shall have the meaning set forth in Recital “A” above.


"Investor" means Centurion Private Equity, LLC or any transferee or assignee
thereof to whom Centurion Private Equity, LLC (or a prior assignee thereof)
assigns its rights under this Agreement and who agrees to become bound by the
provisions of this Agreement in accordance with Section 10 hereof and any
transferee or assignee thereof to whom a transferee or assignee assigns its
rights under this Agreement and who agrees to become bound by the provisions of
this Agreement in accordance with Section 10.


 “Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated by the Commission pursuant to
the Securities Act), as amended or supplemented by any prospectus supplement,
with respect to the terms of the offering of any portion of the Registrable
Securities covered by a Registration Statement, and all other amendments and
supplements to the Prospectus, including post-effective amendments, and all
material incorporated by reference or deemed to be incorporated by reference in
such Prospectus.


"Register," "Registered," and "Registration" refer to a registration effected by
preparing and filing a Registration Statement or Statements in compliance with
the 1933 Act and pursuant to Rule 415 under the 1933 Act or any successor rule
providing for offering securities on a continuous basis ("Rule 415"), and the
declaration or ordering of effectiveness of such Registration Statement by the
United States Securities and Exchange Commission (the "Commission").


"Registrable Securities," means (a) the Commitment Shares, (b) the Fee Shares,
(c) any shares of Common Stock issued or issuable as Put Shares (as defined in
the Investment Agreement), (d) any shares of capital stock issued or issuable as
a dividend on or in exchange for or otherwise with respect to any of the
foregoing, (d) any other shares of common stock issued or issuable to the
Investor pursuant to the terms of the Investment Agreement, this Registration
Rights Agreement or any other Transaction Document (as defined in the Investment
Agreement), (f) shares of capital stock of a successor entity into which the
shares of Common Stock are converted or exchanged and (f) any securities issued
or issuable upon any stock split, dividend or other distribution,
recapitalization or similar event with respect to the foregoing. Notwithstanding
the above, As to any particular Registrable Securities, such securities shall
cease to be Registrable Securities when they have been issued to the Holder and
(i) a Registration Statement has been declared effective by the SEC and such
Registrable Securities have been disposed of by the Holder pursuant to such
Registration Statement, (ii) such Registrable Securities have been sold by the
Holder under circumstances under which all of the applicable conditions of Rule
144 are met, or (iii) such time as such Registrable Securities have been
otherwise transferred to holders who may trade such shares without restriction
under the Securities Act.under the Securities Act.


“Registration Failure Liquidated Damages” shall have the meaning set forth in
Section 4 below.


“Registration Period” shall have the meaning set forth in Section 3(a).


“Registration Shortfall” shall have the meaning set forth in Section 2(a) below.


"Registration Statement(s)" means a registration statement(s) of the Company
under the 1933 Act.


“Registration Supplement” shall have the meanings set forth in Sections 3(b) and
3(g) below.
 
 
 
 
38

--------------------------------------------------------------------------------

 
 

 
“Registration Supplement Deadline” shall have the meanings set forth in Section
3(g).


“Registration Trigger Date” shall have the meaning set forth in Section 3(c)
below.


“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.


“SEC” shall mean the Securities and Exchange Commission.


“SEC Guidance” means (i) the Securities Act, and (ii) any publicly-available
written or oral guidance, comments, requirements or requests of the Commission
staff.


“SEC Share Reduction” shall have the meaning ascribed to it in Section 2(b)
below.


“SEC Staff” shall mean the staff of the SEC.


“Shares” shall mean the Commitment Shares, the Fee Shares and the Put Shares.


“Securities” shall mean the Common Stock of the Company issuable pursuant to the
Investment Agreement, including but not limited to the Commitment Shares, the
Fee Shares and the Put Shares.


“Transaction Documents” shall have the meaning ascribed to it in the Investment
Agreement.


2.  REGISTRATION.
 
a. MANDATORY REGISTRATION. Following the Investment Commitment Closing pursuant
to the Investment Agreement, the Company shall prepare, and, on or prior to the
Initial Registration Filing Deadline (as defined above) file with the Commission
a Registration Statement on Form S-1 (or, if Form S-1 is not then available, on
such form of Registration Statement as is then available to effect a
registration of the Registrable Securities, subject to the consent of the
Holder, which consent will not be unreasonably withheld)(the “Initial
Registration Statement”) covering the resale of the Registrable Securities which
Registration Statement, to the extent allowable under the 1933 Act and the rules
and regulations promulgated thereunder (including Rule 416), shall state that
such Registration Statement also covers such indeterminate number of additional
shares of Common Stock as may become issuable to prevent dilution resulting from
stock splits, stock dividends or similar transactions and shall contain a plan
of distribution reasonably acceptable to the Holder.  The number of shares of
Common Stock initially included in such Initial Registration Statement shall be
no less than the Initial Registration Minimum.  If any Registration Statement
covers less than the total number of Registrable Securities, a “Registration
Shortfall” shall be said to have occurred.
 
b.  SEC SHARE REDUCTION. Notwithstanding the foregoing, if the Company is
advised by the staff of the Commission in a written comment letter or otherwise
that the Staff or the SEC seeks to characterize any offering pursuant to a
Registration Statement filed pursuant to this Agreement as constituting an
offering of securities that does not permit such Registration Statement to
become effective and be used for resales by the Investor on a delayed or
continuous basis under Rule 415 at then-prevailing market prices (and not fixed
prices)(or as otherwise may be acceptable to the Investor), because of the
number of shares sought to be included in the Registration Statement, then the
Company may reduce (an “SEC Share Reduction”) the number of shares covered by
such Registration Statement to the maximum number which would still enable the
Staff and the SEC to allow the Company to conduct such offering in accordance
with the provisions of Rule 415 and to permit such Registration Statement to
become effective and be used as aforesaid.  In the event of an SEC Share
Reduction, (i) the inclusion of the Commitment Shares and the Fee Shares in such
initial Registration Statement shall take precedence over any Put Shares and
shall not be cut back or removed from such Registration Statement until any Put
Shares are cut back and removed from such Registration Statement.
 
 
c.  MISC.   The Company shall, as early as practicable on the Trading Day after
the effective date of such Registration Statement, file a final Prospectus with
the Commission as required by Rule 424.  The Company acknowledges that the
number of shares initially included in each Registration Statement represents a
good faith estimate of the maximum number of Put Shares to be issued in addition
to the Commitment Shares and the Fee Shares, and shall be amended if not
sufficient.  Each Registration Statement (and each amendment or supplement
thereto, and each request for acceleration of effectiveness thereof) shall be
provided to (and subject to the approval of) the Investor and its counsel prior
to its filing or other submission (which approval shall not be unreasonably
withheld or delayed).


d.  PIGGY-BACK REGISTRATIONS.  If at any time prior to the expiration of the
Registration Period (as hereinafter defined) the Company shall determine to file
with the Commission a Registration Statement relating to an offering for its own
account or the account of others under the 1933 Act of any of its equity
securities (other than on Form S-4 or Form S-8 or their then equivalents
relating to equity securities to be issued solely in connection with any
acquisition of any entity or business or equity securities issuable in
connection with stock option or other employee benefit plans), the Company shall
send to Investor written notice of such determination and, if within fifteen
(15) days after the effective date of such notice, the Investor shall so request
in writing, the Company shall include in such Registration Statement all or any
part of the Registrable Securities which are not then registered for resale
pursuant to a current and effective Registration Statement, and which the
Investor requests to be registered, except that if, (i) inclusion of such shares
would result in the offering not being Rule 415 Eligible, or (ii) in connection
with any underwritten public offering for the account of the Company, the
managing underwriter(s) thereof shall impose a limitation on the number of
shares of Common Stock which may be included in the Registration Statement
because, in such underwriter(s)' judgment, marketing or other factors dictate
such limitation is necessary to facilitate public distribution, then the Company
shall be obligated to include in such Registration Statement only such limited
portion of the Registrable Securities with respect to which the Investor has
requested inclusion hereunder (i) as would enable the offering to be Rule 415
Eligible or (ii) as the underwriter shall permit;
 
 
 
 
39

--------------------------------------------------------------------------------

 

 
PROVIDED, HOWEVER, that the Company shall not exclude any Registrable Securities
unless the Company has first excluded all outstanding securities, the holders of
which are not entitled by contract to inclusion of such securities in such
Registration Statement or are not entitled to pro rata inclusion with the
Registrable Securities; and


PROVIDED, FURTHER, HOWEVER, that, after giving effect to the immediately
preceding proviso, any exclusion of Registrable Securities shall be made pro
rata with holders of other securities having the contractual right to include
such securities in the Registration Statement other than holders of securities
entitled to inclusion of their securities in such Registration Statement by
reason of demand registration rights. No right to registration of Registrable
Securities under this Section 2(d) shall be construed to limit any registration
required under Sections 2(a) or 3 hereof.  If an offering in connection with
which the Investor is entitled to registration under this Section 2(d) is an
underwritten offering, then the Investor shall, unless otherwise agreed by the
Company, offer and sell such Registrable Securities in an underwritten offering
using the same underwriter or underwriters and, subject to the provisions of
this Agreement, on the same terms and conditions as other shares of Common Stock
included in such underwritten offering. Notwithstanding anything to the contrary
set forth herein, the registration rights of the Investor pursuant to this
Section 2(d) shall only be available in the event the Company fails to timely
file, obtain effectiveness or maintain effectiveness of any Registration
Statement to be filed pursuant to Section 2(a) in accordance with the terms of
this Agreement and shall terminate and be of no further force and effect once
the Company satisfies its obligations under this Agreement.


3.  OBLIGATIONS OF THE COMPANY.  In connection with the registration of the
Registrable Securities, the Company shall have the following obligations:


a.  The Company shall prepare promptly, and file with the Commission as soon as
practicable after the date of the Closing under the Investment Agreement (the
"Closing Date") (but no later than the Filing Deadline), Registration Statements
with respect to the number of Registrable Securities provided in Section 2(a),
and thereafter use its best efforts to cause each such Registration Statement
relating to Registrable Securities to become effective as soon as possible after
such filing, but in any event shall cause each such Registration Statement
relating to Registrable Securities to become effective no later than the
Effectiveness Deadline, and, subject to any Allowed Delay, the Company shall
keep the Registration Statement current and effective (and the prospectus
contained therein available for use) pursuant to Rule 415 for resales by the
Investor on a delayed or continuous basis at then-prevailing market prices (and
not fixed prices) at all times until such date as is the earlier of (i) the date
on which all of the Registrable Securities for such Registration Statement have
been sold and (ii) the date on which all of the Registrable Securities for such
Registration Statement (as determined by the counsel to the Company pursuant to
a written opinion letter to such effect, addressed and acceptable to the
Company's transfer agent and the affected Holder) may be immediately sold to the
public without registration or restriction (including without limitation as to
volume by each holder thereof), pursuant to Rule 144 and without the need for
current public information as required by Rule 144(c)(1) (or Rule 144(i)(2), if
applicable) (the "Registration Period").  Notwithstanding anything to the
contrary contained in this Agreement, the Company shall ensure that, when filed
and at all times while effective, each Registration Statement (including,
without limitation, all amendments and supplements thereto) and the prospectus
(including, without limitation, all amendments and supplements thereto) used in
connection with such Registration Statement (1) shall not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein, or necessary to make the statements therein (in the case of
prospectuses, in the light of the circumstances in which they were made) not
misleading and (2) will disclose (whether directly or through incorporation by
reference to other SEC filings to the extent permitted) all material information
regarding the Company and its securities.


b.  The Company shall prepare and file with the Commission such amendments
(including post-effective amendments) and supplements (collectively,
“Registration Supplements”) to each Registration Statement and the prospectus
used in connection with the Registration Statements, which prospectus is to be
filed pursuant to Rule 424 promulgated under the Securities Act, as may be
necessary to keep the Registration Statements current and effective at all times
during the Registration Period and as required by applicable securities
regulations, and during such period, comply with the provisions of the 1933 Act
with respect to the disposition of all Registrable Securities of the Company
covered by the Registration Statements until such time as all of such
Registrable Securities have been disposed of in accordance with the intended
methods of disposition by the seller or sellers thereof as set forth in the
Registration Statements. In the case of amendments and supplements to any
Registration Statement which are required to be filed pursuant to this Agreement
(including, without limitation, pursuant to this Section 3(b)) by reason of the
Company filing a report on Form 10-Q or Form 10-K or any analogous report under
the 1934 Act, the Company shall have incorporated such report by reference into
such Registration Statement, if applicable, or shall file such amendments or
supplements with the SEC on the same day on which the 1934 Act report is filed
which created the requirement for the Company to amend or supplement such
Registration Statement. The Company consents to the use of the prospectus
(including, without limitation, any supplement thereto) included in each
Registration Statement in accordance with the provisions of the Securities Act
and with the securities or “blue sky” laws of the jurisdictions in which the
Registrable Securities may be sold by the Investor, in connection with the
resale of the Registrable Securities and for such period of time thereafter as
such prospectus (including, without limitation, any supplement thereto) (or in
lieu thereof, the notice referred to in Rule 173(a) under the Securities Act) is
required by the Securities Act to be delivered in connection with resales of
Registrable Securities.


c. In the event that, whether due to a Registration Shortfall or an SEC Share
Reduction or otherwise, the Initial Registration Statement or any Additional
Registration does not initially cover, or at any time does not cover, the resale
of all Registrable Securities  (the date of each of which is referred to as a
“Registration Trigger Date”), or in the event that on any Trading Day (as
defined in the Investment Agreement) (each such Trading Day is also referred to
as a  "Registration Trigger Date") the number of shares available under a
Registration Statement filed pursuant to this Agreement is otherwise
insufficient to cover all of the Registrable Securities issued or issuable
pursuant to the Transaction Documents, the Company shall amend the Registration
Statement, or file a new Registration Statement (on the short form available
therefore, if applicable), or both (each, an “Additional Registration
Statement”), so as to cover at least 100% of the total number of Registrable
Securities so issued or issuable as of the Registration Trigger Date (subject to
an SEC Share Reduction, if applicable).  The Company shall prepare and file each
Additional Registration Statement as soon as practicable following any
Registration Trigger Date, but not later than the date that is sixty (60) days
following the applicable Registration Trigger Date (the “Additional Registration
Filing Deadline”) until such time as all Registrable Securities have been
included in Registration Statements that have been declared effective and the
prospectus contained therein is available for use by the Investor, provided
that, if Cutback Shares are required to be included in the Additional
Registration Statement, the “Additional Registration Filing Deadline” shall mean
the later of (i) the date that is sixty (60) days after the date substantially
all (as such term is then interpreted by the Commission) of the Registrable
Securities registered under the immediately preceding Registration Statement are
sold and (ii) the date that is six (6) months following the date of
effectiveness of the most recently effective Registration Statement or
Additional Registration Statement filed hereunder.  The Company shall use its
best efforts to cause such amendment and/or new Registration Statement to become
effective as soon as practicable following the filing thereof, but in any event
the Company shall cause such amendment and/or new Registration Statement to
become effective by the 90th calendar day following the date on which an
additional Registration Statement is required to be filed hereunder (or the
120th calendar day after such date in the event that such Registration Statement
is subject to review by the SEC) (the “Additional Registration Effectiveness
Deadline”) or as promptly as practicable in the event the Company is required to
increase its authorized shares.
 
 
 
 
40

--------------------------------------------------------------------------------

 

 
d.  The Company shall furnish to the Investor and its legal counsel (i) promptly
after the same is prepared and publicly distributed, filed with the Commission,
or received by the Company, one copy of each Registration Statement and any
amendment thereto, each preliminary prospectus and prospectus and each amendment
or supplement thereto, and, in the case of the Registration Statement referred
to in Section 2(a), each letter written by or on behalf of the Company to the
Commission or the staff of the Commission, and each item of correspondence from
the Commission or the staff of the Commission, in each case relating to such
Registration Statement (other than any portion of any thereof which contains
information for which the Company has sought confidential treatment), and (ii)
such number of copies of a prospectus, including a preliminary prospectus, and
all amendments and supplements thereto and such other documents as the Investor
may reasonably request in order to facilitate the disposition of the Registrable
Securities owned by the Investor. The Company will immediately notify the
Investor in writing of the effectiveness of each Registration Statement or any
post-effective amendment. The Company will promptly respond to any and all
comments received from the Commission, with a view towards causing each
Registration Statement or any amendment thereto to be declared effective by the
Commission as soon as practicable and shall file an acceleration request as soon
as practicable, but no later than five (5) business days (the "Acceleration
Request Deadline") following the resolution or clearance of all Commission
comments or, if applicable, following notification by the Commission that any
such Registration Statement or any amendment thereto will not be subject to
review.


e.  The Company shall use reasonable best efforts to (i) register and qualify
the Registrable Securities covered by the Registration Statements under such
other securities or "blue sky" laws of such jurisdictions in the United States
as the Investor shall reasonably request, (ii) prepare and file in those
jurisdictions such amendments (including post-effective amendments) and
supplements to such registrations and qualifications as may be necessary to
maintain the effectiveness thereof during the Registration Period, (iii) take
such other actions as may be necessary to maintain such registrations and
qualifications in effect at all times during the Registration Period, and (iv)
take all other actions reasonably necessary or advisable to qualify the
Registrable Securities for sale in such jurisdictions;


f.    Within one (1) Business Day after each Registration Statement which covers
Registrable Securities is declared effective by the SEC, the Company shall
deliver, and shall cause legal counsel for the Company to deliver, to the
transfer agent for such Registrable Securities (with copies to the Investor)
confirmation that such Registration Statement has been declared effective by the
SEC in the form (“Notice of Effectiveness of Registration Statement”) attached
hereto as Exhibit A.


g.   As promptly as practicable after becoming aware of such event, the Company
shall notify the Investor of the happening of any event, of which the Company
has knowledge, as a result of which the prospectus included in any Registration
Statement, as then in effect, includes an untrue statement of a material fact or
omits to state a material fact required to be stated therein or necessary to
make the statements therein not misleading, and use its best efforts to
promptly, but in any event within two (2) business days of such event (the
“Registration Supplement Deadline”), prepare and file a supplement or amendment
to any Registration Statement (also, a “Registration Supplement”) to correct
such untrue statement or omission, and deliver such number of copies of such
supplement or amendment and the related prospectus supplement to the Investor as
the Investor may reasonably request; provided that, for not more than ten (10)
consecutive days (or a total of not more than twenty (20) days in any twelve
(12) month period), the Company may delay the disclosure of material non-public
information concerning the Company (as well as prospectus or Registration
Statement updating) the disclosure of which at the time is not, in the good
faith opinion of the Company, in the best interests of the Company (an "Allowed
Delay"); provided, further, that the Company shall promptly (i) notify the
Investor in writing of the existence of (but in no event, without the prior
written consent of the Investor, shall the Company disclose to the Investor any
of the facts or circumstances regarding) material non-public information giving
rise to an Allowed Delay and (ii) advise the Investor in writing to cease all
sales under such Registration Statement until the end of the Allowed Delay,
provided the above actions are consistent with the requirements of the 1933 Act
and/or 1934 Act or other applicable law. Upon expiration of the Allowed Delay,
the Company shall again be bound by the first sentence of this Section 3(g) with
respect to the information giving rise thereto.


h.   The Company shall use its best efforts to prevent the issuance of any stop
order or other suspension of effectiveness of any Registration Statement, and,
if such an order is issued, to obtain the withdrawal of such order at the
earliest possible moment and to notify the Investor who holds Registrable
Securities being sold (or, in the event of an underwritten offering, the
managing underwriters) of the issuance of such order and the resolution thereof.


i.   The Company shall permit a single firm of counsel designated by the
Investor to review such Registration Statement and all amendments and
supplements thereto (as well as all requests for acceleration or effectiveness
thereof), at Investor’s own cost, a reasonable period of time prior to their
filing with the Commission (not less than three (3) business days but not more
than ten (10) business days) and not file any document in a form to which such
counsel reasonably objects and will not request acceleration of such
Registration Statement without prior notice to such counsel.


j.   The Company shall hold in confidence and not make any disclosure of
information concerning the Investor provided to the Company unless (i)
disclosure of such information is necessary to comply with federal or state
securities laws, (ii) the disclosure of such information is necessary to avoid
or correct a misstatement or omission in any Registration Statement, (iii) the
release of such information is ordered pursuant to a subpoena or other order
from a court or governmental body of competent jurisdiction, or (iv) such
information has been made generally available to the public other than by
disclosure in violation of this or any other agreement. The Company agrees that
it shall, upon learning that disclosure of such information concerning the
Investor is sought in or by a court or governmental body of competent
jurisdiction or through other means, give prompt notice to the Investor prior to
making such disclosure, and allow the Investor, at its expense, to undertake
appropriate action to prevent disclosure of, or to obtain a protective order
for, such information.


k.    If the Company becomes eligible for listing on a national securities
exchange, the Company shall use its best efforts to (i) cause all the
Registrable Securities covered by the Registration Statement to be listed on
each national securities exchange on which securities of the same class or
series issued by the Company are then listed, if any, if the listing of such
Registrable Securities is then permitted under the rules of such exchange, or
(ii) to the extent the securities of the same class or series are not then
listed on a national securities exchange, secure the designation and quotation,
of all the Registrable Securities covered by the Registration Statement on the
Nasdaq Global Select Market or, if not eligible for the or the Nasdaq Global
Select Market on the Nasdaq Global Market or, if not eligible for the Nasdaq
Global Market, on the Over the Counter electronic bulletin board and, without
limiting the generality of the foregoing, to arrange for at least two market
makers to register with FINRA as such with respect to such Registrable
Securities.
 
 
 
41

--------------------------------------------------------------------------------

 
 

 
l.    The Company shall provide a transfer agent and registrar, which may be a
single entity, for the Registrable Securities not later than the effective date
of the Registration Statement.


m.   The Company shall cooperate with the Investor who holds Registrable
Securities being offered and the managing underwriter or underwriters, if any,
to facilitate the timely preparation and delivery of certificates (not bearing
any restrictive legends) representing Registrable Securities to be offered
pursuant to such Registration Statement and enable such certificates to be in
such denominations or amounts, as the case may be, as the managing underwriter
or underwriters, if any, or the Investor may reasonably request and registered
in such names as the managing underwriter or underwriters, if any, or the
Investor may request, and, within five (5) business days after a Registration
Statement which includes Registrable Securities is ordered effective by the
Commission, the Company shall deliver, and shall cause legal counsel selected by
the Company to deliver, to the transfer agent for the Registrable Securities
(with copies to the Investor) an appropriate instruction and an opinion of such
counsel in the form required by the transfer agent in order to issue the
Registrable Securities free of restrictive legends.


n.  At the request of the Holder, the Company shall prepare and file with the
Commission such amendments (including post-effective amendments) and supplements
to a Registration Statement and any prospectus used in connection with the
Registration Statement as may be necessary in order to change the plan of
distribution set forth in such Registration Statement, provided that if such
change is not legally necessary in order for the Investors to timely sell their
Registrable Securities, the Company shall not be required to effect such
amendments if they will  impose any additional requirements, including costs, on
the Company.


o.  The Company shall take all other reasonable actions necessary to expedite
and facilitate disposition by the Investor of Registrable Securities pursuant to
a Registration Statement.


p.  The Company shall comply with all applicable laws related to a Registration
Statement and offering and sale of securities and all applicable rules and
regulations of governmental authorities in connection therewith (including
without limitation the 1933 Act and the 1934 Act and the rules and regulations
promulgated by the Commission).


q.     Further Registration Statements. Except for a registration statement
filed on behalf of the Investor pursuant to Section 2 or Section 3 of this
Agreement, and except for an underwritten public offering, the Company will not
file any registration statements or amend (in such a manner as to increase the
number of shares registered) any already filed registration statement with the
Commission or with state regulatory authorities without the consent of the
Investor until the expiration of the "Exclusion Period," which shall be defined
as the sooner of (i) the date that the Registration Statement shall have been
current and available for use in connection with the resale of the Registrable
Securities for a period of 180 days, or (ii) until all the Shares have been
resold or transferred by the Subscribers pursuant to the Registration Statement
or are eligible for immediate unrestricted resale pursuant to Rule 144, without
volume limitations.


r.  No Piggyback On Registrations.  Except for legally required amendments or
supplements to the existing registration statement, neither the Company nor any
of its security holders (other than the Holder in such capacity pursuant hereto)
may include securities of the Company in a Registration Statement (including but
not limited to any Registration Statement under Section 2(a) hereof or any
amendment or supplement thereto under Section 3(b) or 3(g) hereof) or an
Additional Registration Statement, other than the Registrable Securities, and
the Company shall not during the Registration Period enter into any agreement
providing any such right to any of its security holders.  In addition, the
Company shall not offer any securities for its own account or the account of
others in any Registration Statement under Section 2(a) hereof or any amendment
or supplement thereto under Section 3(b) hereof without the consent of the
Holder.


4.  REGISTRATION FAILURE.   If, while any Put Shares are outstanding:


 (i) after the effective date of a Registration Statement, such Registration
Statement ceases for any reason to remain continuously effective as to all
Registrable Securities included in such Registration Statement, or the Holder is
otherwise not permitted to utilize the Prospectus therein to resell such
Registrable Securities, for more than 10 consecutive calendar days or more than
an aggregate of 20 calendar days (which need not be consecutive calendar days)
during any 12-month period, or


(ii) any Additional Registration Statement required to be filed hereunder is not
filed by the applicable Additional Registration Filing Deadline or it is not
declared effective by the applicable Additional Registration Effectiveness
Deadline, or


(iii) any Registration Supplement required to be filed hereunder is not filed by
the applicable Registration Supplement Deadline,


(any such failure or breach in (i) – (iii) above being referred to as a
“Registration Failure,” and the date of each such failure being referred to as a
“Registration Failure Date”), then, in addition to any other rights the Holder
may have hereunder or under applicable law, on each such Registration Failure
Date and on each monthly anniversary of each such Registration Failure Date (if
the applicable Registration Failure shall not have been cured by such date)
until the applicable Registration Failure is cured, the Company shall pay to
each Holder an amount (“Registration Failure Liquidated Damages”) in cash, as
liquidated damages and not as a penalty, equal to 2% of the aggregate purchase
price paid by such Holder pursuant to the Investment Agreement for any
unregistered Put Shares that are Registrable Securities then held by such
Holder, until such time as the Registrable Securities either become registered
for resale or become immediately resellable under Rule 144 without conditions or
restrictions.


Notwithstanding (i) – (vii) above, the Company shall not be liable for
Registration Failure Liquidated Damages if (1) the Company makes all filings as
and when required by this Agreement, (2) the Company responds to any comments
from the SEC regarding a Registration Statement within ten (10) days of the date
of receipt of such comments, and (3) uses its best efforts to have the subject
Registration Statement declared effective for the number of shares required
hereunder as quickly as reasonably possible.  Registration Failure Liquidated
Damages shall be due and payable by the fifth (5th) day of the calendar month in
which they accrue.  If the Company fails to pay any liquidated damages pursuant
to this Section in full within five (5) days after the date payable, the Company
will pay interest thereon at a rate of 18% per annum (or such lesser maximum
amount that is permitted to be paid by applicable law) to the Holder, accruing
daily from the date such liquidated damages are due until such amounts, plus all
such interest thereon, are paid in full. The liquidated damages pursuant to the
terms hereof shall apply on a daily pro rata basis for any portion of a month
prior to the cure of a Registration Failure.


5.  OBLIGATIONS OF THE INVESTOR.  In connection with the registration of the
Registrable Securities, the Investor shall have the following obligations:


a.  It shall be a condition precedent to the obligations of the Company to
complete the registration pursuant to this Agreement with respect to the
Registrable Securities of the Investor that the Investor shall furnish to the
Company such information regarding itself, the Registrable Securities held by it
and the intended method of disposition of the Registrable Securities held by it
as shall be reasonably required to effect the registration of such Registrable
Securities and shall execute such documents in connection with such registration
as the Company may reasonably request. At least three (3) business days prior to
the first anticipated filing date of the Registration Statement, the Company
shall notify the Investor of the information the Company requires from each
Investor.
 
 
 
42

--------------------------------------------------------------------------------

 

 
b.  The Investor, by the Investor's acceptance of the Registrable Securities,
agrees to cooperate with the Company as reasonably requested by the Company in
connection with the preparation and filing of the Registration Statements
hereunder, unless the Investor has notified the Company in writing of the
Investor's election to exclude all of the Investor's Registrable Securities from
the Registration Statements.


c.  In the event of an underwritten offering pursuant to Section 2(d) in which
any Registrable Securities are to be included, the Investor agrees to enter into
and perform the Investor's obligations under an underwriting agreement, in usual
and customary form, including, without limitation, customary indemnification and
contribution obligations, with the managing underwriter of such offering and
take such other actions as are reasonably required in order to expedite or
facilitate the disposition of the Registrable Securities, unless the Investor
has notified the Company in writing of the Investor's election to exclude all of
the Investor's Registrable Securities from such Registration Statement.


d.  The Investor agrees that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 3(g), the Investor will
immediately discontinue disposition of Registrable Securities pursuant to the
Registration Statement covering such Registrable Securities until the Investor's
receipt of the copies of the supplemented or amended prospectus contemplated by
Section 3(g) and, if so directed by the Company, the Investor shall deliver to
the Company (at the expense of the Company) or destroy (and deliver to the
Company a certificate of destruction) all copies in the Investor's possession,
of the prospectus covering such Registrable Securities current at the time of
receipt of such notice.


e.  No Investor may participate in any underwritten registration hereunder
unless the Investor (i) agrees to sell the Investor's Registrable Securities on
the basis provided in any underwriting arrangements in usual and customary form
entered into by the Company, (ii) completes and executes all questionnaires,
powers of attorney, indemnities, underwriting agreements and other documents
reasonably required under the terms of such underwriting arrangements, and (iii)
agrees to pay its pro rata share of all underwriting discounts and commissions
and any expenses in excess of those payable by the Company pursuant to Section 6
below.


f.  If so requested by the Company, Holder agrees to furnish to the Company a
completed questionnaire in substantially the form attached to this Agreement as
Exhibit B (a “Selling Shareholder Questionnaire”) by the end of the third (3rd)
Trading Day following the date on which such Holder receives draft materials in
accordance with this Section.


6.  EXPENSES OF REGISTRATION.  All reasonable expenses, other than underwriting
discounts and commissions, incurred in connection with registrations, filings or
qualifications pursuant to Sections 2 and 3, including, without limitation, all
registration, listing and qualification fees, printers and accounting fees, the
fees and disbursements of counsel for the Company shall be borne by the Company.


7.  INDEMNIFICATION.  In the event any Registrable Securities are included in a
Registration Statement under this Agreement:


a.  To the extent permitted by law, the Company will indemnify, hold harmless
and defend (i) the Investor, (ii) the directors, officers, partners, managers,
members, employees, agents and each person who controls any Investor within the
meaning of the 1933 Act or the 1934 Act, if any, (iii) any underwriter (as
defined in the 1933 Act) for the Investor in connection with an underwritten
offering pursuant to Section 2(d) hereof, and (iv) the directors, officers,
partners, employees and each person who controls any such underwriter within the
meaning of the 1933 Act or the 1934 Act, if any (each, an "Indemnified Person"),
against any joint or several losses, claims, damages, liabilities or expenses
(collectively, together with actions, proceedings or inquiries by any regulatory
or self-regulatory organization, whether commenced or threatened, in respect
thereof, "Claims") to which any of them may become subject insofar as such
Claims arise out of or are based upon: (i) any untrue statement or alleged
untrue statement of a material fact in a Registration Statement or the omission
or alleged omission to state therein a material fact required to be stated or
necessary to make the statements therein not misleading; (ii) any untrue
statement or alleged untrue statement of a material fact contained in any
preliminary prospectus if used prior to the effective date of such Registration
Statement, or contained in the final prospectus (as amended or supplemented, if
the Company files any amendment thereof or supplement thereto with the
Commission) or the omission or alleged omission to state therein any material
fact necessary to make the statements made therein, in light of the
circumstances under which the statements therein were made, not misleading; or
(iii) any violation or alleged violation by the Company of the 1933 Act, the
1934 Act, any other law, including, without limitation, any state securities
law, or any rule or regulation thereunder relating to the offer or sale of the
Registrable Securities (the matters in the foregoing clauses (i) through (iii)
being, collectively, "Violations"), except to the extent such liabilities result
primarily from such Indemnified Person’s gross negligence, recklessness or bad
faith in performing its obligations under the Transaction Documents. The Company
shall reimburse the Indemnified Person, promptly as such expenses are incurred
and are due and payable, for any reasonable legal fees or other reasonable
expenses incurred by them in connection with investigating or defending any such
Claim.  Notwithstanding anything to the contrary contained herein, the
indemnification agreement contained in this Section 7(a): (i) shall not apply to
a Claim arising out of or based upon a Violation which occurs solely due to the
inclusion by the Company in a Registration Statement of false or misleading
information about the Investor, where such information was furnished in writing
to the Company by the Investor for the purpose of inclusion in such Registration
Statement or any such amendment thereof or supplement thereto; (ii) shall not
apply to amounts paid in settlement of any Claim if such settlement is effected
without the prior written consent of the Company, which consent shall not be
unreasonably withheld; and (iii) with respect to any preliminary prospectus,
shall not inure to the benefit of any Indemnified Person if the untrue statement
or omission of material fact contained in the preliminary prospectus was
corrected on a timely basis in the prospectus, as then amended or supplemented,
such corrected prospectus was timely made available by the Company pursuant to
Section 3 hereof, and the Indemnified Person was promptly advised in writing not
to use the incorrect prospectus prior to the use giving rise to a Violation and
such Indemnified Person, notwithstanding such advice, used it. Such indemnity
shall remain in full force and effect regardless of any investigation made by or
on behalf of the Indemnified Person and shall survive the transfer of the
Registrable Securities by the Investor pursuant to Section 10.


b.   Promptly after receipt by an Indemnified Person under this Section 7 of
notice of the commencement of any action (including any governmental action),
such Indemnified Person shall, if Claim in respect thereof is to be made against
any the Company under this Section 7, deliver to the Company a written notice of
the commencement thereof, and the Company shall have the right to participate
in, and, to the extent the Company so desires, to assume control of the defense
thereof with counsel mutually satisfactory to the Company and the Indemnified
Person, as the case may be.


PROVIDED, HOWEVER, that an Indemnified Person shall have the right to retain its
own counsel with the fees and expenses to be paid by the Company, if, in the
reasonable opinion of counsel retained by the Company, the representation by
such counsel of the Indemnified Person and the Company would be inappropriate
due to actual or potential differing interests between such Indemnified Person
and any other party represented by such counsel in such proceeding. The Company
shall pay for only one separate legal counsel for the Indemnified Persons, and
such legal counsel shall be selected by Investor and shall be reasonably
acceptable to the Company, if the Investor is entitled to indemnification
hereunder.  The failure to deliver written notice to the Company within a
reasonable time of the commencement of any such action shall not relieve the
Company of any liability to the Indemnified Person under this Section 7, except
to the extent that the Company is actually prejudiced in its ability to defend
such action. The indemnification required by this Section 7 shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as such expense, loss, damage or liability is incurred and is due
and payable.


c.  To the extent permitted by law, the Investor will indemnify, hold harmless
and defend (i) the Company, and (ii) the directors, officers, partners,
managers, members, employees, or agents of the Company, if any (each,
a  "Company Indemnified Person"), against any joint or several losses, claims,
damages, liabilities or expenses (collectively, together with actions,
proceedings or inquiries by any regulatory or self-regulatory organization,
whether commenced or threatened, in respect thereof, "Claims") to which any of
them may become subject insofar as such Claims arise out of or are based upon a
Claim arising out of or based upon any violation or alleged violation by the
Company of the 1933 Act, the 1934 Act, any other law, including, without
limitation, any state securities law, or any rule or regulation thereunder
relating to the offer or sale of the Registrable Securities, which occurs due to
the inclusion by the Company in a Registration Statement of false or misleading
information about the Investor, where such information was furnished in writing
to the Company by the Investor for the purpose of inclusion in such Registration
Statement.
 
 
 
43

--------------------------------------------------------------------------------

 
 

 
8.  CONTRIBUTION.  To the extent any indemnification by the Company or Investor
is prohibited or limited by law, the Company and Investor agree to make the
maximum contribution with respect to any amounts for which it would otherwise be
liable under Section 7 to the fullest extent permitted by law, based upon a
comparative fault standard.


9.  REPORTS UNDER THE 1934 ACT.  With a view to making available to the Investor
the benefits of Rule 144 promulgated under the 1933 Act or any other similar
rule or regulation of the Commission that may at any time permit the Investor to
sell securities of the Company to the public without registration ("Rule 144"),
the Company agrees to:


a.  make and keep public information available, as those terms are understood
and defined in Rule 144;


b.  file with the Commission in a timely manner all reports and other documents
required of the Company under the 1933 Act and the 1934 Act so long as the
Company remains subject to such requirements (it being understood that nothing
herein shall limit the Company's obligations under Section 4(c) of the
Investment Agreement) and the filing of such reports and other documents is
required for the applicable provisions of Rule 144; and


c.   furnish to the Investor so long as the Investor owns Registrable
Securities, promptly upon written request, (i) a written statement by the
Company that it has complied with the reporting requirements of Rule 144, the
1933 Act and the 1934 Act, (ii) a copy of the most recent annual or quarterly
report of the Company and such other reports and documents so filed by the
Company, and (iii) such other information as may be reasonably requested to
permit the Investors to sell such securities pursuant to Rule 144 without
registration.


10.  [Omitted].


11.  AMENDMENT OF REGISTRATION RIGHTS.  Provisions of this Agreement may be
amended and the observance thereof may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with
written consent of the Company, and the Holder. Any amendment or waiver effected
in accordance with this Section 11 shall be binding upon the Investor and the
Company.


12.   MISCELLANEOUS.


a.   A person or entity is deemed to be a holder of Registrable Securities
whenever such person or entity owns of record such Registrable Securities. If
the Company receives conflicting instructions, notices or elections from two or
more persons or entities with respect to the same Registrable Securities, the
Company shall act upon the basis of instructions, notice or election received
from the registered owner of such Registrable Securities.


b.   Any notices required or permitted to be given under the terms hereof shall
be sent by certified or registered mail (return receipt requested) or delivered
personally or by courier (including a recognized overnight delivery service) or
by facsimile and shall be effective five days after being placed in the mail, if
mailed by regular United States mail, or upon receipt, if delivered personally
or by courier (including a recognized overnight delivery service) or by
facsimile, in each case addressed to a party.  The addresses for such
communications shall be:


        If to the Company: To the address set forth immediately below such
        Company’s name on the signature pages hereto.


  With copy to:


Green EnviroTech Holdings Corp.
Attn:  Gary M. De Laurentiis, CEO
PO Box 692
5300 Claus Road
Riverbank, CA 95367
Phone:  209-863-9000
Fax: 209-863-9900
Email:  garyd@greenenvirotech.com


         If to a Investor: To the address set forth immediately below such
Investor's name on the signature pages hereto.


Each party shall provide notice to the other party of any change in address.


c.  Failure of any party to exercise any right or remedy under this Agreement or
otherwise, or delay by a party in exercising such right or remedy, shall not
operate as a waiver thereof.


d.  Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Georgia, without regard to the principles of conflicts of law thereof.  Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement
(whether brought against a party hereto or its respective affiliates, directors,
officers, shareholders, employees or agents) shall be commenced exclusively in
the state and federal courts sitting in the City of Atlanta, Georgia.  Each
party hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in the City of Atlanta, Georgia, for the adjudication of
any dispute hereunder or in connection herewith or with any transaction
contemplated hereby or discussed herein (including with respect to the
enforcement of any of the Transaction Documents), and hereby irrevocably waives,
and agrees not to assert in any suit, action or proceeding, any claim that it is
not personally subject to the jurisdiction of any such court, that such suit,
action or proceeding is improper or is an inconvenient venue for such
proceeding.  Each party hereby irrevocably waives personal service of process
and consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law.  The parties hereby waive all rights to a trial by
jury.  If either party shall commence an action or proceeding to enforce any
provisions of the this Agreement, then the prevailing party in such action or
proceeding shall be reimbursed by the other party for its reasonable attorneys’
fees and other costs and expenses incurred with the investigation, preparation
and prosecution of such action or proceeding.
 
 
 
44

--------------------------------------------------------------------------------

 
 

 
e.  This Agreement and the Investment Agreement (including all schedules and
exhibits thereto) constitute the entire agreement among the parties hereto with
respect to the subject matter hereof and thereof. There are no restrictions,
promises, warranties or undertakings, other than those set forth or referred to
herein and therein. This Agreement and the Investment Agreement supersede all
prior agreements and understandings among the parties hereto with respect to the
subject matter hereof and thereof.


f.   Subject to the requirements of Section 10 hereof, this Agreement shall
inure to the benefit of and be binding upon the successors and assigns of each
of the parties hereto.


g.   The headings in this Agreement are for convenience of reference only and
shall not limit or otherwise affect the meaning hereof.


h.   This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original but all of which shall constitute one and the same
agreement. This Agreement, once executed by a party, may be delivered to the
other party hereto by facsimile transmission of a copy of this Agreement bearing
the signature of the party so delivering this Agreement.


i.   Each party shall do and perform, or cause to be done and performed, all
such further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as the other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.


j.   The Company acknowledges that a breach by it of its obligations hereunder
could cause irreparable harm to the Investor by vitiating the intent and purpose
of the transactions contemplated hereby. Accordingly, the Company acknowledges
that the remedy at law for breach of its obligations hereunder could be
inadequate and agrees, in the event of a breach or threatened breach by the
Company of any of the provisions hereunder, that the Investor could be entitled,
in addition to all other available remedies in law or in equity, to seek an
injunction or injunctions to prevent or cure breaches of the provisions of this
Agreement and to seek to enforce specifically the terms and provisions hereof,
without the necessity of showing economic loss and without any bond or other
security being required.


k.  The language used in this Agreement will be deemed to be the language chosen
by the parties to express their mutual intent, and no rules of strict
construction will be applied against any party.


l.  In the event that any provision of this Agreement is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law. Any
provision hereof which may prove invalid or unenforceable under any law shall
not affect the validity or enforceability of any other provision hereof.


m.  There shall be no oral modifications or amendments to this Agreement.  This
Agreement may be modified or amended only in writing.




[INTENTIONALLY LEFT BLANK]


 
 
 
45

--------------------------------------------------------------------------------

 
 IN WITNESS WHEREOF, the undersigned Investors and the Company have caused this
Registration Rights Agreement to be duly executed as of the 8th day of April,
2011.




COMPANY:
GREEN ENVIROTECH HOLDINGS CORP.
 
 
 
By:  ________________________
          Gary M. De Laurentiis, CEO
 
 
ADDRESS:
 
Green EnviroTech Holdings Corp.
Attn:  PO Box 692
5300 Claus Road
Riverbank, CA 95367
Phone:  209-863-9000
Fax: 209-863-9900
 
 
INVESTOR:
CENTURION PRIVATE EQUITY, LLC
 
 
 
By:  ________________________
         Eric S. Swartz, Manager
 
 
ADDRESS:
 
Centurion Private Equity, LLC
1120 Sanctuary Parkway
Suite 325
Alpharetta, GA 30009
Phone:  770-640-8130
Facsimile:  770-777-5844

 
 
 
 
 
46

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
FORM OF NOTICE OF EFFECTIVENESS
OF REGISTRATION STATEMENT
 
 
 
 
 
 
 
Attention:
 
 
     

 
Date: ___________


Re:          [                                   ]
 
Ladies and Gentlemen:
 
[We are][I am] counsel to Green EnviroTech Holdings Corp., a Delaware
corporation (the “Company”), and have represented the Company in connection with
that certain Investment Agreement, dated ) April 8, 2011 (the “Investment
Agreement ”), entered into by and among the Company and the Investor named
therein (the “Holder ”) pursuant to which the Company (i) will issue to the
Holder from time to time shares of the Company’s common stock, $0.001 par value
per share (the “Common Stock”), and (ii) has issued [                          ]
shares of its Common Stock (the “Commitment Shares”) and [_______] shares of its
common stock (the “Fee Shares”). Pursuant to the Investment Agreement, the
Company also has entered into a Registration Rights Agreement with the Holder
(the “Registration Rights Agreement”) pursuant to which the Company agreed,
among other things, to register the Registrable Securities (as defined in the
Registration Rights Agreement), including the Commitment Shares and Fee Shares,
under the Securities Act of 1933, as amended (the “Securities Act”). In
connection with the Company’s obligations under the Registration Rights
Agreement, on April 8, 2011, the Company filed a Registration Statement on
Form S-     (File No. 333-                          ) (the “ Registration
Statement ”) with the Securities and Exchange Commission (the “ SEC”) relating
to the Registrable Securities which names the Holder as an underwriter and a
selling stockholder thereunder.
 
In connection with the foregoing, based solely upon oral advice from the staff
of the SEC, the Registration Statement was declared effective under the
Securities Act on [ENTER DATE OF EFFECTIVENESS], and no stop order suspending
its effectiveness has been issued and no proceedings for that purpose have been
instituted or overtly threatened.
 
This letter shall serve as our standing opinion to you that the shares of Common
Stock are freely transferable by the Holder pursuant to the Registration
Statement, provided the Registration Statement remains effective.
 
 
Very truly yours,
 
 
 
[ ISSUER’S COUNSEL ]
 
 
 
By:
 

 
CC:          Centurion Private Equity, LLC
 
 
 
 
 
 
47

--------------------------------------------------------------------------------

 
 
EXHIBIT B


GREEN ENVIROTECH HOLDINGS CORP.
Selling Securityholder Notice and Questionnaire


The undersigned beneficial owner of common stock (the “Registrable Securities”)
of GREEN ENVIROTECH HOLDINGS CORP., a Delaware corporation (the “Company”),
understands that the Company has filed or intends to file with the Securities
and Exchange Commission (the “Commission”) a registration statement (the
“Registration Statement”) for the registration and resale under Rule 415 of the
Securities Act of 1933, as amended (the “Securities Act”), of the Registrable
Securities, in accordance with the terms of the Registration Rights Agreement
(the “Registration Rights Agreement”) to which this document is annexed.  A copy
of the Registration Rights Agreement is available from the Company upon request
at the address set forth below.  All capitalized terms not otherwise defined
herein shall have the meanings ascribed thereto in the Registration Rights
Agreement.


Certain legal consequences arise from being named as a selling securityholder in
the Registration Statement and the related prospectus.  Accordingly, holders and
beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling securityholder in the Registration Statement and the related
prospectus.


NOTICE


The undersigned beneficial owner (the “Selling Securityholder”) of Registrable
Securities hereby elects to include the Registrable Securities owned by it in
the Registration Statement.
 
 
The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:




1.              Name.


(a)              Full Legal Name of Selling Securityholder






(b)              Full Legal Name of Registered Holder (if not the same as (a)
above) through which Registrable Securities are held:






(c)              Full Legal Name of Natural Control Person (which means a
natural person who directly or indirectly alone or with others has power to vote
or dispose of the securities covered by this Questionnaire):


 
 
 
48

--------------------------------------------------------------------------------

 

 


2.  Address for Notices to Selling Securityholder:




Telephone:
Fax:
Contact Person:


3.  Broker-Dealer Status:


(a)              Are you a broker-dealer?
Yes                 No   


(b)              If “yes” to Section 3(a), did you receive your Registrable
Securities as compensation for investment banking services to the Company?
Yes                 No   
Note:              If “no” to Section 3(b), the Commission’s staff has indicated
that you should be identified as an underwriter in the Registration Statement.


(c)              Are you an affiliate of a broker-dealer?
Yes                 No   


(d)              If you are an affiliate of a broker-dealer, do you certify that
you purchased the Registrable Securities in the ordinary course of business, and
at the time of the purchase of the Registrable Securities to be resold, you had
no agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?
Yes                 No   
Note:              If “no” to Section 3(d), the Commission’s staff has indicated
that you should be identified as an underwriter in the Registration Statement.


4.  Beneficial Ownership of Securities of the Company Owned by the Selling
Securityholder.
Except as set forth below in this Item 4, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the securities
issuable pursuant to the Investment Agreement.
(a)              Type and Amount of other securities beneficially owned by the
Selling Securityholder:


_______________________________________________


_______________________________________________


 
 
 
49

--------------------------------------------------------------------------------

 


5.  Relationships with the Company:


Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.


State any exceptions here:


_____________________________________________


_____________________________________________




The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof at any time while the Registration Statement remains effective.


By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 5 and the inclusion of such
information in the Registration Statement and the related prospectus and any
amendments or supplements thereto.  The undersigned understands that such
information will be relied upon by the Company in connection with the
preparation or amendment of the Registration Statement and the related
prospectus.


IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.


Date:                            Beneficial Owner:


By:
Name: ___________________
Title  ____________________


PLEASE FAX A COPY OF THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE, AND
RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:


[_________________________________________________________ ]






 
 
 
50

--------------------------------------------------------------------------------

 
 
Exhibit G


SCHEDULE OF EXCEPTIONS






Section 5.3(a): The Company’s Form 8-K’s filed on January 29, 2010, June 8,
2010, and July 23, 2010 were filed late.


Section 5.34: The Company currently has financings pending or contemplated with:


HE Capital
AME
Green Hills Ventures, LLC
Status Group
Legend Securities, Inc.
Naranza
Midland Capital
Alan Stone Conferences and Alan Stone
Kodiak Capital
Jeff Chartier
Mosaic Capital












 
51

--------------------------------------------------------------------------------

 


EXHIBIT H


SECRETARY’S CERTIFICATE


This Secretary’s Certificate (“Certificate”) is being delivered pursuant to
Section 2.2.2(a) and 2.3.6(b) of that certain Investment Agreement dated as of
April 8, 2011 (the “Investment Agreement”), by and between GREEN ENVIROTECH
HOLDINGS CORP., a Delaware corporation (the “Company”) and CENTURION PRIVATE
EQUITY, LLC (the “Buyer”), pursuant to which the Company may sell to the Buyer
up to Five Million Dollars ($5,000,000) of the Company’s Common Stock, par value
$0.001 per share (the “Common Stock”).  Terms used herein and not otherwise
defined shall have the meanings ascribed to them in the Investment Agreement.


The undersigned, Wayne Leggett, Secretary of the Company, hereby certifies as
follows:


1.           I am the Secretary of the Company and make the statements contained
in this Certificate.


2.           Attached hereto as Exhibit A and Exhibit B are true, correct and
complete copies of the Company’s bylaws (“Bylaws”) and Certificate of
Incorporation (“Articles”), in each case, as amended through the date hereof,
and no action has been taken by the Company, its directors, officers or
shareholders, in contemplation of the filing of any further amendment relating
to or affecting the Bylaws or Articles.


3.           Attached hereto as Exhibit C are true, correct and complete copies
of the written consent (the “Resolutions”) duly adopted by the Board of
Directors of the Company on April 8, 2011.  Such written consent has not been
amended, modified or rescinded and remains in full force and effect and such
written consent is the only written consent adopted by the Company’s Board of
Directors, or any committee thereof, or the shareholders of the Company relating
to or affecting (i) the entering into and performance of the Investment
Agreement, or the issuance, offering and sale of the Purchase Shares and the
Commitment Shares and (ii) and the performance of the Company of its obligation
under the Transaction Documents as contemplated therein.


4.           As of the date hereof, the authorized, issued and reserved capital
stock of the Company is as set forth on Exhibit D hereto.






[ signature page follows ]


 
 
52

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, I have hereunder signed my name on this 8th day of April,
2011.



     
Name:  Wayne Leggett
 
Title: Secretary



The undersigned as Chief Executive Officer of the Company hereby certifies that
Wayne Leggett  is the duly elected, appointed, qualified and acting Secretary of
the Company, and that the signature appearing above is her genuine signature.



   
Gary M. De Laurentiis, Chief Executive Officer
 

 
 
 
 
 
53

--------------------------------------------------------------------------------

 




EXHIBIT I
 
GREEN ENVIROTECH HOLDINGS CORP.
A Delaware Corporation






Officer’s Certificate


I, Gary M. De Laurentiis, President of Green EnviroTech Holdings Corp., a
Delaware corporation (the “Company”), in accordance with Section 2.2.2 of the
Investment Agreement dated April 8, 2011 (“Investment Agreement”), by and
between the Company and Centurion Private Equity, LLC,
DO HEREBY CERTIFY:
1.  
Each of the representations and warranties made by the Company in the Investment
Agreement, as modified by the Schedules attached to the Investment Agreement, is
true and correct in all material respects as of the date hereof.



2.  
Each of the conditions required to be satisfied by the Company pursuant to
Section 2.2.2 of the Investment Agreement have been satisfied as the date
hereof.



         IN WITNESS WHEREOF, I have hereunto set my hand as of the 8th day of
April, 2011.



  Green EnviroTech Holdings Corp.          
 
By:
/s/        Gary M. De Laurentiis, President                  


 

 
54

--------------------------------------------------------------------------------

 
 
EXHIBIT J


FORM OF COMPANY RESOLUTIONS
FOR SIGNING INVESTMENT AGREEMENT


UNANIMOUS WRITTEN CONSENT OF THE
BOARD OF DIRECTORS OF
GREEN ENVIROTECH HOLDINGS CORP.


The undersigned, being all of the directors of Green EnviroTech Holdings Corp.,
a Delaware corporation (the “Corporation”), pursuant to Section ___ of the
Corporation’s bylaws, do hereby consent to and adopt the following resolutions
as the action of the Board of Directors for and on behalf of the Corporation and
hereby direct that this Consent be filed with the minutes of the proceedings of
the Board of Directors:


WHEREAS, there has been presented to the Board of Directors of the Corporation a
draft of the Investment Agreement (the “Investment Agreement”) by and between
the Corporation and Centurion Private Equity, LLC (“Centurion”), providing for,
among other things, the purchase by Centurion of up to Five Million Dollars
($5,000,000) of the Corporation’s common stock, par value $0.001 (the “Common
Stock”); and


WHEREAS, after careful consideration of the Investment Agreement, the documents
incident thereto and other factors deemed relevant by the Board of Directors,
the Board of Directors has determined that it is advisable and in the best
interests of the Corporation to engage in the transactions contemplated by the
Investment Agreement, including, but not limited to, the issuance
of  $150,000.00 worth of shares of Common Stock to Centurion as a commitment fee
(the “Commitment Shares”) and the sale of shares of Common Stock to Centurion up
to the available amount under the Investment Agreement (the "Put Shares").


Transaction Documents
 
NOW, THEREFORE, BE IT RESOLVED, that the transactions described in the
Investment Agreement are hereby approved and each of the Chief Executive
Officer, the President and the Chief Financial Officer of the Company (the
“Authorized Officers”) are severally authorized to execute and deliver the
Investment Agreement, and any other agreements or documents contemplated thereby
including, without limitation, a registration rights agreement (the
“Registration Rights Agreement”) providing for the registration of the shares of
the Common Stock issuable in respect of the Investment Agreement on behalf of
the Corporation, with such amendments, changes, additions and deletions as the
Authorized Officers may deem to be appropriate and approve on behalf of, the
Corporation, such approval to be conclusively evidenced by the signature of an
Authorized Officer thereon; and
 
 
55

--------------------------------------------------------------------------------

 
 
FURTHER RESOLVED, that the terms and provisions of the Registration Rights
Agreement by and between the Corporation and Centurion are hereby approved and
the Authorized Officers are authorized to execute and deliver the Registration
Rights Agreement (pursuant to the terms of the Investment Agreement), with such
amendments, changes, additions and deletions as the Authorized Officer may deem
appropriate and approve on behalf of, the Corporation, such approval to be
conclusively evidenced by the signature of an Authorized Officer thereon; and


FURTHER RESOLVED, that the terms and provisions of the Form of Transfer Agent
Instructions (the “Instructions”) are hereby approved and the Authorized
Officers are authorized to execute and deliver the Instructions (pursuant to the
terms of the Investment Agreement), with such amendments, changes, additions and
deletions as the Authorized Officers may deem appropriate and approve on behalf
of, the Corporation, such approval to be conclusively evidenced by the signature
of an Authorized Officer thereon; and
 
Issuance of Common Stock
 
FURTHER RESOLVED, that the Corporation is hereby authorized to issue $150,000.00
worth of shares of Common Stock to Centurion as Commitment Shares and $20,000.00
worth of shares of Common Stock to Centurion as Fee Shares and that upon
issuance of the Commitment Shares and the Fee Shares pursuant to the Investment
Agreement, the Commitment Shares and the Fee Shares shall be duly authorized,
validly issued, fully paid and nonassessable with no personal liability
attaching to the ownership thereof; and
 
FURTHER RESOLVED, that the Corporation is hereby authorized to issue shares of
Common Stock upon the purchase of Put Shares up to the available amount under
the Investment Agreement in accordance with the terms of the Investment
Agreement and that, upon issuance of the Put Shares pursuant to the Investment
Agreement, the Put Shares will be duly authorized, validly issued, fully paid
and nonassessable; and
 
FURTHER RESOLVED, that the Corporation shall initially reserve [__________]
shares of Common Stock for issuance as Put Shares under the Investment
Agreement.
 
General Authority
 
FURTHER RESOLVED, that, without limiting the foregoing, the Authorized Officers
are, and each of them hereby is, authorized and directed to proceed on behalf of
the Corporation and to take all such steps as deemed necessary or appropriate,
with the advice and assistance of counsel, to cause the Corporation to
consummate the agreements referred to herein and to perform its obligations
under such agreements; and
 
FURTHER RESOLVED, that the Authorized Officers be, and each of them hereby is,
authorized, empowered and directed on behalf of and in the name of the
Corporation, to take or cause to be taken all such further actions and to
execute and deliver or cause to be executed and delivered all such further
agreements, amendments, documents, certificates, reports, schedules,
applications, notices, letters and undertakings and to incur and pay all such
fees and expenses as in their judgment shall be necessary, proper or desirable
to carry into effect the purpose and intent of any and all of the foregoing
resolutions, and that all actions heretofore taken by any officer or director of
the Corporation in connection with the transactions contemplated by the
agreements described herein are hereby approved, ratified and confirmed in all
respects.




[ signature page follows ]


 
 
56

--------------------------------------------------------------------------------

 
 
 


IN WITNESS WHEREOF, the Board of Directors has executed and delivered this
Consent effective as of April 8, 2011.



   
Name: _______________
         
Name: _______________
         
Name: _______________
         
Name: _______________
         
Name: _______________
 



Being all of the directors of the Corporation




 
57

--------------------------------------------------------------------------------

 
 
 
 
EXHIBIT K


GREEN ENVIROTECH HOLDINGS CORP.
A Delaware Corporation






Officer’s Put Certificate   


I.  Gary M. De Laurentiis, President of Green EnviroTech Holdings Corp., a
Delaware corporation (the “Company”), in accordance with Section 2.3.6 of the
Investment Agreement dated April 8, 2011 (“Investment Agreement”), by and
between the Company and Centurion Private Equity, LLC, and unless otherwise
specified, capitalized terms herein shall have the meanings set forth in the
Investment Agreement.
DO HEREBY CERTIFY:
With respect to the Put Notice dated ___________, 20__ delivered to the Investor
pursuant to the Investment Agreement:
1.  
Each of the Put Conditions specified in Section 2.3.5 of the Investment
Agreement are satisfied as of the date hereof, and



2.  
all of the Required Put Documents, as described in Section 2.3.6 of the
Investment Agreement, have been delivered to the Investor, and



3.  
the Registration Statement (as defined in the Investment Agreement) has become
effective under the Securities Act, and to the best of our Knowledge, no stop
order suspending the effectiveness of the Registration Statement is in effect,
and no proceedings for that purpose have been instituted or are pending before,
or are threatened by the Securities and Exchange Commission, and



4.  
we have participated in the preparation of the Registration Statement and
related Prospectus and have read the Prospectus, and after due inquiry nothing
has come to our attention to cause us to have reason to believe that the
Registration Statement, the related Prospectus, or any Amendment or Supplement
thereto, at the time it became effective or as of the date hereof, contained any
untrue statement of a material fact required to be stated therein or omitted to
state any material fact required to be stated therein or necessary to make the
statements therein not misleading, or that the Prospectus or any Supplement
thereto

contained any untrue statement of a material fact or omitted to state a material
fact necessary in order to make statements therein, in light of the
circumstances under which they were made, not misleading.




         IN WITNESS WHEREOF, I have hereunto set my hand as of the 8th day of
April, 2011.



  Green EnviroTech Holdings Corp.          
 
By:
/s/        Gary M. De Laurentiis, President                  




 
 
58

--------------------------------------------------------------------------------

 
 
 
EXHIBIT L
 
FORM OF ACCOUNTANTS’ BRING DOWN COMFORT LETTER
 
[QUALIFIED ACCOUNTING FIRM’S LETTERHEAD]
 
Centurion Private Equity, LLC
1120 Sanctuary Parkway, Suite 325
Alpharetta, GA 30009


Re: 
Green EnviroTech Holdings Corp. (the “Company”)
Bring Down Cold Comfort Letter



This letter is being given pursuant to Investment Agreement dated as of April 8,
2011, by and between the Company and Centurion Private Equity, LLC as the
Investor named therein (“Investment Agreement”).  Unless otherwise defined
herein, capitalized defined terms shall have the meanings set forth in the
Investment Agreement.


The undersigned hereby represents that he/she is a member of the undersigned
accounting firm (the “Accounting Firm”) and that the Accounting Firm is an
independent accounting firm representing the Company which, as of the date in
question, (a) has at least 20 independent accountants as partners or employees
of the firm and (b) has a liability insurance policy covering any liability the
Investor may incur for misstatements or omissions in the Prospectus or otherwise
related to the attorney’s issuance of the Put Opinions and Registration
Opinions, having no exclusions for such coverage, and having  (i) policy limits
of at least $500,000 per occurrence and (ii) aggregate policy limits equal to at
least 300% of the sum of (x) total Put Dollar Amount of Put Shares that have
been purchased by the Investor in all Puts through the date in question, plus
(y) the Maximum Put Dollar Amount for the uncompleted Put for which the Put
Opinion and Registration Opinion in question are being issued, provided that
such aggregate policy limits shall not be required to not exceed the Maximum
Offering Amount plus $3,000,000 (an “Authorized Legal Liability Policy”).


We have audited the balance sheet of Green EnviroTech Holdings Corp. (the
"Company") as of December 31, 2010 and 2009, and the related statements of
operations, stockholders' deficit, and cash flows for the years then ended,
included in the registration statement (no. 333-________)(the "Registration
Statement")on Form S-l filed by the Company under the Securities Act of 1933
(the "Act") for the resale by Centurion Private Equity, LLC (the “Investor”) of
the Put Shares and Commitment Shares and Fee Shares (as each such term is
defined in the Investment Agreement by and between the Company and the Investor
dated on or about April 8, 2011. Our report, dated _________, with respect
thereto is also included in the Registration Statement.


In connection with the Registration Statement:


We are an independent registered public accounting firm with respect to the
Company within the meaning of the Act and the applicable rules and regulations
thereunder adopted by the Public Company Accounting Oversight Board (United
States) (the "PCAOB") and the Securities and Exchange Commission (the "SEC").
 
 
59

--------------------------------------------------------------------------------

 


2. In our opinion, the financial statements audited by us and included in the
Registration Statement comply as to form in all material respects with the
applicable accounting requirements of the Act and the related rules and
regulations adopted by the SEC.


3. We have not audited any financial statements of the Company as of any date or
for any period subsequent to December 31, 2010. Although we have conducted an
audit for the year ended December 31, 2010, the purpose (and therefore the
scope) of the audit was to enable us to express our opinion on the financial
statements as of December 31, 2010, and for the year then ended, but not on the
financial statements for any interim period within that year. Therefore, we are
unable to and do not express any opinion on the unaudited balance sheet as of
June 30, 2010, and the unaudited statements of operations, stockholders'
deficit, and cash flows for the six-month periods ended June 30, 2010 and 2009,
included in the Registration Statement, or on the financial position, results of
operations, or cash flows as of any date or for any period subsequent to
December 31, 2009.


4. For purposes of this letter we have read the 2010 minutes of meetings of the
stockholders, the board of directors of the Company as set forth in the minute
books at November x, 2010, officials of the Company having advised us that the
minutes of all such meetings through that date were set forth therein; we have
carried out other procedures to November x, 2010, as follows:


a. With respect to the six month periods ended June 30, 2010 and 2009, we have:
(i) performed the procedures specified by the PCAOB and the American Institute
of Certified Public Accountants for a review of interim financial information as
described in AU 722, Interim Financial Information, on the unaudited condensed
balance sheet at June 30, 2010 and the unaudited condensed statements of
operations and cash flows for the six month periods ended June 30, 2010 and 2009
included in the Registration Statement; and


(ii) inquired of certain officials of the Company who have responsibility for
financial and accounting matters as to whether the unaudited financial
statements referred to in a(i) comply as to form in all material respects with
the applicable accounting requirements of the Act and the related rules and
regulations adopted by the SEC.


b. With respect to the period from July 1, 2010, to _________, we have:


(i) Read the unaudited financial statements of the Company and subsidiaries for
July, August, September, October and ________of 2010 and _________ of 2011
furnished us by the Company, officials of the Company having advised us that no
such financial statements as of any date or for any period subsequent to
__________, 2011, were available.


(ii) Inquired of certain officials of the Company who have responsibility for
financial and accounting matters whether the unaudited financial statements
referred to in b(i) are stated on a basis substantially consistent with that of
the audited financial statements included in the  registration Statement.


The foregoing procedures do not constitute an audit conducted in accordance with
generally accepted auditing standards. Also, they would not necessarily reveal
matters of significance with respect to the comments in the following paragraph.
Accordingly, we make no representations regarding the sufficiency of the
foregoing procedures for your purposes.
 
 
60

--------------------------------------------------------------------------------

 


5. Nothing came to our attention as a result of the foregoing procedures,
however, that caused us to believe that:
 
a. (i) Any material modifications should be made to the unaudited financial
statements described in 4a(i), included in the Registration Statement, for them
to be in conformity with U.S. generally accepted accounting principles.


(ii) The unaudited financial statements described in 4a(i) do not comply as to
form in all material  respects with the applicable accounting requirements of
the Act and the related rules and regulations adopted by the SEC.


b. (i) at __________, 2011, there was any change in the capital stock, increase
in long-term debt or decrease in net current assets or stockholders' deficit of
the Company as compared with amounts shown in the June 30, 2010 unaudited
balance sheet included in the Registration Statement; or (ii) for the period
from July 1, 2010 to ____________, there were any decreases, as compared with
the corresponding period in the preceding year, in net sales or in the total or
per-share amounts of income before extraordinary items or of net income, except
in all instances for changes, increases, or decreases that the Registration
Statement discloses have occurred or may occur.


6. As mentioned in 4b, Company officials have advised us that no financial
statements as of any date or for any period subsequent to ___________, 2010, are
available; accordingly, the procedures carried out by us with respect to changes
in financial statement items after ____________, 2010, have, of necessity, been
even more limited than those with respect to the periods referred to in 4. We
have inquired of certain officials of the Company who have responsibility for
financial and accounting matters whether


(a) at ___________, 20__, there was any change in the capital stock, increase in
long-term debt or any decreases in net current assets or shareholders' equity of
the Company as compared with amounts shown on the June 30, 2010, unaudited
balance sheet included in the Registration Statement or


(b) for the period from July 1, 2010, to __________, 20__, there were any
decreases, as compared with the corresponding period in the preceding year, in
net sales or in the total or per-share amounts of income before extraordinary
items or of net income. On the basis of these inquiries and our reading of the
minutes as described in 4, nothing came to our attention that caused us to
believe that there was any such change, increase, or decrease, except in all
instances for changes, increases, or decreases that the Registration Statement
discloses have occurred or
may occur.


7. For purposes of this letter, we have also read the items (if any) identified
by you on the attached copy of the Registration Statement, and have performed
the following procedures, which were applied as indicated with respect to the
letters explained below:


A. Compared the amounts not derived directly from audited or unaudited financial
statements to amounts in the Company's accounting records to the extent such
amounts could be so compared directly and found them to be in agreement.


B. Compared the dollar amounts to the amounts in the audited financial
statements described in Form S-1 Amendment ___ filed on _________to the extent
that such amounts are included in or can be derived from such statements and
found them to be in agreement.


C. Compared the dollar amounts to the amounts in the unaudited financial
statements described in Form S-1 Amendment ___ filed on _______ to the extent
that such amounts are included in or can be derived from such statements and
found them to be in agreement.


D. Compared the amounts not derived directly from audited or unaudited financial
statements, or that could not be compared directly to the Company's accounting
records, to amounts in the Company board minutes and found them to be in
agreement.
 
 
61

--------------------------------------------------------------------------------

 


E. Compared the amounts not derived directly from audited or unaudited financial
statements, or that could not be compared directly to the Company's accounting
records, to amounts in analyses prepared by the Company from its accounting
records and found them to be in agreement.


F. Proved the arithmetic accuracy of the amounts and/or percentages based on the
data in the above-mentioned financial statements, accounting records, and
analyses.


G. Compared amounts to contracts, agreements, purchase orders or other
documentation provided by the Company and found them to be in agreement.


H. Proved the arithmetic accuracy of the amounts and/or percentages based on
analyses prepared by the Company from its accounting records and found them to
be in agreement.


I. Compared amounts paid to disbursement information. Compared unpaid amounts to
Company documentation and traced to Company accounting subledgers.


J. Compared amounts received by the Company to cash receipts and other Company
documentation and found them to be in agreement


8. It is expressly agreed and understood that Centurion Private Equity, LLC is
entitled to rely upon this letter.  This letter is solely for the information of
the addressee and to assist you in conducting and documenting your investigation
of the affairs of the Company in connection with the offering of the securities
covered by the Registration Statement and to verify the accuracy of the
associated Prospectus, and it is not to be used, circulated, quoted, or
otherwise referred to for any other purpose, including but not limited to the
registration, purchase or sale of securities, nor is it to be filed with or
referred to in whole or in part in the Registration Statement or any other
document, except that reference may be made to it in the Investment Agreement or
in any list of closing documents pertaining to the offering of the securities
covered by the Registration Statement.






___________________________________
KBL, LLC
 
 
 
 
 
 
62

--------------------------------------------------------------------------------

 
 
 
Schedule 5.1


LIST OF SUBSIDIARIES AND OWNERSHIP
 
 
Subsidiary
 
Juris.
 
Ownership
         
Green EnviroTech Corp.
 
Nevada
 
100% Green EnviroTech Holdings, Corp.
Green EnviroTech Wisconsin, Inc.
 
Wisconsin
 
100% (through Green EnviroTech Corp).
Green EnviroTech Riverbank, Inc.
 
California
 
100% (through Green EnviroTech Corp.)
Magic Bright Limited
 
Hong Kong
 
100%





 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
63